--------------------------------------------------------------------------------

 

LOAN AGREEMENT

 

Dated as of December 28, 2005

 

Between

 

COMMERCE SQUARE PARTNERS-PHILADELPHIA PLAZA, L.P.

as Borrower

 

And

 

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

as Lender

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.  

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

   1     1.1    Specific Definitions    1     1.2    Index of Other Definitions
   14     1.3    Principles of Construction    16 2.   GENERAL LOAN TERMS    16
    2.1    The Loan    16     2.2    Interest; Monthly Payments    16         

2.2.1    Generally

   16         

2.2.2    Default Rate

   17         

2.2.3    Taxes

   17         

2.2.4    New Payment Date

   17     2.3    Loan Repayment    18         

2.3.1    Repayment

   18         

2.3.2    Mandatory Prepayments

   18         

2.3.3    Defeasance

   18         

2.3.4    Optional Prepayments

   20     2.4    Release of Property    21         

2.4.1    Release on Defeasance

   21         

2.4.2    Release on Payment in Full

   21     2.5    Payments and Computations    21         

2.5.1    Making of Payments

   21         

2.5.2    Computations

   21         

2.5.3    Late Payment Charge

   21 3.   CASH MANAGEMENT AND RESERVES    22     3.1    Cash Management
Arrangements    22     3.2    Required Repairs    22         

3.2.1    Completion of Required Repairs

   22         

3.2.2    Intentionally Omitted

   22     3.3    Taxes and Insurance    22     3.4    Capital Expense Reserves
   23     3.5    Rollover Reserves    24         

3.5.1    General

   24         

3.5.2    Rollover Letter of Credit

   25     3.6    Operating Expense Subaccount    27     3.7   
Casualty/Condemnation Subaccount    27     3.8    Security Deposits    27    
3.9    Cash Collateral Subaccount    28     3.10    Grant of Security Interest;
Application of Funds    29     3.11    Property Cash Flow Allocation    29 4.  
REPRESENTATIONS AND WARRANTIES    30     4.1    Organization; Special Purpose   
30

 

i



--------------------------------------------------------------------------------

    4.2    Proceedings; Enforceability    30     4.3    No Conflicts    31    
4.4    Litigation    31     4.5    Agreements    31     4.6    Title    31    
4.7    No Bankruptcy Filing    32     4.8    Full and Accurate Disclosure    32
    4.9    Tax Filings    32     4.10    ERISA; No Plan Assets    33     4.11   
Compliance    33     4.12    Contracts    33     4.13    Federal Reserve
Regulations; Investment Company Act    33     4.14    Easements; Utilities and
Public Access    34     4.15    Physical Condition    34     4.16    Leases   
34     4.17    Fraudulent Transfer    35     4.18    Ownership of Borrower    35
    4.19    Purchase Options    35     4.20    Management Agreement    36    
4.21    Hazardous Substances    36     4.22    Name; Principal Place of Business
   36     4.23    Other Debt    36 5.   COVENANTS    37     5.1    Existence   
37     5.2    Taxes and Other Charges    37     5.3    Access to Property    37
    5.4    Repairs; Maintenance and Compliance; Alterations    37         

5.4.1    Repairs; Maintenance and Compliance

   37         

5.4.2    Alterations

   38     5.5    Performance of Other Agreements    38     5.6    Cooperate in
Legal Proceedings    38     5.7    Further Assurances    38     5.8   
Environmental Matters    39         

5.8.1    Hazardous Substances

   39         

5.8.2    Environmental Monitoring

   39         

5.8.3    O & M Program

   41     5.9    Title to the Property    41     5.10    Leases    41         
5.10.1   Generally    41          5.10.2   Material Leases    41         
5.10.3   Minor Leases    42          5.10.4   Additional Covenants with respect
to Leases    42          5.10.5   NF Clearing Lease    43     5.11    Estoppel
Statement    43     5.12    Property Management    44         

5.12.1  Management Agreement

   44         

5.12.2  Termination of Manager

   44

 

ii



--------------------------------------------------------------------------------

    5.13    Special Purpose Bankruptcy Remote Entity    44     5.14   
Assumption in Non-Consolidation Opinion    45     5.15    Change in Business or
Operation of Property    45     5.16    Debt Cancellation    45     5.17   
Affiliate Transactions    45     5.18    Zoning    45     5.19    No Joint
Assessment    45     5.20    Principal Place of Business    45     5.21   
Change of Name, Identity or Structure    45     5.22    Indebtedness    46    
5.23    Licenses    46     5.24    Compliance with Restrictive Covenants, Etc.
   46     5.25    ERISA    46     5.26    Prohibited Transfers    46         

5.26.1  Generally

   46         

5.26.2  Transfer and Assumption

   47     5.27    Liens    49     5.28    Dissolution    49     5.29    Expenses
   49     5.30    Indemnity    50     5.31    Patriot Act Compliance    51 6.  
NOTICES AND REPORTING    52     6.1    Notices    52     6.2    Borrower Notices
and Deliveries    52     6.3    Financial Reporting    53          6.3.1    
Bookkeeping    53          6.3.2     Annual Reports    53          6.3.3    
Quarterly Reports    53          6.3.4     Monthly Reports    54         
6.3.5     Other Reports    54          6.3.6     Annual Budget    54         
6.3.7     Breach    55 7.   INSURANCE; CASUALTY; AND CONDEMNATION    55     7.1
   Insurance    55          7.1.1     Coverage    55          7.1.2     Policies
   58     7.2    Casualty    59          7.2.1     Notice; Restoration    59    
     7.2.2     Settlement of Proceeds    59     7.3    Condemnation    60      
   7.3.1     Notice; Restoration    60          7.3.2     Collection of Award   
60     7.4    Application of Proceeds or Award    61          7.4.1    
Application to Restoration    61

 

iii



--------------------------------------------------------------------------------

         7.4.2     Application to Debt    61          7.4.3     Procedure for
Application to Restoration    61 8.   DEFAULTS    62     8.1    Events of
Default    62     8.2    Remedies    64         

8.2.1    Acceleration

   64         

8.2.2    Remedies Cumulative

   64         

8.2.3    Severance

   64         

8.2.4    Delay

   65         

8.2.5    Lender’s Right to Perform

   65 9.   SPECIAL PROVISIONS    65     9.1    Sale of Note and Secondary Market
Transaction    65         

9.1.1    General; Borrower Cooperation

   65         

9.1.2    Use of Information

   66         

9.1.3    Borrower Obligations Regarding Disclosure Documents

   67         

9.1.4    Borrower Indemnity Regarding Filings

   67         

9.1.5    Indemnification Procedure

   68         

9.1.6    Contribution

   68         

9.1.7    Rating Surveillance

   68         

9.1.8    Severance of Loan

   69 10.   MISCELLANEOUS    69     10.1    Exculpation    69     10.2   
Brokers and Financial Advisors    71     10.3    Retention of Servicer    71    
10.4    Survival    72     10.5    Lender’s Discretion    72     10.6   
Governing Law    72     10.7    Modification, Waiver in Writing    73     10.8
   Trial by Jury    74     10.9    Headings/Exhibits    74     10.10   
Severability    74     10.11    Preferences    74     10.12    Waiver of Notice
   74     10.13    Remedies of Borrower    74     10.14    Prior Agreements   
75     10.15    Offsets, Counterclaims and Defenses    75     10.16    Publicity
   75     10.17    No Usury    75     10.18    Conflict; Construction of
Documents    76     10.19    No Third Party Beneficiaries    76     10.20   
Yield Maintenance Premium    76     10.21    Assignment    77     10.22   
Certain Additional Rights of Lender    77     10.23    Set-Off    78     10.24
   Counterparts    78

 

iv



--------------------------------------------------------------------------------

Schedule 1    Required Repairs Schedule 2    Exceptions to Representations and
Warranties Schedule 3    Rent Roll Schedule 4    Organization of Borrower
Schedule 5    Definition of Special Purpose Bankruptcy Remote Entity

 

v



--------------------------------------------------------------------------------

LOAN AGREEMENT

 

LOAN AGREEMENT dated as of December 28, 2005 (as the same may be modified,
supplemented, amended or otherwise changed, this “Agreement”) between COMMERCE
SQUARE PARTNERS-PHILADELPHIA PLAZA, L.P., a Delaware limited partnership
(together with its permitted successors and assigns, “Borrower”), and GREENWICH
CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation (together with its
successors and assigns, “Lender”).

 

1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

1.1 Specific Definitions. The following terms have the meanings set forth below:

 

Affiliate: as to any Person, any other Person that, directly or indirectly, is
in Control of, is Controlled by or is under common Control with such Person or
is a director or officer of such Person or of an Affiliate of such Person.

 

Amortization Commencement Date: February 6, 2011, as such date may be changed in
accordance with Section 2.2.4.

 

Approved Bank: a bank or other financial institution, the long term unsecured
debt obligations of which are rated at least “AA” by Fitch and S&P and “Aa2” by
Moody’s.

 

Approved Capital Expenses: Capital Expenses incurred by Borrower, provided that
during a Cash Management Period, such Capital Expenses shall either be
(i) included in the Approved Capital Budget for the current calendar year or
(ii) approved by Lender in its reasonable discretion.

 

Approved Leasing Expenses: actual out-of-pocket expenses incurred by Borrower
and payable to third parties in leasing space at the Property pursuant to Leases
entered into in accordance with the Loan Documents, including brokerage
commissions and tenant improvements, which expenses (i) are (A) specifically
approved by Lender in connection with approving the applicable Lease,
(B) incurred in the ordinary course of business and on market terms and
conditions in connection with Leases which do not require Lender’s approval
under the Loan Documents, or (C) otherwise approved by Lender, which approval
shall not be unreasonably withheld or delayed, and (ii) are substantiated by
executed Lease documents and brokerage agreements.

 

Approved Major Lease Leasing Expenses: actual out-of-pocket expenses incurred by
Borrower and payable to third parties in re-leasing space demised under a Major
Lease at the Property pursuant to replacement Leases entered into in accordance
with the Loan Documents, including brokerage commissions and tenant
improvements, which expenses (i) are (A) specifically approved by Lender in
connection with approving the applicable Lease, or (B) otherwise approved by
Lender, which approval shall not be unreasonably withheld or delayed, and
(ii) are substantiated by executed Lease documents and brokerage agreements.

 

1



--------------------------------------------------------------------------------

Approved Mezzanine Loan: a loan from an Approved Mezzanine Loan Lender to
Approved Mezzanine Loan Borrower which Approved Mezzanine Loan: (i) will be in
an amount that when added to the Loan will result in a combined loan to “as is”
appraised value (based on an appraisal commissioned by Lender and otherwise
reasonably acceptable to Lender) of the Property of no more than 75%; (ii) will
result in a minimum combined Debt Service Coverage Ratio (the ratio of the Net
Operating Income to the combined scheduled principal and interest payments under
the Loan and the Approved Mezzanine Loan) of not less than 1.20:1.00; (iii) is
on terms and conditions reasonably acceptable to Lender and evidenced by loan
documents which have been approved by Lender, (iv) is secured only by a pledge
of all or a portion of the ownership interests in Borrower or any other
collateral not mortgaged or pledged to Lender under the Loan, (v) creates no
obligations or liabilities on the part of Borrower or any SPE Party and results
in no Liens on any portion of the Property, (vi) has a term expiring on the
Stated Maturity Date, (vii) the Approved Mezzanine Lender shall enter into an
intercreditor agreement with Lender in form and substance reasonably acceptable
to Lender and the applicable Rating Agencies (the “Intercreditor Agreement”),
which Intercreditor Agreement shall, among other things, restrict the ability of
such Approved Mezzanine Loan Lender to transfer the Approved Mezzanine Loan or
the pledged interests to another Person without first obtaining the consent of
Lender, which consent shall not be unreasonably withheld, conditioned or
delayed, and after a Secondary Market Transaction, a Rating Comfort Letter shall
be obtained, and (viii) if the Approved Mezzanine Loan is entered into after a
Secondary Market Transaction, no such Approved Mezzanine Loan shall be permitted
which would result in a downgrade, qualification or withdrawal of any of the
ratings of any of the Securities issued in such Secondary Market Transaction.

 

Approved Mezzanine Loan Borrower: the borrower under the Approved Mezzanine
Loan, which shall be the holder or holders of all or a portion of the direct and
indirect ownership interests in Borrower; provided, however that the Approved
Mezzanine Loan Borrower shall not be any SPE Party.

 

Approved Mezzanine Loan Documents: all documents, agreements or instruments
evidencing, securing or delivered to and approved by Lender in connection with
the Approved Mezzanine Loan, as the same may be modified, amended and restated
in accordance with the terms and conditions of the Intercreditor Agreement.

 

Approved Mezzanine Loan Lender: any bank, savings and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund, pension advisory firm, mutual fund,
government entity or plan, investment company or institution substantially
similar to any of the foregoing, provided in each case that such institution:
(i) has total assets (in name or under management) in excess of $600,000,000 and
(except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder’s equity in excess of $250,000,000,
(ii) is regularly engaged in the business of making or owning commercial real
estate loans or operating commercial mortgage properties and (iii) has been
reasonably approved by Lender and the Rating Agencies.

 

Approved Mezzanine Loan Liens: the Liens in favor of the holder of the Approved
Mezzanine Loan created pursuant to the Approved Mezzanine Loan Documents.

 

2



--------------------------------------------------------------------------------

Approved Operating Expenses: during a Cash Management Period, operating expenses
incurred by Borrower which (i) are included in the Approved Operating Budget for
the current calendar month, (ii) are for real estate taxes, insurance premiums,
electric, gas, oil, water, sewer or other utility service to the Property,
(iii) are for payment of fees and expenses payable to the Manager pursuant to
the Management Agreement, or (iv) have been approved by Lender, such approval
not to be unreasonably withheld, conditioned or delayed.

 

Available Cash: as of each Payment Date during the continuance of a Cash
Management Period, the amount of Rents, if any, remaining in the Deposit Account
after the application of all of the payments required under clauses (i) through
(v) of Section 3.11(a) hereof.

 

Business Day: any day other than a Saturday, Sunday or any day on which
commercial banks in New York, New York, Philadelphia, Pennsylvania or Los
Angeles, California are authorized or required to close.

 

Calculation Date: the last day of each calendar quarter during the Term.

 

Capital Expenses: expenses that are capital in nature or required under GAAP to
be capitalized.

 

Cash Management Period: shall commence upon Lender giving notice to the Clearing
Bank of the occurrence of any of the following: (i) the Stated Maturity Date,
(ii) an Event of Default, or (iii) if, as of any two consecutive Calculation
Dates, the Debt Service Coverage Ratio is less than 1.10:1 (a “DSCR Cash
Management Period”) or (iv) the commencement of a Lease Sweep Period; and shall
end upon Lender giving notice to the Clearing Bank that the sweeping of funds
into the Deposit Account may cease, which notice Lender shall only be required
to give if (1) the Loan and all other obligations under the Loan Documents have
been repaid in full or (2) the Stated Maturity Date has not occurred and
(A) with respect for the matters described in clause (ii) above, such Event of
Default has been cured and no other Event of Default has occurred and is
continuing or (B) with respect to the matter described in clause (iii) above,
Lender has determined that the Property has achieved a Debt Service Coverage
Ratio of at least 1.10:1 for two (2) consecutive Calculation Dates or (C) with
respect to the matter described in clause (iv) above, such Lease Sweep Period
has ended. Additionally, a Cash Management Period shall exist at any time that
an Approved Mezzanine Loan (or any portion thereof) is outstanding.

 

Code: the Internal Revenue Code of 1986, as amended and as it may be further
amended from time to time, any successor statutes thereto, and applicable U.S.
Department of Treasury regulations issued pursuant thereto in temporary or final
form.

 

Control: with respect to any Person, either (i) ownership directly or indirectly
of 49% or more of all equity interests in such Person or (ii) the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, through the ownership of voting
securities, by contract or otherwise.

 

3



--------------------------------------------------------------------------------

Debt: the unpaid Principal, all interest accrued and unpaid thereon, any Yield
Maintenance Premium and all other sums due to Lender in respect of the Loan or
under any Loan Document.

 

Debt Service: with respect to any particular period, the scheduled Principal and
interest payments due under the Note in such period.

 

Debt Service Coverage Ratio: as of any date, the ratio calculated by Lender of
(i) the Net Operating Income for the trailing twelve (12)-month period ending
with the most recently completed calendar month to (ii) the Debt Service with
respect to such period.

 

Default: the occurrence of any event under any Loan Document which, with the
giving of notice or passage of time, or both, would be an Event of Default.

 

Default Rate: a rate per annum equal to the lesser of (i) the maximum rate
permitted by applicable law, or (ii) five percent (5%) above the Interest Rate,
compounded monthly.

 

Defeasance Collateral: U.S. Obligations, which provide payments (i) on or prior
to, but as close as possible to, all Payment Dates and other scheduled payment
dates, if any, under the Note after the Defeasance Date and up to and including
the Stated Maturity Date, and (ii) in amounts equal to or greater than the
Scheduled Defeasance Payments.

 

Delaware Investments Lease: The lease between Commerce Square
Partners-Philadelphia Plaza, L.P., and Delaware Management Holdings, Inc. dated
December 20, 1999 for approximately 263,682 square feet amended by a First
Amendment dated May 10, 2005 and terminating on September 30, 2012.

 

Deposit Bank: Wachovia Bank, National Association, or such other bank or
depository selected by Lender in its discretion.

 

Eligible Account: a separate and identifiable account from all other funds held
by the holding institution that is either (i) an account or accounts
(A) maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (B) as to
which Lender has received a Rating Comfort Letter from each of the applicable
Rating Agencies with respect to holding funds in such account, or (ii) a
segregated trust account or accounts maintained with the corporate trust
department of a federal depository institution or state chartered depository
institution subject to regulations regarding fiduciary funds on deposit similar
to Title 12 of the Code of Federal Regulations §9.10(b), having in either case
corporate trust powers, acting in its fiduciary capacity, and a combined capital
and surplus of at least $50,000,000 and subject to supervision or examination by
federal and state authorities. An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.

 

Eligible Institution: a depository institution insured by the Federal Deposit
Insurance Corporation the short term unsecured debt obligations or commercial
paper of which are rated at least A-1 by S&P, P-1 by Moody’s and F-1+ by Fitch,
in the case of accounts in which funds are held for thirty (30) days or less or,
in the case of Letters of Credit or accounts in

 

4



--------------------------------------------------------------------------------

which funds are held for more than thirty (30) days, the long term unsecured
debt obligations of which are rated at least “AA” by Fitch and S&P and “Aa2” by
Moody’s.

 

ERISA: the Employment Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder.

 

ERISA Affiliate: all members of a controlled group of corporations and all
trades and business (whether or not incorporated) under common control and all
other entities which, together with Borrower, are treated as a single employer
under any or all of Section 414(b), (c), (m) or (o) of the Code.

 

GAAP: generally accepted accounting principles in the United States of America
as of the date of the applicable financial report.

 

Gen Par Inc.: TDP-Commerce Square Gen-Par, Inc., a Delaware corporation, the
sole managing member of Gen Par LLC.

 

Gen Par LLC: TDP-Commerce Square Gen-Par, LLC, a Delaware limited liability
company, the sole general partner of Borrower.

 

Governmental Authority: any court, board, agency, commission, office or
authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) now or hereafter in existence.

 

Interest Period: (i) the period from the date hereof through the first day
thereafter that is the 5th day of a calendar month and (ii) each period
thereafter from the 6th day of each calendar month through the 5th day of the
following calendar month; except that the Interest Period, if any, that would
otherwise commence before and end after the Maturity Date shall end on the
Maturity Date. Notwithstanding the foregoing, if Lender exercises its right to
change the Payment Date to a New Payment Date in accordance with Section 2.2.4
hereof, then from and after such election, each Interest Period shall be the
period from the New Payment Date in each calendar month through the day in the
next succeeding calendar month immediately preceding the New Payment Date in
such calendar month.

 

Interest Rate: a rate of interest equal to 5.665% per annum (or, when applicable
pursuant to this Agreement or any other Loan Document, the Default Rate).

 

Leases: all leases and other agreements or arrangements heretofore or hereafter
entered into affecting the use, enjoyment or occupancy of the Property or the
Improvements, including any extensions, renewals, modifications or amendments
thereof and all additional remainders, reversions and other rights and estates
appurtenant thereunder.

 

Lease Sweep Period: the period which shall commence and end as hereinafter
provided.

 

A Lease Sweep Period shall commence on the first Payment Date following the
occurrence of any of the following:

 

(i) the date that is the stated expiration date of the term of any Major Lease
(including any renewal terms), or

 

5



--------------------------------------------------------------------------------

(ii) the date required under a Major Lease by which the applicable Major Tenant
is required to give notice of its exercise of a renewal option thereunder (and
such renewal has not been so exercised); or

 

(iii) any Major Lease is surrendered, cancelled or terminated (in whole or in
part) prior to its then current expiration date; or

 

(iv) the occurrence of a Major Tenant Insolvency Proceeding.

 

Notwithstanding the foregoing, with respect to the matters described in clauses
(i), (ii) or (iii) above, a Lease Sweep Period shall not commence if, after
giving effect to such matters, the Debt Service Coverage Ratio is at least
1.30:1; provided, however, that for purposes of the foregoing, the Debt Service
Coverage Ratio shall be calculated without giving credit for any Rent payable
under the subject Major Lease (or portion thereof) that gave rise to the matters
described in clauses (i), (ii) or (iii) above.

 

A Lease Sweep Period shall end upon the earlier to occur of (A) the
determination by Lender that sufficient funds have been accumulated in the
Rollover Reserve Subaccount to pay for all anticipated expenses in connection
with the re-leasing of the space under the applicable Major Lease that gave rise
to the subject Lease Sweep Period, including brokerage commissions and tenant
improvements, and any anticipated shortfalls of payments required hereunder
during any period of time that Rents are insufficient as a result of down-time
or free rent periods, (B) the date that either (x) $2,500,000 in the aggregate
has been accumulated in the Rollover Reserve Subaccount as a result of the
applicable Lease Sweep Period or (y) Borrower delivers to Lender a Rollover
Letter of Credit in an amount equal to $2,500,000 in accordance with
Section 3.5.2, or (C) the occurrence of any of the following:

 

(1) with respect to a Lease Sweep Period caused by a matter described in
clauses (i), (ii) or (iii) above, upon the earlier to occur of (A) the date on
which the subject Major Tenant irrevocably exercises its renewal or extension
option (or otherwise enters into an extension agreement with Borrower and
acceptable to Lender) with respect to all of the space demised under its Major
Lease, and in Lender’s judgment, sufficient funds have been accumulated in the
Rollover Reserve Subaccount (during the continuance of the subject Lease Sweep
Period) to pay for all anticipated Approved Major Lease Leasing Expenses for
such Major Lease and any other anticipated expenses in connection with such
renewal or extension, or (B) the date on which (x) all or any portion of the
space demised under the subject Major Lease that gave rise to the subject Lease
Sweep Period has been re-leased pursuant to a replacement Lease or replacement
Leases approved by Lender, and entered into in accordance with Section 5.10
hereof, (y) all Approved Major Lease Leasing Expenses (and any other expenses in
connection with the re-tenanting of such space) have been paid in full and
(z) after giving effect to the Rent that is payable under such replacement
Lease(s), the Property will achieve a Debt Service Coverage Ratio of at least
1.30:1; or

 

6



--------------------------------------------------------------------------------

(2) with respect to a Lease Sweep Period caused by a matter described in clause
(iv) above, if the applicable Major Tenant Insolvency Proceeding has terminated
and the applicable Major Lease has been affirmed, assumed or assigned in a
manner satisfactory to Lender.

 

Lease Termination Payments: (i) all fees, penalties, commissions or other
payments made to Borrower in connection with or relating to the rejection,
buy-out, termination, surrender or cancellation of any Lease (including in
connection with any bankruptcy proceeding), (ii) any security deposits or
proceeds of letters of credit held by Borrower in lieu of cash security
deposits, which Borrower is permitted to retain pursuant to the applicable
provisions of any Lease and (iii) any payments made to Borrower relating to
unamortized tenant improvements and leasing commissions under any Lease.

 

Legal Requirements: statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting
Borrower, any Loan Document or all or part of the Property or the construction,
ownership, use, alteration or operation thereof, whether now or hereafter
enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instrument, either of record or known to Borrower,
at any time in force affecting all or part of the Property.

 

Letter of Credit: an irrevocable, unconditional, transferable, clean sight draft
letter of credit acceptable to Lender in its reasonable discretion and to the
Rating Agencies (either an evergreen letter of credit or one which does not
expire until at least thirty (30) days after the Stated Maturity Date) in favor
of Lender and entitling Lender to draw thereon in New York, New York (or such
other location agreed to by Lender), issued by a domestic Approved Bank or the
U.S. agency or branch of a foreign Approved Bank, to an applicant/obligor that
is an Affiliate of Borrower.

 

Lien: any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment, security
interest or any other encumbrance, charge or transfer of, or any agreement to
enter into or create any of the foregoing, on or affecting all or any part of
the Property or any interest therein, or any direct or indirect interest in
Borrower or any SPE Party, including any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.

 

Loan Documents: this Agreement and all other documents, agreements and
instruments now or hereafter evidencing, securing or delivered to Lender in
connection with the Loan, including the following, each of which is dated as of
the date hereof: (i) the Promissory Note or Promissory Notes made by Borrower to
Lender in the aggregate principal amount equal to the Loan (the “Note”),
(ii) the Mortgage, Assignment of Leases and Rents and Security Agreement made by
Borrower (or the Deed of Trust, Assignment of Leases and Rents and Security
Agreement made by Borrower to a trustee, as the case may be) in favor of Lender
which covers the Property (the “Mortgage”), (iii) Assignment of Leases and Rents
from Borrower to Lender, (iv) Assignment of Agreements, Licenses, Permits and
Contracts from Borrower to

 

7



--------------------------------------------------------------------------------

Lender, (v) the Clearing Account Agreement (the “Clearing Account Agreement”)
among Borrower, Lender, Manager and Clearing Bank, and (vi) the Deposit Account
Agreement (the “Deposit Account Agreement”) among Borrower, Lender, Manager and
the Deposit Bank; as each of the foregoing may be (and each of the foregoing
defined terms shall refer to such documents as they may be) amended, restated,
replaced, severed, split, supplemented or otherwise modified from time to time
(including pursuant to Section 9.1.8 hereof).

 

Major Lease: the Delaware Investments Lease, the NF Clearing Lease, and any
other Lease which covers 200,000 or more rentable square feet of the
Improvements.

 

Major Tenant: any tenant under either a Major Lease, or under one or more Leases
(leased by such tenant and/or its Affiliates), which when taken together cover
in the aggregate 200,000 or more rentable square feet of the Improvements.

 

Major Tenant Insolvency Proceeding: (A) the admission in writing by any Major
Tenant of its inability to pay its debts generally, or the making of a general
assignment for the benefit of creditors, or the instituting by any Major Tenant
of any proceeding seeking to adjudicate it insolvent or seeking a liquidation or
dissolution, or the taking advantage by any Major Tenant of any Insolvency Law
(as hereinafter defined), or the commencement by any Major Tenant of a case or
other proceeding naming it as debtor under any Insolvency Law or the instituting
of a case or other proceeding against or with respect to any Major Tenant under
any Insolvency Law or (B) the instituting of any proceeding against or with
respect to any Major Tenant seeking liquidation of its assets or the appointment
of (or if any Major Tenant shall consent to or acquiesce in the appointment
of) a receiver, liquidator, conservator, trustee or similar official in respect
of it or the whole or any substantial part of its properties or assets or the
taking of any corporate, partnership or limited liability company action in
furtherance of any of the foregoing. As used herein, the term “Insolvency Law”
shall mean Title 11 of the United States Code (11 U.S.C. §§ 101 et seq.) as the
same has been or may be amended or superseded from time to time, or any other
applicable domestic or foreign liquidation, conservatorship, bankruptcy,
receivership, insolvency, reorganization, or any similar debtor relief laws
affecting the rights, remedies, powers, privileges and benefits of creditors
generally.

 

Management Agreement: the management agreement between Borrower and Manager,
pursuant to which Manager is to manage the Property, as same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with Section 5.12 hereof.

 

Manager: Thomas Properties Group, L.P., a Maryland limited partnership, or any
successor, assignee or replacement manager appointed by Borrower in accordance
with Section 5.12 hereof.

 

Material Alteration: any alteration affecting structural elements of the
Property the cost of which exceeds $1,000,000; provided, however, that in no
event shall (i) any Required Repairs, (ii) any tenant improvement work performed
pursuant to any Lease existing on the date hereof or entered into hereafter in
accordance with the provisions of this Agreement, or (iii) alterations performed
as part of a Restoration, constitute a Material Alteration.

 

8



--------------------------------------------------------------------------------

Material Lease: all Leases which individually or in the aggregate with respect
to the same tenant and its Affiliates (i) cover more than 100,000 square feet of
the Improvements or (ii) have a gross annual rent of more than twelve percent
(12%) of the total annual Rents.

 

Maturity Date: the date on which the final payment of principal of the Note
becomes due and payable as therein provided, whether at the Stated Maturity
Date, by declaration of acceleration, or otherwise.

 

Minor Lease: any Lease that is not a Material Lease.

 

Net Operating Income: for any period, the actual net operating income of the
Property determined on a cash basis of accounting, after deducting therefrom
deposits to (but not withdrawals from) any reserves required under this
Agreement, and without giving credit for non-recurring extraordinary items of
income.

 

NF Clearing Lease: The lease between Commerce Square Partners-Philadelphia
Plaza, L.P., and Fiserv Securities, Inc. dated April 8, 2002 for approximately
118,908 square feet amended by a “Letter of Cancellation Notice-License
Agreement for Antenna” dated April 22, 2002 and a “License Agreement for Use of
Generator” dated October 1, 2003 and terminating on August 31, 2013.

 

Officer’s Certificate: a certificate delivered to Lender by Borrower which is
signed by a senior executive officer of Gen Par Inc.

 

OP: Thomas Properties Group, L.P., a Maryland limited partnership.

 

Other Charges: all ground rents, maintenance charges, impositions other than
Taxes, and any other charges, including vault charges and license fees for the
use of vaults, chutes and similar areas adjoining the Property, now or hereafter
levied or assessed or imposed against the Property or any part thereof.

 

Payment Date: the 6th day of each calendar month or, upon Lender’s exercise of
its right to change the Payment Date in accordance with Section 2.2.4 hereof,
the New Payment Date (in either case, if such day is not a Business Day, the
Payment Date shall be the first Business Day thereafter). The first Payment Date
hereunder shall be February 6, 2006.

 

Permitted Encumbrances: (i) the Liens created by the Loan Documents, (ii) all
Liens and other matters disclosed in the Title Insurance Policy, (iii) Liens, if
any, for Taxes or Other Charges not yet due and payable and not delinquent,
(iv) any workers’, mechanics’ or other similar Liens on the Property provided
that any such Lien is bonded or discharged within thirty (30) days after
Borrower first receives notice of such Lien, (v) such other title and survey
exceptions as Lender approves in writing in Lender’s discretion and (vi) during
any period that an Approved Mezzanine Loan is outstanding, the Approved
Mezzanine Loan Liens.

 

9



--------------------------------------------------------------------------------

Permitted Transfers:

 

(i) a Lease entered into in accordance with the Loan Documents;

 

(ii) a Permitted Encumbrance;

 

(iii) a Transfer and Assumption;

 

(iv) a Transfer of the Property in connection with a Condemnation;

 

(v) provided that no Default or Event of Default shall then exist, a Transfer of
a direct or indirect interest in Borrower, other than the membership or
partnership interest held by any SPE Party, or a Transfer of an interest in any
SPE Party, to any Person provided that (A) such Transfer shall not (x) cause the
transferee (other than TPG or the REIT or an Approved Mezzanine Lender),
together with its Affiliates, to acquire Control of Borrower or any SPE Party or
to increase its direct or indirect interest in Borrower or in any SPE Party to
an amount which equals or exceeds forty-nine percent (49%) or (y) result in
Borrower or any SPE Party no longer being Controlled by TPG or the REIT (or an
Approved Mezzanine Lender), (B) after giving effect to such Transfer, TPG or the
REIT (or an Approved Mezzanine Lender) shall (1) continue to Control Borrower
(in the sense of clause (ii) of the defined term “Control”) and (2) directly or
indirectly, own at least fifteen percent (15%) of all equity interests (direct
or indirect) in Borrower, (C) if such Transfer would cause the transferee (other
than TPG or the REIT or an Approved Mezzanine Lender) to increase its direct or
indirect interest in Borrower or in any SPE Party to an amount which equals or
exceeds twenty percent (20%), Lender shall have approved in its reasonable
discretion such proposed transferee, which approval shall be based upon Lender’s
satisfactory determination as to the reputable character and creditworthiness of
such proposed transferee, as evidenced by credit and background checks performed
by Lender and such other financial statements and other information reasonably
requested by Lender, (D) Borrower shall give Lender notice of such Transfer
together with copies of all instruments effecting such Transfer not less than
ten (10) days prior to the date of such Transfer, and (E) the legal and
financial structure of Borrower and its members and the single purpose nature
and bankruptcy remoteness of Borrower and its members after such Transfer, shall
satisfy Lender’s then current applicable underwriting criteria and requirements;

 

(vi) provided that no Event of Default shall then exist, a Transfer of interests
in TPG in connection with the conversion of TPG into a real estate investment
trust; provided that (A) after giving affect thereto, the REIT continues to
(1) Control Borrower (in the sense of clause (ii) of the defined term “Control”)
and (2) own at least fifteen percent (15%) of all equity interests (direct or
indirect) in Borrower, (B) such Transfer shall not result in a change of the day
to day management and operations of the Property, and (C) Borrower shall give
Lender notice of such Transfer together with copies of all instruments effecting
such Transfer at least 30 days prior to the date of such Transfer.

 

(vii) (A) the issuance of any securities, options, warrants or other interests
in TPG or the REIT or any entity owning an interest in the REIT, (B) the sale or
pledge of stock in the TPG or the REIT, provided such stock is listed on the New
York Stock Exchange or such other nationally recognized stock exchange, (C) the
merger or consolidation of the REIT or (D) the merger or consolidation of the
OP, provided that in the case of each of (C) and (D) above, the surviving entity
shall be the REIT and/or the OP, as applicable, and after giving effect to such
merger or consolidation, the surviving entity (the REIT or the OP, as
applicable) shall continue to own not less than fifteen percent (15%) of all
equity interests (direct or indirect) in

 

10



--------------------------------------------------------------------------------

Borrower and, in the case of each of (A), (B), (C) and (D) above, the REIT shall
continue to Control (in the sense of clause (ii) of the defined term “Control”)
Borrower and the day to day operations of the Property.

 

Person: any individual, corporation, partnership, limited liability company,
joint venture, estate, trust, unincorporated association, any other person or
entity, and any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

 

Plan: (i) an employee benefit or other plan established or maintained by
Borrower or any ERISA Affiliate or to which Borrower or any ERISA Affiliate
makes or is obligated to make contributions and (ii) which is subject to Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code.

 

Property: the parcel of real property and Improvements thereon owned by Borrower
and encumbered by the Mortgage; together with all rights pertaining to such real
property and Improvements, and all other collateral for the Loan as more
particularly described in the Granting Clauses of the Mortgage and referred to
therein as the Mortgaged Property. The Property is known as One Commerce Square
and is located at 2005 Market Street, Philadelphia, Pennsylvania.

 

Rating Agency: each of Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. (“S&P”), Moody’s Investors Service, Inc. (“Moody’s”), and Fitch,
Inc., a division of Fitch Ratings Ltd. (“Fitch”) or any other
nationally-recognized statistical rating organization to the extent any of the
foregoing have been engaged by Lender or its designee in connection with or in
anticipation of any Secondary Market Transaction.

 

Rating Comfort Letter: a letter issued by each of the applicable Rating Agencies
which confirms that the taking of the action referenced to therein will not
result in any qualification, withdrawal or downgrading of any existing ratings
of Securities created in a Secondary Market Transaction.

 

Release Date: the earlier to occur of (i) the thirty sixth (36th) Payment Date
of the Term and (ii) the date that is two (2) years from the “startup day”
(within the meaning of Section 860G(a)(9) of the Code) of the REMIC Trust
established in connection with the final Secondary Market Transaction involving
this Loan.

 

REIT: the resulting real estate investment trust from and after the conversion
of TPG into a real estate investment trust pursuant to clause (vi) of the
definition of “Permitted Transfer” above.

 

REMIC Trust: a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code that holds the Note.

 

Rents: all rents, rent equivalents, moneys payable as damages (including
payments by reason of the rejection of a Lease in a Bankruptcy Proceeding) or in
lieu of rent or rent equivalents, royalties (including all oil and gas or other
mineral royalties and bonuses), income, fees, receivables, receipts, revenues
(including parking revenue), deposits (including

 

11



--------------------------------------------------------------------------------

security, utility and other deposits), accounts, cash, issues, profits, charges
for services rendered, and other payment and consideration of whatever form or
nature received by or paid to or for the account of or benefit of Borrower,
Manager or any of their agents or employees from any and all sources arising
from or attributable to the Property and the Improvements, including all
receivables, customer obligations, installment payment obligations and other
obligations now existing or hereafter arising or created out of the sale, lease,
sublease, license, concession or other grant of the right of the use and
occupancy of the Property or rendering of services by Borrower, Manager or any
of their agents or employees and proceeds, if any, from business interruption or
other loss of income insurance.

 

Scheduled Defeasance Payments: the Monthly Debt Service Payment Amount and/or
Monthly Interest Payment Amount, as the case may be, required under the Note for
all Payment Dates occurring after the Defeasance Date (including payment of the
outstanding Principal balance on the Note on the Stated Maturity Date).

 

Security Agreement: a security agreement in form and substance that would be
satisfactory to Lender (in Lender’s sole but good faith discretion) pursuant to
which Borrower grants Lender a perfected, first priority security interest in
the Defeasance Collateral Account and the Defeasance Collateral.

 

Servicer: a servicer selected by Lender to service the Loan, including any
“master servicer” or “special servicer” appointed under the terms of any pooling
and servicing agreement or similar agreement entered into as a result of a
Secondary Market Transaction.

 

SPE Party: Each of (i) GenPar LLC and (ii) Gen Par Inc.

 

State: the state in which the Property is located.

 

Stated Maturity Date: January 6, 2016, as such date may be changed in accordance
with Section 2.2.4 hereof.

 

Survey: ALTA/ACSM Land Title Survey by Barton & Martin.

 

Taxes: all real estate and personal property taxes, assessments, water rates or
sewer rents, maintenance charges, impositions, vault charges and license fees,
now or hereafter levied or assessed or imposed against all or part of the
Property.

 

Term: the entire term of this Agreement, which shall expire upon repayment in
full of the Debt and full performance of each and every obligation to be
performed by Borrower pursuant to the Loan Documents.

 

Title Insurance Policy: the ALTA mortgagee title insurance policy in the form
acceptable to Lender issued with respect to the Property and insuring the Lien
of the Mortgage.

 

TPG: Thomas Properties Group, Inc., a Delaware corporation.

 

Transfer: (i) any sale, conveyance, transfer, Lease or assignment, or the entry
into any agreement to sell, convey, transfer, lease or assign, whether by law or
otherwise, of, on,

 

12



--------------------------------------------------------------------------------

in or affecting (x) all or part of the Property (including any legal or
beneficial direct or indirect interest therein), (y) any direct or indirect
interest in Borrower (including any profit interest), or (z) any direct or
indirect interest in any SPE Party or (ii) any change of Control of Borrower or
any SPE Party. For purposes hereof, (i) a Transfer of an interest in Borrower or
any SPE Party shall be deemed to include (A) if Borrower or any SPE Party or
controlling shareholder of Borrower or any SPE Party is a corporation, the
voluntary or involuntary sale, conveyance or transfer of such corporation’s
stock (or the stock of any corporation directly or indirectly controlling such
corporation by operation of law or otherwise) or the creation or issuance of new
stock in one or a series of transactions by which an aggregate of more than ten
percent (10%) of such corporation’s stock shall be vested in a party or parties
who are not now stockholders or any change in the control of such corporation
and (B) if Borrower, any SPE Party or controlling shareholder of Borrower or any
SPE Party is a limited or general partnership, joint venture or limited
liability company, the change, removal, resignation or addition of a general
partner, managing partner, limited partner, joint venturer or member or the
transfer of the partnership interest of any general partner, managing partner or
limited partner or the transfer of the interest of any joint venturer or member
and (ii) a change of Control of Borrower or any SPE Party shall be deemed to
have occurred if (A) there is any change in the identity of any individual or
entity or any group of individuals or entities who have the right, by virtue of
any partnership agreement, articles of incorporation, by-laws, articles of
organization, operating agreement or any other agreement, with or without taking
any formative action, to cause Borrower (or any SPE Party) to take some action
or to prevent, restrict or impede Borrower (or any SPE Party) from taking some
action which, in either case, Borrower (or any SPE Party) could take or could
refrain from taking were it not for the rights of such individuals or (B) the
individual or entity or group of individuals or entities that Control Borrower
(and any SPE Party) as described in clause (A) ever cease to own at least
fifteen percent (15%) of all equity interests (direct or indirect) in Borrower
(and each SPE Party).

 

UCC: the Uniform Commercial Code as in effect in the State or the state in which
any of the Cash Management Accounts are located, as the case may be.

 

U.S. Obligations: (i) direct full faith and credit obligations of (or guaranteed
as to timely payment by) the United States of America (or any agency or
instrumentality of the United States of America, to the extent acceptable by the
applicable Rating Agencies), or the obligations of which are backed by the full
faith and credit of the United States of America, in each case that are not
subject to prepayment, call or early redemption, or (ii) obligations that are
“government securities” within the meaning of Section 2(a)(16) of the Investment
Company Act of 1940, as amended, or (iii) to the extent acceptable to the
applicable Rating Agencies, other non-callable government securities satisfying
the REMIC Provisions (hereinafter defined), in each case to the extent such
obligations are not subject to prepayment, call or early redemption. As used
herein, “REMIC Provisions” mean provisions of the federal income tax law
relating to real estate mortgage investment conduits, which appear at Sections
860A through 860G of Subchapter M of Chapter 1 of Subtitle A of the Code, and
related provisions, and temporary and final regulations and, to the extent not
inconsistent with such temporary and final regulations, proposed regulations,
and published rulings, notices and announcements promulgated thereunder, as the
foregoing may be in effect from time to time.

 

13



--------------------------------------------------------------------------------

Welfare Plan: an employee welfare benefit plan, as defined in Section 3(1) of
ERISA.

 

Yield Maintenance Premium: an amount which, when added to the outstanding
Principal, would be sufficient to purchase U.S. Obligations which provide
payments (a) on or prior to, but as close as possible to, all successive
scheduled payment dates under this Agreement through the Stated Maturity Date
and (b) in amounts equal to the Monthly Debt Service Payment Amount and/or
Monthly Interest Payment Amount, as the case may be, required under this
Agreement for all successive scheduled payment dates under this Agreement
through the Stated Maturity Date together with the outstanding principal balance
of the Note as of the Stated Maturity Date assuming all such Monthly Debt
Service Payment Amounts and/or Monthly Interest Payment Amounts, as the case may
be, are made (including any servicing costs associated therewith). In no event
shall the Yield Maintenance Premium be less than zero.

 

1.2 Index of Other Definitions. The following terms are defined in the sections
or Loan Documents indicated below:

 

“Annual Budget” - 6.3.5

“Applicable Taxes” - 2.2.3

“Approved Annual Budget” - 6.3.5

“Approved Capital Budget” - 6.3.5

“Approved Operating Budget” - 6.3.5

“Award” - 7.3.2

“Bankruptcy Proceeding” - 4.7

“Borrower’s Recourse Liabilities” - 10.1

“Capital Reserve Subaccount” - 3.4

“Cash Collateral Subaccount” - 3.9

“Cash Management Accounts” - 3.10

“Casualty” - 7.2.1

“Casualty/Condemnation Prepayment” - 2.3.2

“Casualty/Condemnation Subaccount” - 3.7

“Clearing Account” - 3.1

“Clearing Account Agreement” - 1.1 (Definition of Loan Documents)

“Clearing Bank” - 3.1

“Condemnation” - 7.3.1

“Defeasance Collateral Account” - 2.3.3

“Defeasance Event” - 2.3.3

“Defeasance Date” - 2.3.3

“Deposit Account” - 3.1

“Deposit Account Agreement” - 1.1 (Definition of Loan Documents)

“Disclosure Document” - 9.1.2

“DSCR Cash Management Period” - 1.1 (Definition of Cash Management Period).

“Easements” - 4.14

“Endorsement” - 5.26

“Environmental Laws” - 4.21

“Equipment” - Mortgage

“Event of Default” - 8.1

 

14



--------------------------------------------------------------------------------

“Exchange Act” - 9.1.2

“Fitch” - 1.1 (Definition of Rating Agency)

“GCM Group” - 9.1.3

“Government Lists” - 5.31

“Hazardous Substances” - 4.21

“Improvements” - Mortgage

“Indemnified Liabilities” - 5.30

“Indemnified Party” - 5.30

“Independent Director” - Schedule 5

“Insurance Premiums” - 7.1.2

“Insured Casualty” - 7.2.2

“Intercreditor Agreement” - 1.1 (Definition of Approved Mezzanine Loan)

“Issuer” - 9.1.3

“Late Payment Charge” - 2.5.3

“Lender’s Consultant” - 5.8.1

“Liabilities” - 9.1.3

“Licenses” - 4.11

“Loan” - 2.1

“Monthly Debt Service Payment Amount” - 2.2.1

“Monthly Interest Payment Amount” - 2.2.1

“Moody’s” - 1.1 (Definition of Rating Agency)

“Mortgage” - 1.1 (Definition of Loan Documents)

“New Payment Date” - 2.2.4

“Note” - 1.1 (Definition of Loan Documents)

“Notice” - 6.1

“O & M Program” - 5.8.3

“OFAC” - 5.31

“Operating Expense Subaccount” - 3.6

“Patriot Act” - 5.31

“Patriot Act Offense” - 5.31

“Permitted Indebtedness” - 5.22

“Permitted Investments” - Deposit Account Agreement

“Permitted Prepayment Date” - 2.3.4

“Policies” - 7.1.2

“Principal” - 2.1

“Proceeds” - 7.2.2

“Proposed Material Lease” - 5.10.2

“Provided Information” - 9.1.1

“Qualified Carrier” - 7.1.1

“Registration Statement” - 9.1.3

“Remedial Work” - 5.8.2

“REMIC Provisions” - 1.1 (Definition of U.S. Obligations)

“Rent Roll” - 4.16

“Required Records” - 6.3.6

“Required Repairs” - 3.2.1

“Required Repairs Subaccount” - 3.2.2

 

15



--------------------------------------------------------------------------------

“Restoration” - 7.4.1

“Rollover Letter of Credit” - 3.5.2

“Rollover Reserve Subaccount” - 3.5

“S&P” - 1.1 (Definition of Rating Agency)

“Secondary Market Transaction” - 9.1.1

“Securities” - 9.1.1

“Securities Act” - 9.1.2

“Securitization” - 9.1.1

“Security Deposit Account” - 3.8

“Security Deposit Subaccount” - 3.8

“Significant Casualty” - 7.2.2

“Special Purpose Bankruptcy Remote Entity” - 5.13

“Springing Recourse Event” - 10.1

“Subaccounts” - 3.1

“Successor Borrower” - 2.3.3

“Tax and Insurance Subaccount” - 3.3

“Toxic Mold” - 4.21

“Transfer and Assumption” - 5.26

“Transferee Borrower” - 5.26

“Underwriter Group” - 9.1.3

“Underwriters” - 9.1.3

 

1.3 Principles of Construction. Unless otherwise specified, (i) all references
to sections and schedules are to those in this Agreement, (ii) the words
“hereof,” “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision, (iii) all definitions
are equally applicable to the singular and plural forms of the terms defined,
(iv) the word “including” means “including but not limited to,” and
(v) accounting terms not specifically defined herein shall be construed in
accordance with GAAP.

 

2. GENERAL LOAN TERMS

 

2.1 The Loan. Lender is making a loan (the “Loan”) to Borrower on the date
hereof, in the original principal amount (the “Principal”) of $130,000,000,
which shall mature on the Stated Maturity Date. Borrower acknowledges receipt of
the Loan, the proceeds of which are being and shall be used to (i) refinance and
defease the existing loan on the Property, (ii) fund certain of the Subaccounts,
and (iii) pay transaction costs. Any excess proceeds may be used for any lawful
purpose. No amount repaid in respect of the Loan may be reborrowed.

 

2.2 Interest; Monthly Payments.

 

2.2.1 Generally. From and after the date hereof, interest on the unpaid
Principal shall accrue at the Interest Rate and be payable as hereinafter
provided. On the date hereof, Borrower shall pay interest on the unpaid
Principal from the date hereof through and including January 5, 2005. On
February 6, 2006 and each Payment Date thereafter through and including the
Payment Date immediately preceding the Amortization Commencement Date, Borrower
shall pay interest only on the unpaid Principal accrued at the Interest Rate
during the

 

16



--------------------------------------------------------------------------------

Interest Period immediately preceding such Payment Date (the “Monthly Interest
Payment Amount”). On the Amortization Commencement Date and each Payment Date
thereafter through and including December 6, 2015, the Principal and interest
thereon at the Interest Rate shall be payable in equal monthly installments of
$751,639.67 (the “Monthly Debt Service Payment Amount”); which is based on the
Interest Rate and a 360-month amortization schedule. The Monthly Debt Service
Payment Amount due on any Payment Date shall first be applied to the payment of
interest accrued during the preceding Interest Period and the remainder of such
Monthly Debt Service Payment Amount shall be applied to the reduction of the
unpaid Principal. All accrued and unpaid interest shall be due and payable on
the Maturity Date. If the Loan is repaid on any date other than on a Payment
Date (whether prior to or after the Stated Maturity Date), Borrower shall also
pay interest that would have accrued on such repaid Principal to but not
including the next Payment Date.

 

2.2.2 Default Rate. After the occurrence and during the continuance of an Event
of Default, the entire unpaid Debt shall bear interest at the Default Rate, and
shall be payable upon demand from time to time, to the extent permitted by
applicable law.

 

2.2.3 Taxes. Any and all payments by Borrower hereunder and under the other Loan
Documents shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding taxes imposed on Lender’s
income, and franchise taxes imposed on Lender by the law or regulation of any
Governmental Authority (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
in this Section 2.2.3 as “Applicable Taxes”). If Borrower shall be required by
law to deduct any Applicable Taxes from or in respect of any sum payable
hereunder to Lender, the following shall apply: (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.2.3), Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Borrower shall make such
deductions and (iii) Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.
Payments pursuant to this Section 2.2.3 shall be made within ten (10) days after
the date Lender makes written demand therefor.

 

2.2.4 New Payment Date. Lender shall have the right, to be exercised not more
than once during the term of the Loan, to change the Payment Date to a date
later than the sixth day of each month (a “New Payment Date”), on thirty
(30) days’ written notice to Borrower; provided, however, that any such change
in the Payment Date: (i) shall not modify the amount of regularly scheduled
monthly principal and interest payments, except that the first payment of
principal and interest payable on the New Payment Date shall be accompanied by
interest at the interest rate herein provided for the period from the Payment
Date in the month in which the New Payment Date first occurs to the New Payment
Date, (ii) shall change the Stated Maturity Date to the New Payment Date
occurring in the month set forth in the definition of Stated Maturity Date; and
(iii) shall extend the Amortization Commencement Date to the New Payment Date
occurring in the month set forth in the definition of Amortization Commencement
Date.

 

17



--------------------------------------------------------------------------------

2.3 Loan Repayment.

 

2.3.1 Repayment. Borrower shall repay the entire outstanding principal balance
of the Note in full on the Maturity Date, together with interest thereon to (but
excluding) the date of repayment and any other amounts due and owing under the
Loan Documents. Borrower shall have no right to prepay or defease all or any
portion of the Principal except in accordance with Section 2.3.2 below,
Section 2.3.3 below and Section 2.4 below. Except during the continuance of an
Event of Default, all proceeds of any repayment, including any prepayments of
the Loan, shall be applied by Lender as follows in the following order of
priority: First, accrued and unpaid interest at the Interest Rate; Second, to
Principal; and Third, to and any other amounts then due and owing under the Loan
Documents. If prior to the Stated Maturity Date the Debt is accelerated by
reason of an Event of Default, then Lender shall be entitled to receive, in
addition to the unpaid Principal and accrued interest and other sums due under
the Loan Documents, an amount equal to the Yield Maintenance Premium applicable
to such Principal so accelerated. During the continuance of an Event of Default,
all proceeds of repayment, including any payment or recovery on the Property
(whether through foreclosure, deed-in-lieu of foreclosure, or otherwise) shall,
unless otherwise provided in the Loan Documents, be applied in such order and in
such manner as Lender shall elect in Lender’s discretion.

 

2.3.2 Mandatory Prepayments. The Loan is subject to mandatory prepayment in
certain instances of Insured Casualty or Condemnation (each a
“Casualty/Condemnation Prepayment”), in the manner and to the extent set forth
in Section 7.4.2 hereof. Each Casualty/Condemnation Prepayment, after deducting
Lender’s costs and expenses (including reasonable attorneys’ fees and expenses)
in connection with the settlement or collection of the Proceeds or Award, shall
be applied in the same manner as repayments under Section 2.3.1 above, and if
such Casualty/Condemnation Payment is made on any date other than a Payment
Date, then such Casualty/Condemnation Payment shall include interest that would
have accrued on the Principal prepaid to but not including the next Payment
Date. Provided that no Event of Default is continuing, any such mandatory
prepayment under this Section 2.3.2 shall be without the payment of the Yield
Maintenance Premium. Notwithstanding anything to the contrary contained herein,
each Casualty/Condemnation Prepayment shall be applied in inverse order of
maturity and shall not extend or postpone the due dates of the monthly
installments due under the Note or this Agreement, or change the amounts of such
installments.

 

2.3.3 Defeasance

 

(a) Conditions to Defeasance. Provided no Event of Default shall be continuing,
Borrower shall have the right on any Payment Date after the Release Date and
prior to the Permitted Prepayment Date to voluntarily defease the entire amount
of the Principal and obtain a release of the Lien of the Mortgage by providing
Lender with the Defeasance Collateral (a “Defeasance Event”), subject to the
satisfaction of the following conditions precedent:

 

(i) Borrower shall give Lender not less than thirty (30) days prior written
notice specifying a Payment Date (the “Defeasance Date”) on which the Defeasance
Event is to occur.

 

18



--------------------------------------------------------------------------------

(ii) Borrower shall pay to Lender (A) all payments of Principal and interest due
on the Loan to and including the Defeasance Date and (B) all other sums, then
due under the Note, this Agreement and the other Loan Documents;

 

(iii) Borrower shall deposit the Defeasance Collateral into the Defeasance
Collateral Account and otherwise comply with the provisions of subsections
(b) and (c) of this Section 2.3.3;

 

(iv) Borrower shall execute and deliver to Lender a Security Agreement in
respect of the Defeasance Collateral Account and the Defeasance Collateral;

 

(v) Borrower shall deliver to Lender an opinion of counsel for Borrower that is
standard in commercial lending transactions and subject only to customary
qualifications, assumptions and exceptions opining, among other things, that
(i) Lender has a legal and valid perfected first priority security interest in
the Defeasance Collateral Account and the Defeasance Collateral, (ii) if a
Securitization has occurred, the REMIC Trust formed pursuant to such
Securitization will not fail to maintain its status as a “real estate mortgage
investment conduit” within the meaning of Section 860D of the Code as a result
of a Defeasance Event pursuant to this Section 2.3.3, (iii) the Defeasance Event
will not result in a significant modification and will not be an exchange of the
Note for purposes of Section 1001 of the Code and the Treasury Regulations
thereunder, (iv) delivery of the Defeasance Collateral and the grant of a
security interest therein to Lender shall not constitute a voidable preference
under Section 547 of the Bankruptcy Code or applicable state law and (v) a
non-consolidation opinion with respect to the Successor Borrower;

 

(vi) if required by any Rating Agency, Borrower shall deliver to Lender and the
Rating Agencies a Rating Comfort Letter as to the Defeasance Event;

 

(vii) Borrower shall deliver an Officer’s Certificate certifying that the
requirements set forth in this Section 2.3.3 have been satisfied;

 

(viii) Borrower shall deliver a certificate of a nationally recognized public
accounting firm acceptable to Lender certifying that (A) the Defeasance
Collateral will generate monthly amounts equal to or greater than the Scheduled
Defeasance Payments, (B) the revenue from the Defeasance Collateral will be
applied within four (4) months of receipt towards payments of Debt Service,
(C) the securities that comprise the Defeasance Collateral are not subject to
prepayment, call or early redemption and (D) the interest income to Borrower (or
the Successor Borrower, if applicable) from the Defeasance Collateral will not
in any tax year exceed the interest expense associated with the defeased Loan;

 

(ix) Borrower shall deliver such other certificates, opinions, documents and
instruments as Lender may reasonably request;

 

(x) Borrower shall pay all costs and expenses of Lender incurred in connection
with the Defeasance Event, including Lender’s reasonable attorneys’ fees and
expenses and Rating Agency fees and expenses; and

 

19



--------------------------------------------------------------------------------

(xi) All conditions with respect to the defeasance of the Approved Mezzanine
Loan, if any (as set forth in the Approved Mezzanine Loan Documents) shall have
been satisfied.

 

(b) Defeasance Collateral Account. On or before the date on which Borrower
delivers the Defeasance Collateral, Borrower shall open at any Eligible
Institution the defeasance collateral account (the “Defeasance Collateral
Account”) which shall at all times be an Eligible Account. The Defeasance
Collateral Account shall contain only (i) Defeasance Collateral, and (ii) cash
from interest and principal paid on the Defeasance Collateral. All cash from
interest and principal payments paid on the Defeasance Collateral shall be paid
over to Lender on each Payment Date and applied first to accrued and unpaid
interest and then to Principal. Any cash from interest and principal paid on the
Defeasance Collateral not needed to pay accrued and unpaid interest or Principal
shall be retained in the Defeasance Collateral Account as additional collateral
for the Loan. Borrower shall cause the Eligible Institution at which the
Defeasance Collateral is deposited to enter an agreement with Borrower and
Lender, satisfactory to Lender in its sole discretion, pursuant to which such
Eligible Institution shall agree to hold and distribute the Defeasance
Collateral in accordance with this Agreement. The Successor Borrower shall be
the owner of the Defeasance Collateral Account and shall report all income
accrued on Defeasance Collateral for federal, state and local income tax
purposes in its income tax return. Borrower shall prepay all cost and expenses
associated with opening and maintaining the Defeasance Collateral Account.
Lender shall not in any way be liable by reason of any insufficiency in the
Defeasance Collateral Account.

 

(c) Successor Borrower. In connection with a Defeasance Event under this
Section 2.3.3, Borrower shall, if required by the Rating Agencies or if Borrower
elects to do so, establish or designate a successor entity (the “Successor
Borrower”) which shall be a Special Purpose Bankruptcy Remote Entity and which
shall be approved by the Rating Agencies. Any such Successor Borrower may, at
Borrower’s option, be an Affiliate of Borrower unless the Rating Agencies shall
require otherwise. Borrower shall transfer and assign all obligations, rights
and duties under and to the Defeased Note, together with the Defeasance
Collateral to such Successor Borrower. Such Successor Borrower shall assume the
obligations under the Note and the Security Agreement and Borrower shall be
relieved of its obligations under such documents. Borrower shall pay a minimum
of $1,000 to any such Successor Borrower as consideration for assuming the
obligations under the Note and the Security Agreement. Borrower shall pay all
reasonable costs and expenses reasonably incurred by Lender, including Lender’s
reasonable attorney’s fees and expenses, reasonably incurred in connection
therewith.

 

2.3.4 Optional Prepayments. From and after the third Payment Date prior to the
Stated Maturity Date (the “Permitted Prepayment Date”), Borrower shall have the
right to prepay the Loan in whole (but not in part), provided that Borrower
gives Lender at least fifteen (15) days’ prior written notice thereof. If any
such prepayment is not made on a Payment Date, Borrower shall also pay interest
that would have accrued on such prepaid Principal to, but not including, the
next Payment Date. Any such prepayment shall be made without payment of the
Yield Maintenance Premium.

 

20



--------------------------------------------------------------------------------

2.4 Release of Property.

 

2.4.1 Release on Defeasance. If Borrower has elected to defease the Note and the
requirements of Section 2.3.3 above and this Section 2.4 have been satisfied,
the Property shall be released from the Lien of the Mortgage and the Defeasance
Collateral pledged pursuant to the Security Agreement shall be the sole source
of collateral securing the Note. In connection with the release of the Lien,
Borrower shall submit to Lender, not less than thirty (30) days prior to the
Defeasance Date (or such shorter time as is acceptable to Lender in its sole
discretion), a release of Lien (and related Loan Documents) for execution by
Lender. Such release shall be in a form appropriate in the jurisdiction in which
the Property is located and contain standard provisions protecting the rights of
the releasing lender. In addition, Borrower shall provide all other
documentation Lender reasonably requires to be delivered by Borrower in
connection with such release, together with an Officer’s Certificate certifying
that such documentation (i) is in compliance with all Legal Requirements, and
(ii) will effect such release in accordance with the terms of this Agreement.
Borrower shall pay all costs, taxes and expenses associated with the release of
the Lien of the Mortgage, including Lender’s reasonable attorneys’ fees.

 

2.4.2 Release on Payment in Full. Lender shall, upon the written request and at
the expense of Borrower, upon payment in full of the Debt in accordance
herewith, release or, if requested by Borrower, assign to Borrower’s designee
(without any representation or warranty by and without any recourse against
Lender whatsoever), the Lien of the Loan Documents if not theretofore released.

 

2.5 Payments and Computations.

 

2.5.1 Making of Payments. Each payment by Borrower shall be made in funds
settled through the New York Clearing House Interbank Payments System or other
funds immediately available to Lender by 3:00 p.m., New York City time, on the
date such payment is due, to Lender by deposit to such account as Lender may
designate by written notice to Borrower. Whenever any such payment shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the first Business Day thereafter. All such payments shall be made
irrespective of, and without any deduction, set-off or counterclaim whatsoever
and are payable without relief from valuation and appraisement laws and with all
costs and charges incurred in the collection or enforcement thereof, including
attorneys’ fees and court costs.

 

2.5.2 Computations. Interest payable under the Loan Documents shall be computed
on the basis of the actual number of days elapsed over a 360-day year.

 

2.5.3 Late Payment Charge. If any Principal, interest or other sum due under any
Loan Document is not paid by Borrower on the date on which it is due (other than
the balloon payment of Principal due on the Maturity Date or acceleration of the
Loan), Borrower shall pay to Lender upon demand an amount equal to the lesser of
five percent (5%) of such unpaid sum or the maximum amount permitted by
applicable law (the “Late Payment Charge”), in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment. Such
amount shall be secured by the Loan Documents. Provided no Event of Default is
then continuing, no Late Payment Charge shall apply if adequate funds are
available in the Deposit Account for any such Principal, interest or other sums
due under any Loan Document and the Deposit Bank fails to allocate such funds in
accordance with the Loan Documents.

 

21



--------------------------------------------------------------------------------

3. CASH MANAGEMENT AND RESERVES

 

3.1 Cash Management Arrangements. Borrower shall cause all Rents to be
transmitted directly by non-residential tenants of the Property into an Eligible
Account (the “Clearing Account”) maintained by Borrower at a local bank selected
by Borrower, which shall at all times be an Eligible Institution (the “Clearing
Bank”) as more fully described in the Clearing Account Agreement. Without in any
way limiting the foregoing, all Rents received by Borrower or Manager shall be
deposited into the Clearing Account within three (3) Business Days of receipt.
Funds deposited into the Clearing Account shall be swept by the Clearing Bank on
a daily basis into Borrower’s operating account at the Clearing Bank, unless a
Cash Management Period is continuing, in which event such funds shall be swept
on a daily basis into an Eligible Account at the Deposit Bank controlled by
Lender (the “Deposit Account”) and applied and disbursed in accordance with this
Agreement. Funds in the Deposit Account shall be invested at Borrower’s
discretion only in Permitted Investments. Lender will also establish subaccounts
of the Deposit Account which shall at all times be Eligible Accounts (and may be
ledger or book entry accounts and not actual accounts) (such subaccounts are
referred to herein as “Subaccounts”). The Deposit Account and any Subaccount
will be under the sole control and dominion of Lender, and Borrower shall have
no right of withdrawal therefrom. Borrower shall pay for all expenses of opening
and maintaining all of the above accounts.

 

3.2 Required Repairs.

 

3.2.1 Completion of Required Repairs. Borrower represents and warrants to Lender
that Borrower has reserved on its books sufficient funds to cover Borrower’s
share of the repair work at the Property described on Schedule 1 hereto (the
“Required Repairs”). Borrower shall perform and complete the Required Repairs
within twelve (12) months of the date hereof; provided, however, the inability
by Borrower to fully perform any the Required Repairs within the time period set
forth above, shall not in and of itself, constitute a Default or an Event of
Default hereunder, provided that Borrower is diligently and continuously taking
all commercially reasonable steps necessary to perform the Required Repair(s) in
question.

 

3.2.2 Intentionally Omitted.

 

3.3 Taxes and Insurance. Borrower shall pay to Lender on each Payment Date
(i) one-twelfth (1/12th) of the Taxes that Lender reasonably estimates will be
payable during the next twelve (12) months in order to accumulate with Lender
sufficient funds to pay all such Taxes at least thirty (30) days prior to their
respective due dates and (ii) one-twelfth (1/12th) of the Insurance Premiums
that Lender estimates will be payable for the renewal of the coverage afforded
by the Policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies. Such amounts will be transferred by
Lender to a Subaccount (the “Tax and Insurance Subaccount”). Lender will
(a) apply funds in the Tax and Insurance Subaccount to payments of Taxes and
Insurance Premiums required to be made by Borrower pursuant to Section 5.2
hereof and Section 7.1 hereof, provided that Borrower has promptly supplied
Lender with notices of all Taxes and Insurance Premiums due, or (b) reimburse
Borrower for such amounts upon presentation of evidence of payment; subject,
however, to Borrower’s right to contest Taxes in accordance with Section 5.2
hereof. In making any payment relating to Taxes and Insurance

 

22



--------------------------------------------------------------------------------

Premiums, Lender may do so according to any bill, statement or estimate procured
from the appropriate public office (with respect to Taxes) or insurer or agent
(with respect to Insurance Premiums), without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If Lender determines in its
reasonable judgment that the funds in the Tax and Insurance Subaccount will be
insufficient to pay (or in excess of) the Taxes or Insurance Premiums next
coming due, Lender may increase (or decrease) the monthly contribution required
to be made by Borrower to the Tax and Insurance Subaccount.

 

3.4 Capital Expense Reserves. (a) Subject to the provisions of subsection
(b) below, Borrower shall pay to Lender on each Payment Date an amount initially
equal to one-twelfth (1/12th) of the product obtained by multiplying $0.20 by
the aggregate number of rentable square feet of space in the Property. Lender
will transfer such amounts into a Subaccount (the “Capital Reserve Subaccount”).
Additionally, upon thirty (30) days’ prior notice to Borrower, Lender may
reassess the amount of the monthly payment required under this Section 3.4 not
more than once every six (6) months (based upon its then current underwriting
standards); provided, however that Lender shall only increase the amount of such
monthly contributions if Lender reasonably determines that such increase is
necessary to address unanticipated material changes after the date hereof in the
anticipated Capital Expenses for the Property (in which event such reassessment
shall be limited to address only such issues). Provided that no Default or Event
of Default has occurred and is continuing, Lender shall disburse funds held in
the Capital Reserve Subaccount to Borrower, within fifteen (15) days after the
delivery by Borrower to Lender of a request therefor (but not more often than
once per month), in increments of at least $5,000 provided that (i) such
disbursement is for an Approved Capital Expense; (ii) Lender shall have (if it
desires) verified (by an inspection conducted at Borrower’s expense) performance
of the work associated with such Approved Capital Expense; and (iii) the request
for disbursement is accompanied by (A) an Officer’s Certificate certifying
(1) that such funds will be used to pay or reimburse Borrower for Approved
Capital Expenses and a description thereof, (2) that all outstanding trade
payables (other than those to be paid from the requested disbursement or those
constituting Permitted Indebtedness) have been paid in full, (3) that the same
has not been the subject of a previous disbursement, and (4) that all previous
disbursements have been used to pay the previously identified Approved Capital
Expenses, and (B) lien waivers or other evidence of payment satisfactory to
Lender, (C) at Lender’s option, with respect to disbursements in excess of
$100,000, a title search for the Property indicating that the Property is free
from all Liens, claims and other encumbrances not previously approved by Lender
and (D) such other evidence as Lender shall reasonably request that the Approved
Capital Expenses at the Property to be funded by the requested disbursement have
been completed and are paid for or will be paid upon such disbursement to
Borrower. Any such disbursement of more than $10,000 to pay (rather than
reimburse) Approved Capital Expenses may, at Lender’s option, be made by joint
check payable to Borrower and the payee on such Approved Capital Expenses.

 

(b) Notwithstanding anything to the contrary contained in subsection (a) above,
Borrower shall not be required to make any payments into the Capital Reserve
Subaccount pursuant to subsection (a) above at any time that an Event of Default
has not occurred and is continuing.

 

23



--------------------------------------------------------------------------------

3.5 Rollover Reserves.

 

3.5.1 General On each Payment Date occurring during the continuance of a Lease
Sweep Period (provided no Cash Management Period is then continuing (other than
a Cash Management Period triggered solely as a result of a Lease Sweep Period)),
all Available Cash shall be paid to Lender. Lender will transfer such amount
into a Subaccount (the “Rollover Reserve Subaccount”). Borrower shall also pay
to Lender for transfer into the Rollover Reserve Subaccount all Lease
Termination Payments received by Borrower. Provided that no Default or Event of
Default has occurred and is continuing, Lender shall disburse funds held in the
Rollover Reserve Subaccount to Borrower, within fifteen (15) days after the
delivery by Borrower to Lender of a request therefor (but not more often than
once per month), in increments of at least $5,000, provided (i) such
disbursement is for an Approved Major Lease Leasing Expense (or any other
Approved Leasing Expense if the funds in question are comprised of Lease
Termination Payments that have been deposited into the Rollover Reserve
Subaccount on account of any other Lease); (ii) Lender shall have (if it
desires) verified (by an inspection conducted at Borrower’s expense) performance
of any construction work associated with such Approved Major Lease Leasing
Expense (or any other Approved Leasing Expense if the funds in question are
comprised of Lease Termination Payments that have been deposited into the
Rollover Reserve Subaccount on account of any other Lease); and (iii) the
request for disbursement is accompanied by (A) an Officer’s Certificate
certifying (1) that such funds will be used only to pay (or reimburse Borrower
for) Approved Major Lease Leasing Expenses (or any other Approved Leasing
Expense if the funds in question are comprised of Lease Termination Payments
that have been deposited into the Rollover Reserve Subaccount on account of any
other Lease) and a description thereof, (2) that all outstanding trade payables
(other than those to be paid from the requested disbursement or those
constituting Permitted Indebtedness) have been paid in full, (3) that the same
has not been the subject of a previous disbursement, and (4) that all previous
disbursements have been used only to pay (or reimburse Borrower for) the
previously identified Approved Major Lease Leasing Expenses (or any other
Approved Leasing Expense if the funds in question are comprised of Lease
Termination Payments that have been deposited into the Rollover Reserve
Subaccount on account of any other Lease), and (B) reasonably detailed
supporting documentation as to the amount, necessity and purpose therefor. Any
such disbursement of more than $10,000 to pay (rather than reimburse) Approved
Leasing Expenses may, at Lender’s option, be made by joint check payable to
Borrower and the payee of such Approved Major Lease Leasing Expenses (or any
other Approved Leasing Expense if the funds in question are comprised of Lease
Termination Payments that have been deposited into the Rollover Reserve
Subaccount on account of any other Lease). Provided no Event of Default is
continuing, upon the termination of the subject Lease Sweep Period, and Lender’s
receipt of satisfactory evidence that all Approved Major Lease Leasing Expenses
incurred in connection therewith (and any other expenses in connection with the
re-tenanting of the applicable space) have been paid in full (which evidence may
include (i) a letter or certification from the applicable broker, if any, that
all brokerage commissions payable in connection therewith have been paid and
(ii) an estoppel certificate executed by each applicable tenant which certifies
that all contingencies under such Lease to the payment of full rent (including
Borrower’s contribution to the cost of any tenant improvement work) have been
satisfied), any funds (if any) remaining in the Rollover Reserve Subaccount that
have been deposited therein as a result of such Lease Sweep Period shall be
disbursed to Borrower; provided, however, if a Cash Management Period is then
continuing, then no such funds shall be disbursed to Borrower, and all such
funds shall

 

24



--------------------------------------------------------------------------------

instead be deposited into the Cash Collateral Subaccount, to be applied in
accordance with Section 3.9 hereof.

 

(b) Any Lease Termination Payments and any other funds deposited into the
Rollover Reserve Subaccount from the Security Deposit Subaccount in accordance
with Section 3.8 hereof shall be applied, at Lender’s election, towards either
(a) subject to the rights of Borrower under the applicable Lease, rent
arrearages under such Lease (or to cure any other tenant default under such
Lease), (b) debt service shortfalls that may arise as a result of a termination
of such Lease (and Borrower hereby authorizes Lender to disburse to itself any
such amounts without any request therefor by Borrower) or (c) funding any
Approved Leasing Expenses (or Approved Major Lease Leasing Expenses, if
applicable) which are anticipated to occur in connection with the re-tenanting
of the space under the Lease that was the subject of such termination (in
accordance with the terms and conditions of Section 3.5(a) above.

 

(c) Borrower shall pay to Lender $382,000 (the “Stradley T/I Funds”) on the date
hereof, and Lender shall transfer such amount to the Rollover Reserve
Subaccount. Provided no Event of Default shall have occurred and is continuing,
Lender shall disburse all or any portion of the Stradley T/I Funds to Borrower
upon receipt of an Officer’s Certificate certifying that such amounts are owing
to the tenant under the Stradley Lease, and that such funds shall be used to pay
(or reimburse Borrower for) the same. Provided no Event of Default is then
continuing, upon receipt of evidence (which may be by way of an estoppel
certificate or tenant letter) that all tenant allowance funds payable by the
landlord under the Stadley Lease have been paid in full, Lender shall disburse
any remaining portion (if any) of the Stradley T/I Funds to Borrower.

 

3.5.2 Rollover Letter of Credit. Notwithstanding anything to the contrary
contained in Section 3.5.1, at Borrower’s option, Borrower may at any time
deliver a Letter of Credit to Lender in an amount equal to $2,500,000 (the
“Rollover Letter of Credit”), which Rollover Letter of Credit shall be held by
Lender subject to and in accordance with the provisions of this Section 3.5.2.
Upon delivery by Borrower to Lender of the Rollover Letter of Credit, any funds
that have been deposited into the Rollover Reserve Subaccount on account of the
subject Lease Sweep Period shall be returned to Borrower (and the subject Lease
Sweep Period shall terminate). If Borrower fails to timely pay for any Approved
Major Lease Leasing Expenses and such failure continues for ten (10) days after
notice from Lender, Lender shall have the right, but not the obligation, to draw
on the Rollover Letter of Credit for purposes of making such payment of Approved
Major Lease Leasing Expenses.

 

(b) Borrower may request that the Rollover Letter of Credit be drawn upon in
increments of at least $50,000 for Approved Major Lease Leasing Expenses and,
within ten (10) days of the delivery of such request (but not more often than
once per month), Lender will transfer the amount of the requested funds for
Approved Major Lease Leasing Expenses into the Rollover Reserve Subaccount,
which funds will be disbursed to pay for Approved Major Lease Leasing Expenses
in accordance with the terms and conditions set forth in Section 3.5.1.

 

(c) The Rollover Letter of Credit delivered under this Section 3.5.2 shall be
held by Lender as additional security for the payment of the Debt. Upon the
occurrence and during

 

25



--------------------------------------------------------------------------------

the continuance of an Event of Default, Lender shall have the right, at its
option, to draw on the Rollover Letter of Credit and to either deposit all or
any portion of the proceeds therefrom into the Rollover Reserve Subaccount (in
which event, any such funds shall be disbursed to Borrower with respect to
Approved Major Lease Leasing Expenses only upon the satisfaction of the
requirements for disbursement set forth in Section 3.5.1), or to apply all or
any portion of such proceeds to payment of the Debt in such order, proportion or
priority as Lender may determine. Any such application to the Debt, after an
Event of Default which remains uncured shall be subject to the Yield Maintenance
Premium. On the Maturity Date, the Rollover Letter of Credit may be drawn upon
by Lender and applied to any unpaid portion of the Debt.

 

(d) In addition to any other right Lender may have to draw upon the Rollover
Letter of Credit pursuant to the terms and conditions of this Agreement, Lender
shall have the additional rights to draw in full the Rollover Letter of Credit:
(i) if the Rollover Letter of Credit is an evergreen Letter of Credit, if Lender
has received a notice from the issuing bank that the Rollover Letter of Credit
will not be renewed and a substitute Rollover Letter of Credit is not provided
at least thirty (30) days prior to the date on which the outstanding Rollover
Letter of Credit is scheduled to expire; (ii) if the Rollover Letter of Credit
has a stated expiration date, if Lender has not received a notice from the
issuing bank that it has renewed the Rollover Letter of Credit at least thirty
(30) days prior to the date on which such Rollover Letter of Credit is scheduled
to expire and a substitute Rollover Letter of Credit is not provided at least
thirty (30) days prior to the date on which the outstanding Rollover Letter of
Credit is scheduled to expire; (iii) upon receipt of notice from the issuing
bank that the Rollover Letter of Credit will be terminated (except if the
termination of the Rollover Letter of Credit is permitted pursuant to the terms
of this Agreement or a substitute Rollover Letter of Credit is provided); or
(iv) if Lender has received notice that the bank issuing the Rollover Letter of
Credit shall cease to be an Approved Bank and Borrower has not replaced such
Rollover Letter of Credit with a Rollover Letter of Credit issued by an Approved
Bank within ten (10) Business Days after written notice thereof from Lender to
Borrower. Notwithstanding anything to the contrary contained in the above,
Lender is not obligated to draw on the Rollover Letter of Credit upon the
happening of an event specified in (i), (ii), (iii) or (iv) above and shall not
be liable for any losses sustained by Borrower due to the insolvency of the bank
issuing the Rollover Letter of Credit.

 

(e) Provided no Event of Default is continuing, upon the re-tenanting of all of
the space currently demised under the Major Lease that gave rise to the subject
Lease Sweep Period pursuant to one or more replacement Leases approved by Lender
and entered into in accordance with Section 5.10 hereof, and Lender’s receipt of
satisfactory evidence that all Approved Major Lease Leasing Expenses incurred in
connection therewith (and any other expenses in connection with the re-tenanting
of such space) have been paid in full (which evidence may include, (i) a letter
or certification from the applicable broker, if any, that all brokerage
commissions payable in connection therewith have been paid and (ii) an estoppel
certificate executed by each applicable tenant which certifies that all
contingencies under such Lease to the payment of full rent (including Borrower’s
contribution to the cost of any tenant improvement work) have been satisfied),
the Rollover Letter of Credit shall be returned to Borrower. Additionally, upon
Borrower’s delivery to Lender of evidence of payment of any portion of the
subject Approved Major Lease Leasing Expenses, then Borrower shall be entitled
to reduce the face amount of the Letter of Credit by such amount.

 

26



--------------------------------------------------------------------------------

3.6 Operating Expense Subaccount. (a) During a Cash Management Period, on each
Payment Date, a portion of the Rents that have been deposited into the Deposit
Account during the immediately preceding Interest Period in an amount equal to
the monthly amount set forth in the Approved Operating Budget for the following
month as being necessary for payment of Approved Operating Expenses at the
Property for such month, shall be transferred into a Subaccount for the payment
of Approved Operating Expenses (the “Operating Expense Subaccount”). Provided no
Default or Event of Default has occurred and is continuing (and subject to the
provisions of subsection (b) below), Lender shall disburse funds held in the
Operating Expense Subaccount to Borrower, within ten (10) days after delivery by
Borrower to Lender of a request therefor (but not more often than once per
month), in increments of at least $1,000, provided (i) such disbursement is for
an Approved Operating Expense; and (ii) such disbursement is accompanied by
(A) an Officer’s Certificate certifying (1) that such funds will be used to pay
Approved Operating Expenses and a description thereof, (2) that all outstanding
trade payables (other than those to be paid from the requested disbursement or
those constituting Permitted Indebtedness) have been paid in full, (3) that the
same has not been the subject of a previous disbursement, and (4) that all
previous disbursements have been or will be used to pay the previously
identified Approved Operating Expenses, and (B) reasonably detailed
documentation satisfactory to Lender as to the amount, necessity and purpose
therefor.

 

(b) Notwithstanding anything to the contrary in subsection (a) above, on any
Payment Date on which an Event of Default is not then continuing, Lender will
automatically disburse to Borrower funds from the Operating Expense Subaccount
in an amount equal to the monthly amount set forth in the Approved Operating
Budget for the month in which such Payment Date occurs as being necessary for
payment of Approved Operating Expenses at the Property for such month (plus any
other amounts requested by Borrower for such month for payment of items
constituting Approved Operating Expenses, which are not included in the Approved
Operating Budget), which disbursement shall be made without any requirement for
any Borrower request therefor or any Officer’s Certificate in connection
therewith.

 

3.7 Casualty/Condemnation Subaccount. Borrower shall pay, or cause to be paid,
to Lender all Proceeds or Awards due to any Casualty or Condemnation to be
transferred to a Subaccount (the “Casualty/Condemnation Subaccount”) in
accordance with the provisions of Article 7 hereof. All amounts in the
Casualty/Condemnation Subaccount shall disbursed in accordance with the
provisions of Article 7 hereof.

 

3.8 Security Deposits. Borrower shall keep and hold all security deposits under
Leases in accordance with applicable Legal Requirements and at a separately
designated account under Borrower’s control at the Clearing Bank (or in another
Eligible Account at an Eligible Institution) (and in the case of a letter of
credit, assigned with full power of attorney and executed sight drafts to
Lender) so that the security deposits shall not be commingled with any other
funds of Borrower (such account, the “Security Deposit Account”). After the
occurrence of an Event of Default, Borrower shall, upon Lender’s request, if
permitted by applicable Legal Requirements, turn over to Lender the security
deposits (and any interest theretofore earned thereon) under Leases, to be held
by Lender in a Subaccount (the “Security Deposit Subaccount”) subject to the
terms of the Leases. After the occurrence of an Event of Default, Borrower shall
also deliver to Lender (for deposit into the Security Deposit Subaccount) all
amounts drawn under any letters of credit held by Borrower in lieu of cash
security deposits.

 

27



--------------------------------------------------------------------------------

Security deposits held in the Security Deposit Subaccount will be released by
Lender upon notice from Borrower together with such evidence as Lender may
reasonably request that such security deposit is required to be returned to a
tenant pursuant to the terms of a Lease. Any funds in the Security Deposit
Subaccount which Borrower is permitted to retain pursuant to the applicable
provisions of any Lease which has expired or has been terminated, cancelled or
surrendered shall be paid to Lender and transferred by Lender into the Rollover
Reserve Subaccount, to be applied and disbursed in accordance with the
provisions of Section 3.5 hereof. Any letter of credit or other instrument that
Borrower receives in lieu of a cash security deposit under any Lease entered
into after the date hereof shall (i) be maintained in full force and effect in
the full amount unless replaced by a cash deposit as hereinabove described and
(ii) if permitted pursuant to any Legal Requirements, name Lender as payee or
mortgagee thereunder (or at Lender’s option, be fully assignable to Lender).

 

3.9 Cash Collateral Subaccount. If a Cash Management Period shall have commenced
(other than a Cash Management Period triggered solely as a result of (i) a Lease
Sweep Period or (ii) the existence of an Approved Mezzanine Loan), then on the
immediately succeeding Payment Date and on each Payment Date thereafter during
the continuance of such Cash Management Period, all Available Cash shall be paid
to Lender, which amounts shall be transferred by Lender into a Subaccount (the
“Cash Collateral Subaccount”) as cash collateral for the Debt. Notwithstanding
the foregoing, if a Lease Sweep Period has occurred and is then continuing
during the continuance of any Cash Management Period (other than a Cash
Management Period triggered solely as a result of a Lease Sweep Period), Lender
shall have the right (but not the obligation) to allocate any funds in the Cash
Collateral Subaccount to the Rollover Reserve Subaccount to be applied in
accordance with the terms and conditions of Section 3.5.1 hereof.
Notwithstanding anything to the contrary contained herein, if Borrower delivers
to Lender an Officer’s Certificate (with supporting backup) at least three
(3) Business Days prior to a Payment Date, stating that, as a result of advance
payments of Rent by tenants (during any prior Interest Period), there will be a
shortfall in the Deposit Account necessary to pay the amounts specified in
Subsections 3.11(a)(i) through (v) on the applicable Payment Date, then a
portion of funds then being held in the Cash Collateral Subaccount (up to the
amount represented by such advance rental payments) shall be made available to
pay such shortfall (and no Event of Default shall exist as a result thereof).
Any funds in the Cash Collateral Account and not previously disbursed or applied
shall be disbursed to Borrower upon the termination of such Cash Management
Period. Lender shall have the right, but not the obligation, at any time during
the continuance of an Event of Default, in its sole and absolute discretion to
apply all sums then on deposit in the Cash Collateral Subaccount to the Debt, in
such order and in such manner as Lender shall elect in its sole and absolute
discretion, including to make a prepayment of Principal (together with the
applicable Yield Maintenance Premium applicable thereto). Additionally, Lender
shall have the right, but not the obligation, at any time subsequent to the
third Calculation Date following the commencement of a DSCR Cash Management
Period (whether or not an Event of Default is then continuing), in its sole and
absolute discretion to apply all sums then on deposit in the Cash Collateral
Subaccount towards a partial Defeasance of the Loan (together with any
Defeasance costs associated therewith), and Borrower shall execute such
documents and take such other actions necessary to satisfy the Defeasance
requirements set forth in Section 2.3.3 hereof.

 

28



--------------------------------------------------------------------------------

3.10 Grant of Security Interest; Application of Funds. As security for payment
of the Debt and the performance by Borrower of all other terms, conditions and
provisions of the Loan Documents, Borrower hereby pledges and assigns to Lender,
and grants to Lender a security interest in, all Borrower’s right, title and
interest in and to all Rents and in and to all payments to or monies held in the
Clearing Account, the Deposit Account, all Subaccounts created pursuant to this
Agreement (collectively, the “Cash Management Accounts”). Borrower hereby grants
to Lender a continuing security interest in, and agrees to hold in trust for the
benefit of Lender, all Rents in its possession prior to the (i) payment of such
Rents to Lender or (ii) deposit of such Rents into the Deposit Account. Borrower
shall not, without obtaining the prior written consent of Lender, further
pledge, assign or grant any security interest in any Cash Management Account, or
permit any Lien to attach thereto, or any levy to be made thereon, or any UCC
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto. This Agreement is, among other things, intended by
the parties to be a security agreement for purposes of the UCC. Upon the
occurrence and during the continuance of an Event of Default, Lender may apply
any sums in any Cash Management Account in any order and in any manner as Lender
shall elect in Lender’s discretion without seeking the appointment of a receiver
and without adversely affecting the rights of Lender to foreclose the Lien of
the Mortgage or exercise its other rights under the Loan Documents. Cash
Management Accounts shall not constitute trust funds and may be commingled with
other monies held by Lender. All interest which accrues on the funds in any Cash
Management Account (other than the Tax and Insurance Subaccount) shall accrue
for the benefit of Borrower and shall be taxable to Borrower and shall be added
to and disbursed in the same manner and under the same conditions as the
principal sum on which said interest accrued. Upon repayment in full of the
Debt, all remaining funds in the Subaccounts, if any, shall be promptly
disbursed to Borrower.

 

3.11 Property Cash Flow Allocation.

 

(a) During any Cash Management Period, all Rents deposited into the Deposit
Account during the immediately preceding Interest Period shall be applied on
each Payment Date as follows in the following order of priority:

 

(i) First, to make payments into the Tax and Insurance Subaccount as required
under Section 3.3 hereof;

 

(ii) Second, to pay the monthly portion of the fees charged by the Deposit Bank
in accordance with the Deposit Account Agreement;

 

(iii) Third, to Lender to pay the Monthly Debt Service Payment Amount or the
Monthly Interest Payment Amount, as the case may be, due on such Payment Date
(plus, if applicable, interest at the Default Rate and all other amounts, other
than those described under other clauses of this Section 3.11(a), then due to
Lender under the Loan Documents);

 

(iv) Fourth, to make payments into the Capital Reserve Subaccount, if and as
required under Section 3.4 hereof;

 

29



--------------------------------------------------------------------------------

(v) Fifth, to make payments for Approved Operating Expenses as required under
Section 3.6 hereof;

 

(vi) Sixth, during the continuance of a Lease Sweep Period (provided no other
Cash Management Period is then continuing), to make payments in an amount equal
to all remaining Available Cash on such Payment Date into the Special Rollover
Reserve Subaccount in accordance with Section 3.5.1 hereof;

 

(vii) Lastly, (A) during the continuance of a Cash Management Period other than
a Cash Management Period triggered solely as a result of the existence of an
Approved Mezzanine Loan, to make payments in an amount equal to all remaining
Available Cash on such Payment Date into the Cash Collateral Subaccount in
accordance with Section 3.9 and (B) during a Cash Management Period triggered
solely as a result of an Approved Mezzanine Loan, payments to Borrower of any
remaining amounts.

 

(b) The failure of Borrower to make all of the payments required under clauses
(i) through (iv) of Section 3.11(a) above in full on each Payment Date shall
constitute an Event of Default under this Agreement; provided, however, if
adequate funds are available in the Deposit Account for such payments, the
failure by the Deposit Bank to allocate such funds into the appropriate
Subaccounts shall not constitute an Event of Default. Nothing herein, however,
shall be construed to restrict Borrower from depositing its own funds (other
than Rents) into the Deposit Account in order to fund any of the amounts
required under clauses (i) through (iv) of Section 3.11(a) above (to the extent
that the Rents previously deposited into the Deposit Account are insufficient
for the same).

 

(c) Notwithstanding anything to the contrary contained in this Section 3.11,
after the occurrence and during the continuance of a Default or an Event of
Default, Lender may apply all Rents deposited into the Deposit Account and other
proceeds of repayment in such order and in such manner as Lender shall elect.

 

4. REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Lender as of the date hereof that, except to
the extent (if any) disclosed on Schedule 2 hereto with reference to a specific
Section of this Article 4:

 

4.1 Organization; Special Purpose. Each of Borrower and each SPE Party has been
duly organized and is validly existing and in good standing under the laws of
the state of its formation, with requisite power and authority, and all rights,
licenses, permits and authorizations, governmental or otherwise, necessary to
own its properties and to transact the business in which it is now engaged. Each
of Borrower and each SPE Party is duly qualified to transact business and is in
good standing in each jurisdiction where it is required to be so qualified in
connection with its properties, business and operations. Each of Borrower and
each SPE Party is a Special Purpose Bankruptcy Remote Entity.

 

4.2 Proceedings; Enforceability. Borrower has taken all necessary action to
authorize the execution, delivery and performance of the Loan Documents. The
Loan Documents have been duly executed and delivered by Borrower and, to
Borrower’s knowledge, constitute legal, valid and binding obligations of
Borrower enforceable against Borrower in

 

30



--------------------------------------------------------------------------------

accordance with their respective terms, subject to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and general
principles of equity. The Loan Documents are not subject to, and Borrower has
not asserted, any right of rescission, set-off, counterclaim or defense,
including the defense of usury. No exercise of any of the terms of the Loan
Documents, or any right thereunder, will render any Loan Document unenforceable.

 

4.3 No Conflicts. The execution, delivery and performance of the Loan Documents
by Borrower and the transactions contemplated hereby will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any Lien (other than pursuant
to the Loan Documents) upon any of the property of Borrower pursuant to the
terms of, any agreement or instrument to which Borrower is a party or by which
its property is subject, nor will such action result in any violation of the
provisions of any statute or any order, rule or regulation of any Governmental
Authority having jurisdiction over Borrower or any of its properties. Borrower’s
rights under the Licenses and the Management Agreement will not be adversely
affected by the execution and delivery of the Loan Documents, Borrower’s
performance thereunder, the recordation of the Mortgage, or the exercise of any
remedies by Lender. Any consent, approval, authorization, order, registration or
qualification of or with any Governmental Authority required for the execution,
delivery and performance by Borrower of the Loan Documents has been obtained and
is in full force and effect.

 

4.4 Litigation. There are no actions, suits or other proceedings at law or in
equity by or before any Governmental Authority now pending or threatened against
or affecting Borrower, any SPE Party, the Manager or the Property, which, if
adversely determined, might materially adversely affect the condition (financial
or otherwise) or business of Borrower (including the ability of Borrower to
carry out its obligations under the Loan Documents), any SPE Party, Manager or
the use, value, condition or ownership of the Property.

 

4.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might adversely affect Borrower or the
Property, or Borrower’s business, properties, operations or condition, financial
or otherwise. To Borrower’s knowledge, Borrower is not in default in any
material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Permitted Encumbrance or
any other agreement or instrument to which it is a party or by which it or the
Property is bound.

 

4.6 Title. Borrower has good, marketable and indefeasible title in fee to the
real property and good title to the balance of the Property, free and clear of
all Liens except the Permitted Encumbrances. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements in connection with the
transfer of the Property to Borrower have been paid. To Borrower’s knowledge,
the Mortgage when properly recorded in the appropriate records, together with
any UCC Financing Statements required to be filed in connection therewith, will
create (i) a valid, perfected first priority lien on the Borrower’s interest in
the Property and (ii) valid and perfected first priority security interests in
and to, and perfected collateral assignments of, all personalty (including the
Leases), all in accordance with the terms thereof, in each case subject only to
any applicable Permitted Encumbrances. All mortgage, recording, stamp,
intangible or other similar taxes required to be paid by any Person under
applicable Legal

 

31



--------------------------------------------------------------------------------

Requirements in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents have been
paid. The Permitted Encumbrances do not materially adversely affect the value,
operation or use of the Property, or Borrower’s ability to repay the Loan. No
Condemnation or other proceeding has been commenced or, to Borrower’s knowledge,
is contemplated with respect to all or part of the Property or for the
relocation of roadways providing access to the Property. To Borrower’s
knowledge, there are no claims for payment for work, labor or materials
affecting the Property which are or may become a Lien prior to, or of equal
priority with, the Liens created by the Loan Documents. To Borrower’s knowledge,
there are no outstanding options to purchase or rights of first refusal
affecting all or any portion of the Property. To Borrower’s knowledge, the
Survey does not fail to reflect any material matter affecting the Property or
the title thereto. To Borrower’s knowledge, except as disclosed on the Survey,
all of the Improvements included in determining the appraised value of the
Property lie wholly within the boundaries and building restriction lines of the
Property, and no improvement on an adjoining property encroaches upon the
Property, and no easement or other encumbrance upon the Property encroaches upon
any of the Improvements, except those insured against by the Title Insurance
Policy. Each parcel comprising the Property is a separate tax lot and is not a
portion of any other tax lot that is not a part of the Property. There are no
pending or proposed special or other assessments for public improvements or
otherwise affecting the Property, or any contemplated improvements to the
Property that may result in such special or other assessments.

 

4.7 No Bankruptcy Filing. Borrower is not contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency law or the
liquidation of all or a major portion of its property (a “Bankruptcy
Proceeding”), and Borrower has no knowledge of any Person contemplating the
filing of any such petition against it. In addition, neither Borrower nor any
SPE Party nor any principal nor Affiliate of either has been a party to, or the
subject of a Bankruptcy Proceeding for the past ten (10) years.

 

4.8 Full and Accurate Disclosure. No statement of fact made by Borrower in any
Loan Documents contains any untrue statement of a material fact or omits to
state any material fact necessary to make statements contained therein not
misleading. There is no material fact presently known to Borrower that has not
been disclosed to Lender which adversely affects the Property or the business,
operations or condition (financial or otherwise) of Borrower. All financial
data, including the statements of cash flow and income and operating expense,
that have been delivered to Lender in respect of Borrower and the Property
(i) are true, complete and correct in all material respects, (ii) accurately
represent the financial condition of Borrower and the Property as of the date of
such reports, and (iii) to the extent prepared by an independent certified
public accounting firm, have been prepared in accordance with GAAP consistently
applied throughout the periods covered, except as disclosed therein. Borrower
has no contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments, unrealized or anticipated losses from any unfavorable
commitments or any liabilities or obligations not expressly permitted by this
Agreement. Since the date of such financial statements, there has been no
materially adverse change in the financial condition, operations or business of
Borrower or the Property from that set forth in said financial statements.

 

4.9 Tax Filings. To the extent required, Borrower has filed (or has obtained
effective extensions for filing) all federal, state and local tax returns
required to be filed and have paid or

 

32



--------------------------------------------------------------------------------

made adequate provision for the payment of all federal, state and local taxes,
charges and assessments payable by Borrower. Borrower believes that its tax
returns (if any) properly reflect the income and taxes of Borrower for the
periods covered thereby, subject only to reasonable adjustments required by the
Internal Revenue Service or other applicable tax authority upon audit.

 

4.10 ERISA; No Plan Assets. As of the date hereof and throughout the Term
(i) Borrower is not and will not be an “employee benefit plan,” as defined in
Section 3(3) of ERISA, (ii) none of the assets of Borrower constitutes or will
constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101, (iii) Borrower is not and will not be a “governmental
plan” within the meaning of Section 3(32) of ERISA, and (iv) transactions by or
with Borrower are not and will not be subject to (or are in compliance with)
state statutes regulating investment of, and fiduciary obligations with respect
to, governmental plans. As of the date hereof, neither Borrower, nor any member
of a “controlled group of corporations” (within the meaning of Section 414 of
the Code) maintains, sponsors or contributes to a “defined benefit plan” (within
the meaning of Section 3(35) of ERISA) or a “multiemployer pension plan” (within
the meaning of Section 3(37)(A) of ERISA).

 

4.11 Compliance. Borrower and, to Borrower’s knowledge, the Property and the use
thereof comply in all material respects with all applicable Legal Requirements
(including with respect to parking and applicable zoning and land use laws,
regulations and ordinances). Borrower is not in default or violation of any
order, writ, injunction, decree or demand of any Governmental Authority, the
violation of which might materially adversely affect the condition (financial or
otherwise) or business of Borrower. The Property is used exclusively for office
and other appurtenant and related uses. In the event that all or any part of the
Improvements are destroyed or damaged, said Improvements can be legally
reconstructed to their condition prior to such damage or destruction, and
thereafter exist for the same use without violating any zoning or other
ordinances applicable thereto and currently in effect and without the necessity
of obtaining any variances or special permits. No legal proceedings are pending
or, to the knowledge of Borrower, threatened with respect to the zoning of the
Property. Neither the zoning nor any other right to construct, use or operate
the Property is in any way dependent upon or related to any property other than
the Property, other than as set forth in the Reciprocal Easement Agreement with
Two Commerce Square and the common parking garage. All certifications, permits,
licenses and approvals, including certificates of completion and occupancy
permits required for the legal use, occupancy and operation of the Property
(collectively, the “Licenses”), have been obtained and are in full force and
effect. The use being made of the Property is in conformity with the certificate
of occupancy issued for the Property and all other restrictions, covenants and
conditions affecting the Property.

 

4.12 Contracts. There are no service, maintenance or repair contracts affecting
the Property that are not terminable on one (1) month’s notice or less without
cause and without penalty or premium. All service, maintenance or repair
contracts affecting the Property have been entered into at arms-length in the
ordinary course of Borrower’s business and provide for the payment of fees in
amounts and upon terms comparable to existing market rates.

 

4.13 Federal Reserve Regulations; Investment Company Act. No part of the
proceeds of the Loan will be used for the purpose of purchasing or acquiring any
“margin stock”

 

33



--------------------------------------------------------------------------------

within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose that would be inconsistent with such
Regulation U or any other regulation of such Board of Governors, or for any
purpose prohibited by Legal Requirements or any Loan Document. Borrower is not
(i) an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended;
(ii) a “holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended; or
(iii) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.

 

4.14 Easements; Utilities and Public Access. All easements, cross easements,
licenses, air rights and rights-of-way or other similar property interests
(collectively, “Easements”), if any, necessary for the full utilization of the
Improvements for their intended purposes have been obtained, are described in
the Title Insurance Policy and are in full force and effect without default
thereunder. The Property has rights of access to public ways and is served by
water, sewer, sanitary sewer and storm drain facilities adequate to service it
for its intended uses. Except as disclosed on the Survey, to Borrower’s
knowledge, all public utilities necessary or convenient to the full use and
enjoyment of the Property are located in the public right-of-way abutting the
Property, and all such utilities are connected so as to serve the Property
without passing over other property absent a valid easement. All roads necessary
for the use of the Property for its current purpose have been completed and
dedicated to public use and accepted by all Governmental Authorities.

 

4.15 Physical Condition. Except as disclosed in that certain Physical Condition
Report: One Commerce Square, prepared by LandAmerica Assessment Corporation, and
dated as of December 12, 2005, to Borrower’s knowledge, the Property, including
all Improvements, parking facilities, systems, Equipment and landscaping, are in
good condition, order and repair in all material respects; there exists no
structural or other material defect or damages to the Property, whether latent
or otherwise. Borrower has not received notice from any insurance company or
bonding company of any defect or inadequacy in the Property, or any part
thereof, which would adversely affect its insurability or cause the imposition
of extraordinary premiums or charges thereon or any termination of any policy of
insurance or bond. Except as disclosed on the Survey, to Borrower’s knowledge,
no portion of the Property is located in an area as identified by the Federal
Emergency Management Agency as an area having special flood hazards. The
Improvements have suffered no material casualty or damage which has not been
fully repaired and the cost thereof fully paid.

 

4.16 Leases. The rent roll attached hereto as Schedule 3 (the “Rent Roll”) is,
to Borrower’s knowledge, true, complete and correct and the Property is not
subject to any Leases other than the Leases described in the Rent Roll. To
Borrower’s knowledge, except as set forth on the Rent Roll: (i) each Lease is in
full force and effect; (ii) the tenants under the Leases have accepted
possession of and are in occupancy of all of their respective demised premises,
have commenced the payment of rent under the Leases, and there are no offsets,
claims or defenses to the enforcement thereof; (iii) all rents due and payable
under the Leases have been paid and no portion thereof has been paid for any
period more than thirty (30) days in advance; (iv) the rent payable under each
Lease is the amount of fixed rent set forth in the Rent Roll, and there is no
claim or basis for a claim by the tenant thereunder for an adjustment to the
rent; (v) to

 

34



--------------------------------------------------------------------------------

Borrower’s knowledge, no tenant has made any claim against the landlord under
any Lease which remains outstanding, there are no defaults on the part of the
landlord under any Lease, and no event has occurred which, with the giving of
notice or passage of time, or both, would constitute such a default; (vi) to
Borrower’s best knowledge, there is no present material default by the tenant
under any Lease; (vii) all security deposits under Leases are as set forth on
the Rent Roll and are held consistent with Section 3.8 hereof; (viii) Borrower
is the sole owner of the entire lessor’s interest in each Lease; (ix) each Lease
is the valid, binding and enforceable obligation of the Borrower and the
applicable tenant thereunder and (x) no Person has any possessory interest in,
or right to occupy, the Property except under the terms of the Lease. None of
the Leases contains any option to purchase or right of first refusal to purchase
the Property or any part thereof. Neither the Leases nor the Rents have been
assigned or pledged except to Lender, and no other Person has any interest
therein except the tenants thereunder.

 

4.17 Fraudulent Transfer. Borrower has not entered into the Loan or any Loan
Document with the actual intent to hinder, delay, or defraud any creditor, and
Borrower has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Giving effect to the transactions
contemplated by the Loan Documents, the fair saleable value of Borrower’s assets
exceeds and will, immediately following the execution and delivery of the Loan
Documents, exceed Borrower’s total probable liabilities, including subordinated,
unliquidated, disputed or contingent liabilities, including the maximum amount
of its contingent liabilities or its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to, and does not believe that it will, incur debts and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts to be payable on or in respect of obligations of Borrower).

 

4.18 Ownership of Borrower. The sole general partner of Borrower is Gen Par LLC,
and the sole managing member of Gen Par LLC is Gen Par Inc. TPG-OCS Holding
Company, LLC, a Delaware limited liability company (“Holding Company”) is
(i) the owner of all of the issued and outstanding capital stock of Gen Par
Inc., all of which capital stock has been validly issued and fully paid and is
nonassessable, (ii) the 99% member of Gen Par LLC and (iii) the 87.90 limited
partner of Borrower. The only other limited partner of Borrower is Philadelphia
Plaza Associates, a Pennsylvania general partnership (11%). The OP is the sole
member of Holding Company, and TPG is the sole general partner (50.05%) of the
OP. As of the date hereof, the stock of Gen Par Inc. and the partnership and
membership interests in Borrower and Gen Par LLC and the OP are owned free and
clear of all Liens, warrants, options and rights to purchase. Borrower has no
obligation to any Person to purchase, repurchase or issue any ownership interest
in it. Borrower has no obligation to any Person to purchase, repurchase or issue
any ownership interest in it. The organizational chart attached hereto as
Schedule 4 is complete and accurate and illustrates all Persons who have a
direct or indirect ownership interest in Borrower.

 

4.19 Purchase Options. Neither the Property nor any part thereof is subject to
any purchase options or other similar rights in favor of third parties.

 

35



--------------------------------------------------------------------------------

4.20 Management Agreement. The Management Agreement is in full force and effect.
There is no default, breach or violation existing thereunder, and no event has
occurred (other than payments due but not yet delinquent) that, with the passage
of time or the giving of notice, or both, would constitute a default, breach or
violation thereunder, by either party thereto.

 

4.21 Hazardous Substances. Except as expressly disclosed in any environmental
report regarding the Property and delivered to Lender in connection with the
Loan, and to Borrower’s knowledge, (i) the Property is not in violation of any
Legal Requirement pertaining to or imposing liability or standards of conduct
concerning environmental regulation, contamination or clean-up, including the
Comprehensive Environmental Response, Compensation and Liability Act, the
Resource Conservation and Recovery Act, the Emergency Planning and Community
Right-to-Know Act of 1986, the Hazardous Substances Transportation Act, the
Solid Waste Disposal Act, the Clean Water Act, the Clean Air Act, the Toxic
Substance Control Act, the Safe Drinking Water Act, the Occupational Safety and
Health Act, any state super-lien and environmental clean-up statutes (including
with respect to Toxic Mold), any local law requiring related permits and
licenses and all amendments to and regulations in respect of the foregoing laws
(collectively, “Environmental Laws”); (ii) the Property is not subject to any
private or governmental Lien or judicial or administrative notice or action or
inquiry, investigation or claim relating to hazardous, toxic and/or dangerous
substances, toxic mold or fungus of a type that may pose a risk to human health
or the environment or would negatively impact the value of the Property (“Toxic
Mold”) or any other substances or materials which are included under or
regulated by Environmental Laws (collectively, “Hazardous Substances”); (iii) to
Borrower’s knowledge, no Hazardous Substances are or have been (including the
period prior to Borrower’s acquisition of the Property), discharged, generated,
treated, disposed of or stored on, incorporated in, or removed or transported
from the Property other than in compliance with all Environmental Laws; (iv) to
Borrower’s knowledge, no Hazardous Substances are present in, on or under any
nearby real property which could migrate to or otherwise affect the Property;
(v) to Borrower’s knowledge, no Toxic Mold is on or about the Property which
requires remediation; (vi) no underground storage tanks exist on the Property
and the Property has never been used as a landfill; and (vii) there have been no
environmental investigations, studies, audits, reviews or other analyses
conducted by or on behalf of Borrower which have not been provided to Lender.

 

4.22 Name; Principal Place of Business. Borrower does not use and will not use
any trade name and has not done and will not do business under any name other
than its actual name set forth herein. The principal place of business of
Borrower is its primary address for notices as set forth in Section 6.1 hereof,
and Borrower has no other place of business.

 

4.23 Other Debt. There is no indebtedness with respect to the Property or any
excess cash flow or any residual interest therein, whether secured or unsecured,
other than Permitted Encumbrances and Permitted Indebtedness.

 

All of the representations and warranties in this Article 4 and elsewhere in the
Loan Documents (i) shall survive for so long as any portion of the Debt remains
owing to Lender and (ii) shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf, provided, however, that the representations, warranties and
covenants set forth in Section 4.21 above shall survive in perpetuity.

 

36



--------------------------------------------------------------------------------

5. COVENANTS

 

Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:

 

5.1 Existence. Each of Borrower and each SPE Party shall (i) do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its existence, rights, and franchises, (ii) continue to engage in the business
presently conducted by it, (iii) obtain and maintain all Licenses, and
(iv) qualify to do business and remain in good standing under the laws of each
jurisdiction, in each case as and to the extent required for the ownership,
maintenance, management and operation of the Property.

 

5.2 Taxes and Other Charges. Borrower shall pay all Taxes and Other Charges as
the same become due and payable, and deliver to Lender receipts for payment or
other evidence satisfactory to Lender that the Taxes and Other Charges have been
so paid no later than ten (10) days before they would be delinquent if not paid
(provided, however, that Borrower need not pay such Taxes nor furnish such
receipts for payment of Taxes paid by Lender pursuant to Section 3.3 hereof).
Borrower shall not suffer and shall promptly cause to be paid and discharged any
Lien against the Property, and shall promptly pay for all utility services
provided to the Property. After prior notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application of any Taxes or Other Charges, provided that (i) no Default or Event
of Default has occurred and is continuing, (ii) such proceeding shall suspend
the collection of the Taxes or such Other Charges (or Borrower otherwise pays
the same, including with funds from the Tax and Insurance Subaccount),
(iii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any other instrument to which Borrower is subject and
shall not constitute a default thereunder, (iv) no part of or interest in the
Property will be in danger of being sold, forfeited, terminated, canceled or
lost, (v) Borrower shall have furnished such security as may be required in the
proceeding, or as may be requested by Lender, to insure the payment of any such
Taxes or Other Charges, together with all interest and penalties thereon, which
shall not be more than 125% of the Taxes and Other Charges being contested (less
amounts then being retained in the Tax and Insurance Subaccount to pay such
Taxes so contested), and (vi) Borrower shall promptly upon final determination
thereof pay the amount of such Taxes or Other Charges, together with all costs,
interest and penalties. Lender may pay over any such security or part thereof
held by Lender to the claimant entitled thereto at any time when, in the
judgment of Lender, the entitlement of such claimant is established.

 

5.3 Access to Property. Borrower shall permit agents, representatives,
consultants and employees of Lender to inspect the Property or any part thereof
at reasonable hours upon reasonable advance notice, subject however to the
rights of tenants under any Leases.

 

5.4 Repairs; Maintenance and Compliance; Alterations.

 

5.4.1 Repairs; Maintenance and Compliance. Borrower shall at all times maintain,
preserve and protect all franchises and trade names, and Borrower shall cause
the Property to be maintained in a good and safe condition and repair and shall
not remove, demolish or alter the Improvements or Equipment (except for
alterations performed in accordance with

 

37



--------------------------------------------------------------------------------

Section 5.4.2 below and normal replacement of Equipment with Equipment of
equivalent value and functionality). Borrower shall promptly comply with all
Legal Requirements and promptly cure any violation of a Legal Requirement.
Borrower shall notify Lender in writing within three (3) Business Days after
Borrower first receives notice of any such non-compliance. Borrower shall
promptly repair, replace or rebuild any part of the Property that becomes
damaged, worn or dilapidated and shall complete and pay for any Improvements at
any time in the process of construction or repair.

 

5.4.2 Alterations. Borrower may, without Lender’s consent, perform alterations
to the Improvements and Equipment which (i) do not constitute a Material
Alteration, (ii) do not adversely affect Borrower’s financial condition or the
value or Net Operating Income of the Property and (iii) are in the ordinary
course of Borrower’s business. Borrower shall not perform any Material
Alteration without Lender’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, that Lender
may, in its sole and absolute discretion, withhold consent to any alteration the
cost of which is reasonably estimated to exceed $2,500,000 or which is likely to
result in a decrease of Net Operating Income by two and one-half percent
(2.5%) or more for a period of thirty (30) days or longer. Lender may, as a
condition to giving its consent to a Material Alteration, require that Borrower
deliver to Lender security for payment of the cost of such Material Alteration
in an amount equal to 125% of the amount by which the cost of the Material
Alteration as reasonably estimated by Lender exceeds $2,500,000. Upon
substantial completion of the Material Alteration, Borrower shall provide
evidence satisfactory to Lender that (i) the Material Alteration was constructed
in accordance with applicable Legal Requirements and substantially in accordance
with plans and specifications approved by Lender (which approval shall not be
unreasonably withheld or delayed), (ii) all contractors, subcontractors,
materialmen and professionals who provided work, materials or services in
connection with the Material Alteration have been paid in full and have
delivered unconditional releases of lien and (iii) all material Licenses
necessary for the use, operation and occupancy of the Material Alteration (other
than those which depend on the performance of tenant improvement work) have been
issued. Borrower shall reimburse Lender upon demand for all actual out-of-pocket
costs and expenses (including the reasonable fees of any architect, engineer or
other professional engaged by Lender) incurred by Lender in reviewing plans and
specifications or in making any determinations necessary to implement the
provisions of this Section 5.4.2.

 

5.5 Performance of Other Agreements. Borrower shall observe and perform each and
every term to be observed or performed by it pursuant to the terms of any
agreement or instrument affecting or pertaining to the Property, including the
Loan Documents.

 

5.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to, and permit Lender, at its option, to participate in, any
proceedings before any Governmental Authority which may in any way affect the
rights of Lender under any Loan Document.

 

5.7 Further Assurances. Borrower shall, at Borrower’s sole cost and expense,
(i) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the Debt and/or for the better and more

 

38



--------------------------------------------------------------------------------

effective carrying out of the intents and purposes of the Loan Documents, as
Lender may reasonably require from time to time; and (ii) upon Lender’s request
therefor given from time to time after the occurrence of any Default or Event of
Default pay for (a) reports of UCC, federal tax lien, state tax lien, judgment
and pending litigation searches with respect to Borrower and each SPE Party and
(b) searches of title to the Property, each such search to be conducted by
search firms reasonably designated by Lender in each of the locations reasonably
designated by Lender.

 

5.8 Environmental Matters.

 

5.8.1 Hazardous Substances. So long as Borrower owns or is in possession of the
Property, Borrower shall (i) keep the Property in compliance with all
Environmental Laws, (ii) promptly notify Lender if Borrower shall become aware
that (A) any Hazardous Substance is on or near the Property, (B) the Property is
in violation of any Environmental Laws or (C) any condition on or near the
Property shall pose a threat to the health, safety or welfare of humans and
(iii) remove such Hazardous Substances and/or cure such violations and/or remove
such threats, as applicable, as required by law (or as shall be required by
Lender in the case of removal which is not required by law, but in response to
the reasonable opinion of a licensed hydrogeologist, licensed environmental
engineer or other qualified environmental consulting firm engaged by Lender
(“Lender’s Consultant”)), promptly after Borrower becomes aware of same, at
Borrower’s sole expense. Nothing herein shall prevent Borrower from recovering
such expenses from any other party that may be liable for such removal or cure.

 

5.8.2 Environmental Monitoring.

 

(a) Borrower shall give prompt written notice to Lender of (i) any proceeding or
inquiry by any party (including any Governmental Authority) with respect to the
presence of any Hazardous Substance on, under, from or about the Property,
(ii) all claims made or threatened by any third party (including any
Governmental Authority) against Borrower or the Property or any party occupying
the Property relating to any loss or injury resulting from any Hazardous
Substance, and (iii) Borrower’s discovery of any occurrence or condition on any
real property adjoining or in the vicinity of the Property that could cause the
Property to be subject to any investigation or cleanup pursuant to any
Environmental Law. Upon becoming aware of the presence of mold or fungus at the
Property, Borrower shall (i) undertake an investigation to identify the
source(s) of such mold or fungus and shall develop and implement an appropriate
remediation plan to eliminate the presence of any Toxic Mold, (ii) perform or
cause to be performed all acts reasonably necessary for the remediation of any
Toxic Mold (including taking any action necessary to clean and disinfect any
portions of the Property affected by Toxic Mold, including providing any
necessary moisture control systems at the Property), and (iii) provide evidence
reasonably satisfactory to Lender of the foregoing. Borrower shall permit Lender
to join and participate in, as a party if it so elects, any legal or
administrative proceedings or other actions initiated with respect to the
Property in connection with any Environmental Law or Hazardous Substance, and
Borrower shall pay all reasonable attorneys’ fees and disbursements incurred by
Lender in connection therewith.

 

(b) Upon Lender’s request, at any time and from time to time (which request
Lender shall not make more than once in any 12-month period unless (i) such
request is made in

 

39



--------------------------------------------------------------------------------

connection with a Secondary Market Transaction, or (ii) Lender has a good faith
belief that there is a violation of Environmental Laws or a release of Hazardous
Substances at the Property), Borrower shall undertake an inspection or audit of
the Property prepared by a licensed hydrogeologist, licensed environmental
engineer or qualified environmental consulting firm approved by Lender assessing
the presence or absence of Hazardous Substances on, in or near the Property, and
if Lender in its good faith judgment determines that reasonable cause exists for
the performance of such environmental inspection or audit, then the cost and
expense of such audit or inspection shall be paid by Borrower. Such inspections
and audit may include soil borings and ground water monitoring. If Borrower
fails to provide any such inspection or audit within thirty (30) days after such
request, Lender may order same, and Borrower hereby grants to Lender and its
employees and agents access to the Property and a license to undertake such
inspection or audit.

 

(c) If any environmental site assessment report prepared in connection with such
inspection or audit recommends that an operations and maintenance plan be
implemented for any Hazardous Substance, whether such Hazardous Substance
existed prior to the ownership of the Property by Borrower, or presently exists
or is reasonably suspected of existing, Borrower shall cause such operations and
maintenance plan to be prepared and implemented at its expense upon request of
Lender, and with respect to any Toxic Mold, Borrower shall take all action
necessary to clean and disinfect any portions of the Improvements affected by
Toxic Mold in or about the Improvements, including providing any necessary
moisture control systems at the Property. If any investigation, site monitoring,
containment, cleanup, removal, restoration or other work of any kind is
reasonably necessary under an applicable Environmental Law (“Remedial Work”),
Borrower shall commence all such Remedial Work within thirty (30) days after
written demand by Lender and thereafter diligently prosecute to completion all
such Remedial Work within such period of time as may be required under
applicable law. All Remedial Work shall be performed by licensed contractors
reasonably approved in advance by Lender and under the supervision of a
consulting engineer reasonably approved by Lender. All costs of such Remedial
Work shall be paid by Borrower, including Lender’s reasonable attorneys’ fees
and disbursements incurred in connection with the monitoring or review of such
Remedial Work. If Borrower does not timely commence and diligently prosecute to
completion the Remedial Work, Lender may (but shall not be obligated to) cause
such Remedial Work to be performed at Borrower’s expense. Notwithstanding the
foregoing, Borrower shall not be required to commence such Remedial Work within
the above specified time period: (x) if prevented from doing so by any
Governmental Authority, (y) if commencing such Remedial Work within such time
period would result in Borrower or such Remedial Work violating any
Environmental Law, or (z) if Borrower, at its expense and after prior written
notice to Lender, is contesting by appropriate legal, administrative or other
proceedings, conducted in good faith and with due diligence, the need to perform
Remedial Work. Borrower shall have the right to contest the need to perform such
Remedial Work, provided that, (1) Borrower is permitted by the applicable
Environmental Laws to delay performance of the Remedial Work pending such
proceedings, (2) neither the Property nor any part thereof or interest therein
will be sold, forfeited or lost if Borrower fails to promptly perform the
Remedial Work being contested, and if Borrower fails to prevail in contest,
Borrower would thereafter have the opportunity to perform such Remedial Work,
(3) Lender would not, by virtue of such permitted contest, be exposed to any
risk of any civil liability for which Borrower has not furnished additional
security as provided in clause (4) below, or to any risk of criminal liability,
and neither the Property nor any interest therein would be subject to the

 

40



--------------------------------------------------------------------------------

imposition of any Lien for which Borrower has not furnished additional security
as provided in clause (4) below, as a result of the failure to perform such
Remedial Work and (4) Borrower shall have furnished to Lender additional
security in respect of the Remedial Work being contested and the loss or damage
that may result from Borrower’s failure to prevail in such contest in such
amount as may be reasonably requested by Lender but in no event less than 125%
of the cost of such Remedial Work as estimated by Lender or Lender’s Consultant
and any loss or damage that may result from Borrower’s failure to prevail in
such contest.

 

(d) Borrower shall not install or permit to be installed on the Property any
underground storage tank.

 

5.8.3 O & M Program. In the event any environmental report delivered to Lender
in connection with the Loan recommends the development of or continued
compliance with an operation and maintenance program for the Property
(including, without limitation, with respect to the presence of asbestos and/or
lead-based paint) (“O & M Program”), Borrower shall develop (or continue to
comply with, as the case may be) such O & M Program and shall, during the term
of the Loan, including any extension or renewal thereof, comply in all material
respects with the terms and conditions of the O & M Program.

 

5.9 Title to the Property. Borrower will warrant and defend the title to the
Property, and the validity and priority of all Liens granted or otherwise given
to Lender under the Loan Documents, subject only to Permitted Encumbrances,
against the claims of all Persons.

 

5.10 Leases.

 

5.10.1 Generally. Upon request, Borrower shall furnish Lender with executed
copies of all Leases then in effect. All renewals of Leases (unless provided
otherwise by the terms of such Lease) and all proposed leases shall provide for
rental rates and terms comparable to existing local market rates and shall be
arm’s length transactions with bona fide, independent third-party tenants.

 

5.10.2 Material Leases. Borrower shall not enter into a proposed Material Lease
or a proposed renewal, extension or modification of an existing Material Lease
without the prior written consent of Lender, which consent shall not, so long as
no Event of Default is continuing, be unreasonably withheld, conditioned or
delayed. Prior to seeking Lender’s consent to any Material Lease, Borrower shall
deliver to Lender a copy of such proposed lease (a “Proposed Material Lease”)
blacklined to show changes from the standard form of Lease approved by Lender
and then being used by Borrower. Lender shall approve or disapprove each
Proposed Material Lease or proposed renewal, extension or modification of an
existing Material Lease for which Lender’s approval is required under this
Agreement within ten (10) Business Days of the submission by Borrower to Lender
of a written request for such approval, accompanied by a final copy of the
Proposed Material Lease or proposed renewal, extension or modification of an
existing Material Lease. If requested by Borrower, Lender will grant conditional
approvals of Proposed Material Leases or proposed renewals, extensions or
modifications of existing Material Leases at any stage of the leasing process,
from initial “term sheet” through negotiated lease drafts, provided that Lender
shall retain the right to disapprove any such Proposed Material Lease or
proposed renewal, extension or modification of an existing Material Lease, if

 

41



--------------------------------------------------------------------------------

subsequent to any preliminary approval material changes are made to the terms
previously approved by Lender, or additional material terms are added that had
not previously been considered and approved by Lender in connection with such
Proposed Material Lease or proposed renewal, extension or modification of an
existing Material Lease. Provided that no Event of Default is continuing, if
Borrower provides Lender with a written request for approval (which written
request shall specifically refer to this Section 5.10.2 and shall explicitly
state that failure by Lender to approve or disapprove within ten (10) Business
Days will constitute a deemed approval) and Lender fails to reject the request
in writing delivered to Borrower within ten (10) Business Days after receipt by
Lender of the request, the Proposed Material Lease or proposed renewal,
extension or modification of an existing Material Lease shall be deemed approved
by Lender, and Borrower shall be entitled to enter into such Proposed Material
Lease or proposed renewal, extension or modification of an existing Material
Lease.

 

5.10.3 Minor Leases. Notwithstanding the provisions of Section 5.10.2 above,
provided that no Event of Default is continuing, renewals, amendments and
modifications of existing Leases and proposed leases, shall not be subject to
the prior approval of Lender provided (i) the proposed lease would be a Minor
Lease or the existing Lease as amended or modified or the renewal Lease is a
Minor Lease, (ii) the proposed lease shall be written substantially in
accordance with the standard form of Lease which shall have been approved by
Lender, (iii) the Lease as amended or modified or the renewal Lease or series of
leases or proposed lease or series of leases: (a) shall provide for net
effective rental rates comparable to existing local market rates, (b) shall have
an initial term (exclusive of any renewal options) of not less than three
(3) years or greater than ten (10) years, (c) shall provide for automatic
self-operative subordination to the Mortgage and, at Lender’s option, attornment
to Lender, and (d) shall not contain any option to purchase, any right of first
refusal to purchase, any right to terminate (except in the event of the
destruction or condemnation of substantially all of the Property), any
requirement for a non-disturbance or recognition agreement (other than on
Lender’s standard form of non-disturbance or recognition agreement), or any
other provision which might adversely affect the rights of Lender under the Loan
Documents in any material respect. Borrower shall deliver to Lender copies of
all Leases which are entered into pursuant to the preceding sentence together
with Borrower’s certification that it has satisfied all of the conditions of the
preceding sentence at the time of delivery of the next monthly report required
under Section 6.3.4.

 

5.10.4 Additional Covenants with respect to Leases. Borrower (i) shall observe
and perform the material obligations imposed upon the lessor under the Leases
and shall do nothing to impair the value of the Leases as security for the Debt;
(ii) shall promptly send copies to Lender of all notices of default that
Borrower shall send or receive under any Lease; (iii) shall enforce, in
accordance with commercially reasonable practices for properties similar to the
Property, the terms, covenants and conditions in the Leases to be observed or
performed by the lessees, short of termination thereof (except as provided in
clause (ix) below); (iv) shall not collect any of the Rents more than one
(1) month in advance (other than security deposits); (v) shall not execute any
other assignment of lessor’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents); (vi) shall not modify any Lease in a manner
inconsistent with the Loan Documents; (vii) shall not convey or transfer or
suffer or permit a conveyance or transfer of the Property so as to effect a
merger of the estates and rights of, or diminution of the obligations of,
lessees under Leases; (viii) shall not consent to any assignment of or
subletting under any Material Lease unless required in accordance with its terms
without

 

42



--------------------------------------------------------------------------------

the prior consent of Lender, which, with respect to a subletting, may not, so
long as no Event of Default is continuing, be unreasonably withheld or delayed
(provided that Lender’s consent shall not be required in connection with (i) an
assignment if the assigning tenant (and its guarantor, if applicable) remains
primarily liable under the applicable Lease or (ii) a subletting of less than
100,000 square feet); and (ix) shall not cancel or terminate any Lease or accept
a surrender thereof (except in the exercise of Borrower’s commercially
reasonable judgment in connection with a tenant default under a Minor Lease or
if such a termination or cancellation is a condition to leasing, to another
tenant which will pay net effective rental rates comparable to existing local
market rates, the space subject to the Lease being cancelled or terminated)
without the prior consent of Lender, which consent shall not, so long as no
Event of Default is continuing, be unreasonably withheld or delayed.

 

5.10.5 NF Clearing Lease. Provided no Event of Default is continuing, Borrower
shall have the right to accept a surrender of or terminate up to 100,000 square
feet of the NF Clearing Lease, without first obtaining the prior consent of
Lender, subject to the satisfaction of the following conditions precedent:
(i) Borrower shall give Lender not less than thirty (30) days prior written
notice specifying the date on which Borrower will accept such termination or
terminate such portion of the NF Clearing Lease (the “NF Clearing Termination
Date”); (ii) prior to the NF Clearing Termination Date, Borrower shall deliver
to Lender a true and correct copy of a fully executed Lease covering such
portion of the space surrendered (or terminated) under the NF Clearing Lease
(the “Replacement Lease”); (iii) the aggregate amount of the sum of (x) the rent
and recoveries payable under the Replacement Lease with respect to the period of
time through the expiration date of the NF Clearing Lease, plus (y) the
Remaining NF Clearing Lease Termination Payment (hereinafter defined), shall be
at least equal to the aggregate amount of rent and recoveries payable under the
portion of the NF Clearing Lease that is being surrendered or terminated for
such period of time; and (iv) the Replacement Lease shall otherwise satisfy the
criteria for Minor Leases under Section 5.10.3. As used herein, “Remaining NF
Clearing Lease Termination Payment” means the amount of any Lease Termination
Payment paid by the tenant under the NF Clearing Lease with respect to the
portion of such premises that is being surrendered or terminated, after
deducting therefrom the amount of any anticipated expenses (brokerage
commissions and tenant improvement work and allowances) payable in connection
with the Replacement Lease.

 

Notwithstanding anything to the contrary contained in Section 3.5 with respect
to the application of Lease Termination Payments, Lender agrees that the
Remaining NF Clearing Lease Termination Payment shall be disbursed on a monthly
basis (over the term of the Replacement Lease) to Borrower, and during the
continuance of a Cash Management Period, shall be applied as ordinary Rents
towards Borrower’s obligations hereunder (in accordance with the priority of
payments set forth in Section 3.11).

 

5.11 Estoppel Statement. After request by Lender, Borrower shall within ten
(10) days furnish Lender with a statement addressed to Lender, its successors
and assigns, duly acknowledged and certified, setting forth (i) the unpaid
Principal, (ii) the Interest Rate, (iii) the date installments of interest
and/or Principal were last paid, (iv) any offsets or defenses to the payment of
the Debt, and (v) that the Loan Documents are valid, legal and binding
obligations and have not been modified or if modified, giving particulars of
such modification.

 

43



--------------------------------------------------------------------------------

5.12 Property Management.

 

5.12.1 Management Agreement. Borrower shall (i) cause the Property to be managed
pursuant to the Management Agreement; (ii) promptly perform and observe all of
the covenants required to be performed and observed by it under the Management
Agreement and do all things necessary to preserve and to keep unimpaired its
rights thereunder; (iii) promptly notify Lender of any default under the
Management Agreement of which it is aware; (iv) promptly deliver to Lender a
copy of each financial statement, capital expenditure plan, and property
improvement plan and any other notice, report and estimate received by Borrower
under the Management Agreement; and (v) promptly enforce the performance and
observance of all of the covenants required to be performed and observed by
Manager under the Management Agreement. Without Lender’s prior written consent,
Borrower shall not (a) surrender, terminate, cancel, extend or renew the
Management Agreement or otherwise replace the Manager or enter into any other
management agreement (except pursuant to Section 5.12.2 below); (b) reduce or
consent to the reduction of the term of the Management Agreement; (c) increase
or consent to the increase of the amount of any charges under the Management
Agreement; (d) otherwise modify, change, supplement, alter or amend in any
material respect, or waive or release any of its rights and remedies under, the
Management Agreement; or (e) suffer or permit the occurrence and continuance of
a default beyond any applicable cure period under the Management Agreement (or
any successor management agreement) if such default permits the Manager to
terminate the Management Agreement (or such successor management agreement).

 

5.12.2 Termination of Manager. If (i) an Event of Default shall be continuing,
or (ii) Manager is in default under the Management Agreement beyond any
applicable notice and cure periods, or (iii) upon the gross negligence,
malfeasance or willful misconduct of the Manager, Borrower shall, at the request
of Lender, terminate the Management Agreement and replace Manager with a
replacement manager acceptable to Lender in Lender’s discretion and the
applicable Rating Agencies on terms and conditions satisfactory to Lender and
the applicable Rating Agencies. Borrower’s failure to appoint an acceptable
manager within thirty (30) days after Lender’s request of Borrower to terminate
the Management Agreement (as provided above) shall constitute an immediate Event
of Default. Borrower may from time to time appoint a successor manager to manage
the Property, provided that such successor manager and Management Agreement
shall be approved in writing by Lender in Lender’s discretion and the applicable
Rating Agencies (and Lender’s approval may be conditioned upon Borrower
delivering a Rating Comfort Letter as to such successor manager and Management
Agreement). If at any time Lender consents to the appointment of a new manager,
such new manager and Borrower shall, as a condition of Lender’s consent, execute
a consent and subordination of management agreement substantially in the form of
the Consent and Subordination of Manager of even date herewith executed and
delivered by Manager to Lender.

 

5.13 Special Purpose Bankruptcy Remote Entity. Each of Borrower and each SPE
Party shall at all times be a Special Purpose Bankruptcy Remote Entity. Neither
Borrower nor any SPE Party shall directly or indirectly make any change,
amendment or modification to its or such SPE Party’s organizational documents,
or otherwise take any action which could result in Borrower or any SPE Party not
being a Special Purpose Bankruptcy Remote Entity. A “Special Purpose Bankruptcy
Remote Entity” shall have the meaning set forth on Schedule 5 hereto.

 

44



--------------------------------------------------------------------------------

5.14 Assumption in Non-Consolidation Opinion. Borrower and each SPE Party shall
each conduct its business so that the assumptions (with respect to each Person)
made in that certain substantive non-consolidation opinion letter dated the date
hereof delivered by Lender’s counsel in connection with the Loan, shall be true
and correct in all respects.

 

5.15 Change in Business or Operation of Property. Borrower shall not purchase or
own any real property other than the Property and shall not enter into any line
of business other than the ownership and operation of the Property, or make any
material change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business or otherwise cease to operate the Property as an office
property or terminate such business for any reason whatsoever (other than
temporary cessation in connection with renovations to the Property).

 

5.16 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

 

5.17 Affiliate Transactions. Except for the Management and Leasing Agreement by
and between Manager and Borrower, Borrower shall not enter into, or be a party
to, any transaction with an Affiliate of Borrower or any of the partners of
Borrower except in the ordinary course of business and on terms which are fully
disclosed to Lender in advance and are no less favorable to Borrower or such
Affiliate than would be obtained in a comparable arm’s-length transaction with
an unrelated third party.

 

5.18 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender, such consent not to be
unreasonably withheld, conditioned or delayed.

 

5.19 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (i) with any other real property constituting a
tax lot separate from the Property, and (ii) with any portion of the Property
which may be deemed to constitute personal property, or any other procedure
whereby the lien of any taxes which may be levied against such personal property
shall be assessed or levied or charged to the Property.

 

5.20 Principal Place of Business. Borrower shall not change its principal place
of business or chief executive office without first giving Lender thirty
(30) days’ prior notice.

 

5.21 Change of Name, Identity or Structure. Borrower shall not change its name,
identity (including its trade name or names) or Borrower’s corporate,
partnership or other structure without notifying Lender of such change in
writing at least thirty (30) days prior to the effective date of such change
and, in the case of a change in Borrower’s structure, without first obtaining
the prior written consent of Lender. Borrower shall execute and deliver to
Lender, prior to or contemporaneously with the effective date of any such
change, any financing statement or financing statement change required by Lender
to establish or maintain the validity,

 

45



--------------------------------------------------------------------------------

perfection and priority of the security interest granted herein. At the request
of Lender, Borrower shall execute a certificate in form satisfactory to Lender
listing the trade names under which Borrower intends to operate the Property,
and representing and warranting that Borrower does business under no other trade
name with respect to the Property.

 

5.22 Indebtedness. Borrower shall not directly or indirectly create, incur or
assume any indebtedness other than (i) the Debt and (ii) unsecured trade
payables incurred in the ordinary course of business relating to the ownership
and operation of the Property, which in the case of such unsecured trade
payables (A) are not evidenced by a note, (B) do not exceed, at any time, a
maximum aggregate amount of two percent (2%) of the original amount of the
Principal and (C) are paid within sixty (60) days of the date incurred
(collectively, “Permitted Indebtedness”).

 

5.23 Licenses. Borrower shall not Transfer any License required for the
operation of the Property.

 

5.24 Compliance with Restrictive Covenants, Etc. Borrower will not enter into,
modify, waive in any material respect or release any Easements, restrictive
covenants or other Permitted Encumbrances, or suffer, consent to or permit the
foregoing, without Lender’s prior written consent, which consent may be granted
or denied in Lender’s sole discretion.

 

5.25 ERISA.

 

(1) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.

 

(2) Borrower shall not permit the assets of Borrower to become “plan assets,”
whether by operation of law or under regulations promulgated under ERISA.

 

(3) Borrower shall deliver to Lender such certifications or other evidence from
time to time throughout the Term, as requested by Lender in its sole discretion,
that (A) Borrower is not and does not maintain an “employee benefit plan” as
defined in Section 3(3) of ERISA, which is subject to Title I of ERISA, or a
“governmental plan” within the meaning of Section 3(32) of ERISA; (B) Borrower
is not subject to state statutes (or is in compliance with state statutes)
regulating investments and fiduciary obligations with respect to governmental
plans; and (C) the assets of Borrower do not constitute “plan assets” within the
meaning of 29 C.F.R. Section 2510.3-101.

 

5.26 Prohibited Transfers.

 

5.26.1 Generally. Borrower shall not directly or indirectly make, suffer or
permit the occurrence of any Transfer other than a Permitted Transfer.

 

46



--------------------------------------------------------------------------------

5.26.2 Transfer and Assumption.

 

(a) Notwithstanding the foregoing and subject to the terms and satisfaction of
all the conditions precedent set forth in this Section 5.26.2, Borrower shall
have the right to Transfer the Property to another party (the “Transferee
Borrower”) and have the Transferee Borrower assume all of Borrower’s obligations
under the Loan Documents, and have replacement guarantors and indemnitors assume
all of the obligations of the indemnitors and guarantors of the Loan Documents
(collectively, a “Transfer and Assumption”). Borrower may make a written
application to Lender for Lender’s consent to the Transfer and Assumption,
subject to the conditions set forth in paragraphs (b) and (c) of this
Section 5.26.2. Together with such written application, Borrower will pay to
Lender the reasonable review fee then required by Lender. Borrower also shall
pay on demand all of the reasonable costs and expenses incurred by Lender,
including reasonable attorneys’ fees and expenses, and including the fees and
expenses of Rating Agencies and other outside entities, in connection with
considering any proposed Transfer and Assumption, whether or not the same is
permitted or occurs.

 

(b) Lender’s consent, which may be withheld in Lender’s reasonable discretion,
to a Transfer and Assumption shall be subject to the following conditions:

 

(i) No Default or Event of Default has occurred and is continuing;

 

(ii) Borrower has submitted to Lender true, correct and complete copies of any
and all information and documents of any kind reasonably requested by Lender
concerning the Property, Transferee Borrower, replacement guarantors and
indemnitors and Borrower;

 

(iii) Evidence reasonably satisfactory to Lender has been provided showing that
the Transferee Borrower and such of its Affiliates as shall be designated by
Lender comply and will comply with Section 5.13 hereof, as those provisions may
be modified by Lender taking into account the ownership structure of Transferee
Borrower and its Affiliates;

 

(iv) If the Loan, by itself or together with other loans, has been the subject
of a Secondary Market Transaction, then Lender shall have received a Rating
Comfort Letter from the applicable Rating Agencies;

 

(v) If the Loan has not been the subject of a Secondary Market Transaction, then
Lender shall have determined in its reasonable discretion (taking into
consideration such factors as Lender may determine, including the attributes of
the loan pool in which the Loan might reasonably be expected to be securitized)
that no rating for any securities that would be issued in connection with such
securitization will be diminished, qualified, or withheld by reason of the
Transfer and Assumption;

 

(vi) Borrower shall have paid all of Lender’s reasonable costs and expenses in
connection with considering the Transfer and Assumption, and shall have paid the
amount requested by Lender as a deposit against Lender’s costs and expenses in
connection with the effecting the Transfer and Assumption;

 

(vii) Borrower, the Transferee Borrower, and the replacement guarantors and
indemnitors shall have indicated in writing in form and substance reasonably

 

47



--------------------------------------------------------------------------------

satisfactory to Lender their readiness and ability to satisfy the conditions set
forth in subsection (c) below;

 

(viii) In connection with such Transfer and Assumption, this Agreement shall be
modified (and the Transferee Borrower shall have consented thereto) to provide
for an ongoing monthly deposit into the Rollover Reserve Subaccount in an amount
equal to $1.50 per square foot (or such other amount as may be required by
Lender based on its then current underwriting standards);

 

(ix) The identity, experience, financial condition and creditworthiness of the
Transferee Borrower and the replacement guarantors and indemnitors shall be
reasonably satisfactory to Lender;

 

(x) The proposed property manager and proposed Management Agreement shall be
reasonably satisfactory to Lender and the applicable Rating Agencies; and

 

(xi) If any Approved Mezzanine Loan is outstanding at the time of the Transfer
and Assumption, the proposed Transfer and Assumption shall not constitute or
cause a default under the Approved Mezzanine Loan Documents.

 

(c) If Lender consents to the Transfer and Assumption, the Transferee Borrower
and/or Borrower as the case may be, shall immediately deliver the following to
Lender:

 

(i) Borrower shall deliver to Lender an assumption fee in the amount of 0.50% of
the then unpaid Principal;

 

(ii) Borrower, Transferee Borrower and the original and replacement guarantors
and indemnitors shall execute and deliver to Lender any and all documents
required by Lender, in form and substance required by Lender, in Lender’s
reasonable discretion;

 

(iii) Counsel to the Transferee Borrower and replacement guarantors and
indemnitors shall deliver to Lender opinions in form and substance satisfactory
to Lender as to such matters as Lender shall reasonably require, which may
include opinions as to substantially the same matters and were required in
connection with the origination of the Loan (including a new substantive
non-consolidation opinion with respect to the Transferee Borrower);

 

(iv) Borrower shall cause to be delivered to Lender, an endorsement (relating to
the change in the identity of the vestee and execution and delivery of the
Transfer and Assumption documents) to the Title Insurance Policies in form and
substance acceptable to Lender, in Lender’s reasonable discretion (the
“Endorsement”); and

 

(v) Borrower shall deliver to Lender a payment in the amount of all remaining
unpaid costs incurred by Lender in connection with the Transfer and Assumption,
including but not limited to, Lender’s reasonable attorneys fees and expenses,
all recording fees, and all fees payable to the title company for the delivery
to Lender of the Endorsement.

 

48



--------------------------------------------------------------------------------

(d) Upon the closing of a Transfer and Assumption, Lender shall release Borrower
from all obligations under the Loan Documents arising prior to and after the
date of the Transfer and Assumption (but only to the extent that such
obligations of Borrower are expressly assumed by the Transferee Borrower, the
Replacement Guarantor (if applicable) or any other replacement guarantor, as the
case may be, in connection with the Transfer and Assumption).

 

5.27 Liens. Without Lender’s prior written consent, Borrower shall not create,
incur, assume, permit or suffer to exist any Lien on all or any portion of the
Property or any direct or indirect legal or beneficial ownership interest in
Borrower or any SPE Party, except Liens in favor of Lender and Permitted
Encumbrances, unless such Lien is bonded or discharged within thirty (30) days
after Borrower first receives notice of such Lien.

 

5.28 Dissolution. Borrower shall not (i) to the fullest extent permitted by
applicable law, engage in any dissolution, liquidation or consolidation or
merger with or into any other business entity, (ii) engage in any business
activity not related to the ownership and operation of the Property or
(iii) transfer, lease or sell, in one transaction or any combination of
transactions, all or substantially all of the property or assets of Borrower
except to the extent expressly permitted by the Loan Documents.

 

5.29 Expenses. Borrower shall reimburse Lender upon receipt of notice for all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees and disbursements) reasonably incurred by Lender in connection with the
Loan (or any portion thereof) (but excluding any costs and expenses incurred by
Lender due to Lender’s or its agents’ willful misconduct, gross negligence or
breach of its obligations (if any) hereunder), including (i) the preparation,
negotiation, execution and delivery of the Loan Documents and the consummation
of the transactions contemplated thereby and all the costs of furnishing all
opinions (other than the non-consolidation opinion prepared by Lender’s counsel)
by counsel for Borrower; (ii) Borrower’s ongoing performance under and
compliance with the Loan Documents, including confirming compliance with
environmental and insurance requirements; (iii) the negotiation, preparation,
execution, delivery and administration of any consents, amendments, waivers or
other modifications of or under any Loan Document and any other documents or
matters requested by Borrower; (iv) filing and recording of any Loan Documents;
(v) title insurance, surveys, inspections and appraisals (provided Lender
delivers copies of the same to Borrower); (vi) the creation, perfection or
protection of Lender’s Liens in the Property and the Cash Management Accounts
(including fees and expenses for title and lien searches, intangibles taxes,
personal property taxes, mortgage recording taxes, due diligence expenses,
travel expenses, accounting firm fees, costs of appraisals, environmental
reports and Lender’s Consultant, surveys and engineering reports);
(vii) enforcing or preserving any rights in response to third party claims or
the prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting Borrower, the Loan Documents, the
Property, or any other security given for the Loan; (viii) fees charged by
Servicer or the Rating Agencies in connection with any modification of the Loan
requested by Borrower and (ix) enforcing any obligations of or collecting any
payments due from Borrower under any Loan Document or with respect to the
Property or in connection with any refinancing or restructuring of the Loan in
the nature of a “work-out”, or any insolvency or bankruptcy proceedings. Any
costs and expenses due and payable by Borrower hereunder which are not paid by
Borrower within ten (10) Business Days after written demand may be paid from any
amounts in the Deposit Account, with

 

49



--------------------------------------------------------------------------------

notice thereof to Borrower. The obligations and liabilities of Borrower under
this Section 5.29 shall survive the Term and the exercise by Lender of any of
its rights or remedies under the Loan Documents, including the acquisition of
the Property by foreclosure or a conveyance in lieu of foreclosure.

 

5.30 Indemnity. Borrower shall defend, indemnify and hold harmless Lender and
each of its Affiliates and their respective successors and assigns, including
the directors, officers, partners, members, shareholders, participants,
employees, professionals and agents of any of the foregoing (including any
Servicer) and each other Person, if any, who Controls Lender, its Affiliates or
any of the foregoing (each, an “Indemnified Party”), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, claims, costs, expenses and disbursements of any kind or nature
whatsoever (including the reasonable fees and disbursements of counsel for an
Indemnified Party in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not Lender shall be
designated a party thereto, court costs and costs of appeal at all appellate
levels, investigation and laboratory fees, consultant fees and litigation
expenses), that may be imposed on, incurred by, or asserted against any
Indemnified Party (collectively, the “Indemnified Liabilities”) in any manner,
relating to or arising out of or by reason of the Loan, including: (i) any
breach by Borrower of its obligations under, or any misrepresentation by
Borrower contained in, any Loan Document; (ii) the use or intended use of the
proceeds of the Loan; (iii) any information provided by or on behalf of
Borrower, or contained in any documentation approved by Borrower; (iv) ownership
of the Mortgage, the Property or any interest therein, or receipt of any Rents;
(v) any accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Property or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (vi) any use,
nonuse or condition in, on or about the Property or on adjoining sidewalks,
curbs, adjacent property or adjacent parking areas, streets or ways;
(vii) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property; (viii) the presence, disposal,
escape, seepage, leakage, spillage, discharge, emission, release, or threatened
release of any Hazardous Substance on, from or affecting the Property; (ix) any
personal injury (including wrongful death) or property damage (real or personal)
arising out of or related to such Hazardous Substance; (x) any lawsuit brought
or threatened, settlement reached, or government order relating to such
Hazardous Substance; (xi) any violation of the Environmental Laws which is based
upon or in any way related to such Hazardous Substance, including the costs and
expenses of any Remedial Work; (xii) any failure of the Property to comply with
any Legal Requirement; (xiii) any claim by brokers, finders or similar persons
claiming to be entitled to a commission in connection with any Lease or other
transaction involving the Property or any part thereof, or any liability
asserted against Lender with respect thereto; and (xiv) the claims of any lessee
of any portion of the Property or any Person acting through or under any lessee
or otherwise arising under or as a consequence of any Lease; provided, however,
that Borrower shall not have any obligation to any Indemnified Party hereunder
to the extent that it is finally judicially determined that such Indemnified
Liabilities arise from the gross negligence, illegal acts, fraud or willful
misconduct of such Indemnified Party. Any amounts payable to any Indemnified
Party by reason of the application of this paragraph shall be payable on demand
and shall bear interest at the Default Rate from the date loss or damage is
sustained by any Indemnified Party until paid. The obligations and liabilities
of Borrower under this Section 5.30 shall survive the Term and the exercise by
Lender of any of its rights or remedies under the Loan Documents, including the
acquisition of the Property by

 

50



--------------------------------------------------------------------------------

foreclosure or a conveyance in lieu of foreclosure. Notwithstanding the
foregoing, however, Borrower shall not be obligated to indemnify any Indemnified
Party for any event or condition, that first arises on or after the date on
which Lender (or its transferee) acquires title or control of the Property
(whether at foreclosure sale, conveyance in lieu of foreclosure or similar
transfer) or after a receiver has been appointed for the Property; provided that
Borrower’s obligation to indemnify the Indemnified Parties with respect to an
event or condition specified in clauses (viii) through (xi) above shall continue
in perpetuity after Lender (or its transferee) acquires title or control of the
Property unless such specified event or condition occurs during Lender’s period
of ownership and provided that Borrower shall bear the burden of proving that
such specified event or condition occurred during Lender’s period of ownership.

 

5.31 Patriot Act Compliance. (a) Borrower will use its good faith and
commercially reasonable efforts to comply with the Patriot Act (as defined
below) and all applicable requirements of governmental authorities having
jurisdiction over Borrower and the Property, including those relating to money
laundering and terrorism. Lender shall have the right to audit Borrower’s
compliance with the Patriot Act and all applicable requirements of governmental
authorities having jurisdiction over Borrower and the Property, including those
relating to money laundering and terrorism. In the event that Borrower fails to
comply with the Patriot Act or any such requirements of governmental
authorities, then Lender may, at its option (after 10 days prior written notice
to Borrower), cause Borrower to comply therewith and any and all reasonable
costs and expenses incurred by Lender in connection therewith shall be secured
by the Mortgage and the other Loan Documents and shall be immediately due and
payable. For purposes hereof, the term “Patriot Act” means the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as the same may be amended
from time to time, and corresponding provisions of future laws.

 

(a) Neither Borrower nor any partner in Borrower or member of such partner nor
any owner of a direct or indirect interest in Borrower (other than shareholders
having less than a twenty-five percent (25%) economic interest in TPG) (a) is
listed on any Government Lists (as defined below), (b) is a person who has been
determined by competent authority to be subject to the prohibitions contained in
Presidential Executive Order No. 13224 (Sept. 23, 2001) or any other similar
prohibitions contained in the rules and regulations of OFAC (as defined below)
or in any enabling legislation or other Presidential Executive Orders in respect
thereof, (c) has been previously indicted for or convicted of any felony
involving a crime or crimes of moral turpitude or for any Patriot Act Offense
(as defined below), or (d) is currently under investigation by any governmental
authority for alleged criminal activity. For purposes hereof, the term “Patriot
Act Offense” means any violation of the criminal laws of the United States of
America or of any of the several states, or that would be a criminal violation
if committed within the jurisdiction of the United States of America or any of
the several states, relating to terrorism or the laundering of monetary
instruments, including any offense under (a) the criminal laws against
terrorism; (b) the criminal laws against money laundering, (c) the Bank Secrecy
Act, as amended, (d) the Money Laundering Control Act of 1986, as amended, or
the (e) Patriot Act. “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense. For purposes hereof, the term “Government Lists” means (i) the
Specially Designated Nationals and Blocked Persons Lists maintained by Office of
Foreign Assets Control (“OFAC”), (ii) any other list of terrorists, terrorist
organizations or narcotics

 

51



--------------------------------------------------------------------------------

traffickers maintained pursuant to any of the Rules and Regulations of OFAC that
Lender notified Borrower in writing is now included in “Governmental Lists”, or
(iii) any similar lists maintained by the United States Department of State, the
United States Department of Commerce or any other government authority or
pursuant to any Executive Order of the President of the United States of America
that Lender notified Borrower in writing is now included in “Governmental
Lists”.

 

6. NOTICES AND REPORTING

 

6.1 Notices. All notices, consents, approvals and requests required or permitted
hereunder or under any other Loan Document (a “Notice”) shall be given in
writing and shall be effective for all purposes if either hand delivered with
receipt acknowledged, or by a nationally recognized overnight delivery service
(such as Federal Express), or by certified or registered United States mail,
return receipt requested, postage prepaid, or by facsimile and confirmed by
facsimile answer back, in each case addressed as follows (or to such other
address or Person as a party shall designate from time to time by notice to the
other party): If to Lender: Greenwich Capital Financial Products, Inc., 600
Steamboat Road, Greenwich, Connecticut 06830, Attention: Mortgage Loan
Department, Telecopier (203) 618-2052, with a copy to: Kaye Scholer LLP, 425
Park Avenue, New York, New York 10022, Attention: Stephen Gliatta, Esq.,
Telecopier: (212) 836-8689; if to Borrower: c/o Thomas Properties Group, Inc.,
One Commerce Square, 2005 Market Street, Suite 2800, Philadelphia, Pennsylvania
19103, Attention: Randy Scott, Telecopier: (215) 851-6021, with a copy to:
Gilchrist & Rutter Professional Corp., 1299 Ocean Avenue, Suite 900, Santa
Monica, CA 90401, Attention: Paul S. Rutter, Esq., Telecopier: (310) 394-4000. A
notice shall be deemed to have been given: in the case of hand delivery, at the
time of delivery; in the case of registered or certified mail, when delivered or
the first attempted delivery on a Business Day; in the case of overnight
delivery, upon the first attempted delivery on a Business Day; or in the case of
facsimile, upon the confirmation of such facsimile transmission.

 

6.2 Borrower Notices and Deliveries. Borrower shall (a) give prompt written
notice to Lender of: (i) any litigation, governmental proceedings or claims or
investigations pending or threatened against Borrower or any SPE Party which
might materially adversely affect Borrower’s or any SPE Party’s condition
(financial or otherwise) or business or the Property; (ii) any material adverse
change in Borrower’s or any SPE Party’s condition, financial or otherwise, or of
the occurrence of any Default or Event of Default of which Borrower has
knowledge; and (b) furnish and provide to Lender: (i) any Securities and
Exchange Commission or other public filings, if any, of Borrower, any SPE Party,
Manager, or any Affiliate of any of the foregoing within two (2) Business Days
of such filing and (ii) all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, reasonably requested, from time to
time, by Lender. In addition, after request by Lender (but no more frequently
than twice in any year), Borrower shall furnish to Lender (x) within ten
(10) days, a certificate addressed to Lender, its successors and assigns
reaffirming all representations and warranties of Borrower set forth in the Loan
Documents as of the date requested by Lender or, to the extent of any changes to
any such representations and warranties, so stating such changes, and (y) within
thirty (30) days, tenant estoppel certificates addressed to Lender, its
successors and assigns from each tenant at the Property in form and substance
reasonably satisfactory to Lender.

 

52



--------------------------------------------------------------------------------

6.3 Financial Reporting.

 

6.3.1 Bookkeeping. Borrower shall keep on a calendar year basis, in accordance
with GAAP or federal income tax accounting principles, consistently applied,
proper and accurate books, records and accounts reflecting all of the financial
affairs of Borrower and all items of income and expense and any services,
Equipment or furnishings provided in connection with the operation of the
Property, whether such income or expense is realized by Borrower, Manager or any
Affiliate of Borrower. Lender shall have the right from time to time during
normal business hours upon reasonable notice to examine such books, records and
accounts at the office of Borrower or other Person maintaining them, and to make
such copies or extracts thereof as Lender shall desire. After an Event of
Default, Borrower shall pay any costs incurred by Lender to examine such books,
records and accounts, as Lender shall determine to be necessary or appropriate
in the protection of Lender’s interest.

 

6.3.2 Annual Reports. Borrower shall furnish to Lender annually, within 120 days
after each calendar year, a complete copy of Borrower’s annual financial
statements audited by a “big four” accounting firm or another independent
certified public accountant (accompanied by an unqualified opinion from such
accounting firm or other independent certified public accountant) reasonably
acceptable to Lender, each in accordance with GAAP or federal income tax
accounting principles, consistently applied, and containing balance sheets and
statements of profit and loss for Borrower and the Property in such detail as
Lender may request. Each such statement (x) shall be in form and substance
satisfactory to Lender, (y) shall set forth the financial condition and the
income and expenses for the Property for the immediately preceding calendar
year, including statements of annual Net Operating Income as well as identifying
in the footnotes of the financial statements any tenants that account for more
than 10% of the reported revenue of the Property and (z) shall be accompanied by
an Officer’s Certificate certifying (1) that such statement is true, correct,
complete and accurate and presents fairly the financial condition of the
Property and has been prepared in accordance with GAAP or federal income tax
accounting principles, consistently applied, and (2) whether there exists a
Default or Event of Default, and if so, the nature thereof, the period of time
it has existed and the action then being taken to remedy it.

 

6.3.3 Quarterly Reports. Borrower shall furnish to Lender within 45 days after
the end of each calendar quarter (as indicated below) the following items:
(i) quarterly and year-to-date operating statements, noting Net Operating Income
and other information necessary and sufficient under GAAP or federal income tax
accounting principles, consistently applied, to fairly represent the financial
position and results of operation of the Property during such calendar month,
all in form satisfactory to Lender; (ii) a balance sheet for such calendar
quarter; (iii) a comparison of the budgeted income and expenses and the actual
income and expenses for the current month and year-to-date for the Property,
together with a detailed explanation of any variances of the greater of
(x) $10,000 and (y) ten percent (10%) or more between budgeted and actual
amounts for such period and year-to-date; (iv) a statement of the actual Capital
Expenses made by Borrower during each calendar quarter as of the last day of
such calendar quarter; (v) to the extent not already disclosed by operating
statements delivered pursuant to this Section 6.3.3, a statement that Borrower
has not incurred any indebtedness other than indebtedness permitted hereunder;
(vi) an aged receivables report, (vii) rent rolls identifying the leased
premises, names of all tenants, units leased, monthly rental and all other
charges payable under each Lease, term

 

53



--------------------------------------------------------------------------------

of Lease and date of expiration, (viii) a year-by-year schedule showing the
rentable area of the Improvements and the total base rent attributable to Leases
expiring each year. Each such statement shall be accompanied by an Officer’s
Certificate certifying (1) that such items are true, correct, accurate, and
complete and fairly present the financial condition and results of the
operations of Borrower and the Property in accordance with GAAP or federal
income tax accounting principles, consistently applied, (subject to normal
year-end adjustments) and (2) whether there exists a Default or Event of
Default, and if so, the nature thereof, the period of time it has existed and
the action then being taken to remedy it and (ix) during a Cash Management
Period, a reconciliation of Operating Expenses identifying those funds which
were disbursed to Borrower from the Operating Expense Subaccount during the
prior calendar quarter which have not been used to pay Approved Operating
Expenses.

 

6.3.4 Monthly Reports. Prior to the securitization of the Loan, Borrower shall
furnish to Lender within thirty (30) days after the end of each calendar month,
the following items: (i) monthly and year-to-date operating statements, noting
Net Operating Income and other information necessary and sufficient under GAAP
or federal income tax accounting principles, consistently applied, to fairly
represent the financial position and results of operation of the Property during
such calendar month, all in form satisfactory to Lender; (ii) an aged
receivables report and (iii) rent rolls identifying the leased premises, names
of all tenants, units leased, monthly rental and all other charges payable under
each Lease, term of Lease and date of expiration. Each such statement shall be
accompanied by an Officer’s Certificate certifying (1) that such items are true,
correct, accurate, and complete and fairly present the financial condition and
results of the operations of Borrower and the Property in accordance with GAAP
or federal income tax accounting principles, consistently applied, (subject to
normal year-end adjustments) and (2) whether there exists a Default or Event of
Default, and if so, the nature thereof, the period of time it has existed and
the action then being taken to remedy it.

 

6.3.5 Other Reports. Borrower shall furnish to Lender, within ten (10) Business
Days after request, such further detailed information with respect to the
operation of the Property and the financial affairs of Borrower, each SPE Party
or Manager as may be reasonably requested by Lender or any applicable Rating
Agency.

 

6.3.6 Annual Budget. Borrower shall prepare and submit (or shall cause Manager
to prepare and submit) to Lender within thirty (30) days after a Cash Management
Period and by November 30th of each year thereafter during the Term until such
Cash Management Period has ended, for approval by Lender, which approval shall
not be unreasonably withheld or delayed, a proposed pro forma budget for the
Property for the succeeding calendar year (the “Annual Budget”, and each Annual
Budget approved (or deemed approved pursuant to the terms of this Section 6.3.6)
by Lender is referred to herein as the “Approved Annual Budget”)), and, promptly
after preparation thereof, any revisions to such Annual Budget. Lender’s failure
to approve or disapprove any Annual Budget or revision within thirty (30) days
after Lender’s receipt thereof shall be deemed to constitute Lender’s approval
thereof. The Annual Budget shall consist of (i) an operating expense budget
showing, on a month-by-month basis, in reasonable detail, each line item of the
Borrower’s anticipated operating income and operating expenses (on an accrual
basis), including amounts required to establish, maintain and/or increase any
monthly payments required hereunder (and once such Annual Budget has been
approved (or deemed approved pursuant to the terms of this Section 6.3.6)

 

54



--------------------------------------------------------------------------------

by Lender, such operating expense budget shall be referred to herein as the
“Approved Operating Budget”), and (ii) a Capital Expense budget showing, on a
month-by-month basis, in reasonable detail, each line item of anticipated
Capital Expenses (and once such Annual Budget has been approved (or deemed
approved pursuant to the terms of this Section 6.3.6) by Lender, such Capital
Expense budget shall be referred to herein as the “Approved Capital Budget”).
Until such time that any Annual Budget has been approved (or deemed to have been
approved) by Lender, the prior Approved Annual Budget shall apply for all
purposes hereunder (with such adjustments as reasonably determined by Lender
(including increases for any non-discretionary expenses)).

 

6.3.7 Breach. If Borrower fails to provide to Lender or its designee any of the
financial statements, certificates, reports or information (the “Required
Records”) required by this Article 6 within thirty (30) days after the date upon
which such Required Record is due, Borrower shall pay to Lender, at Lender’s
option and in its discretion, an amount equal to $200.00 per day for each
Required Record that is not delivered; provided Lender has given Borrower at
least fifteen (15) days prior notice of such failure. In addition, thirty
(30) days after Borrower’s failure to deliver any Required Records, Lender shall
have the option, upon fifteen (15) days notice to Borrower to gain access to
Borrower’s books and records and prepare or have prepared at Borrower’s expense,
any Required Records not delivered by Borrower.

 

7. INSURANCE; CASUALTY; AND CONDEMNATION

 

7.1 Insurance.

 

7.1.1 Coverage. Borrower, at its sole cost, for the mutual benefit of Borrower
and Lender, shall obtain and maintain during the Term the following policies of
insurance:

 

(a) Property insurance insuring against loss or damage customarily included
under so called “all risk” or “special form” policies including fire, lightning,
vandalism, and malicious mischief, boiler and machinery and, if required by
Lender, flood and/or earthquake coverage and subject to subsection (j) below,
coverage for damage or destruction caused by the acts of “Terrorists” (or such
policies shall have no exclusion from coverage with respect thereto) and such
other insurable hazards as, under good insurance practices, from time to time
are insured against for other property and buildings similar to the premises in
nature, use, location, height, and type of construction. Such insurance policy
shall also insure for ordinance of law coverage, loss of replacement cost value
due to non-conforming use, costs of demolition and increased cost of
construction in amounts satisfactory to Lender. Each such insurance policy shall
(i) be in an amount equal to 100% of the then replacement cost of the
Improvements without deduction for physical depreciation, (ii) have deductibles
no greater than the lesser of $50,000 or five percent (5%) of Net Operating
Income per occurrence (except for earthquake coverage, if required, and
terrorism coverage as described under subsection (j) below, each of which shall
have deductibles in an amount satisfactory to Lender), (iii) be paid annually in
advance and (iv) be on a replacement cost basis and contain either no
coinsurance or, if coinsurance, an agreed amount endorsement, and shall cover,
without limitation, all tenant improvements and betterments that Borrower is
required to insure on a replacement cost basis. Lender shall be named Mortgagee
and Loss Payee on a Standard Mortgagee Endorsement.

 

55



--------------------------------------------------------------------------------

(b) Flood insurance if any part of the Property is located in an area now or
hereafter designated by the Federal Emergency Management Agency as a Zone “A” &
“V” Special Hazard Area, or such other Special Hazard Area if Lender so requires
in its sole discretion. Such policy shall be in an amount equal to the lesser of
(1) $25,000,000 or (2) such other amount as is approved by Lender.

 

(c) Public liability insurance, including (i) “Commercial General Liability
Insurance”, (ii) “Owned”, “Hired” and “Non Owned Auto Liability”; and
(iii) umbrella liability coverage for personal injury, bodily injury, death,
accident and property damage, such insurance providing in combination no less
than containing minimum limits per occurrence of $1,000,000 and $2,000,000 in
the aggregate for any policy year with no deductible or self insured retention;
together with at least $25,000,000 excess and/or umbrella liability insurance
for any and all claims. The policies described in this subsection shall also
include coverage for elevators, escalators, independent contractors,
“Contractual Liability” (covering, to the maximum extent permitted by law,
Borrower’s obligation to indemnify Lender as required under this Agreement and
the other Loan Documents), “Products” and “Completed Operations Liability”
coverage. Notwithstanding the foregoing, Borrower may elect to convert to a
self-insured retention or deductible program for general liability coverage in
the future, subject to Lender’s prior approval, not to be unreasonably withheld;
provided, however that the self-insured retention or deductible for general
liability coverage is not to exceed $100,000 per occurrence subject to a
$500,000 maximum, and this deductible to be initially funded with a Letter of
Credit in the amount of $200,000, held and administrated by the carrier. Once
the first $200,000 is exhausted additional Letters of Credit must be continually
posted until the $500,000 maximum deductible is exhausted.

 

(d) Rental loss and/or business interruption insurance (i) with Lender being
named as “Lender Loss Payee”, (ii) in an amount equal to 100% of the projected
Rents from the Property during a twelve (12) month period of restoration; and
(iii) containing an extended period of indemnity endorsement which provides that
after the physical loss to the Property has been repaired, the continued loss of
income will be insured until such income either returns to the same level it was
at prior to the loss, or the expiration of six (6) months from the date that the
Property is repaired or replaced and operations are resumed, whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period. The amount of such insurance shall be increased from time to time during
the Term as and when the estimated or actual Rents increase.

 

(e) If the Borrower installs high pressure steam machinery at the Property,
comprehensive boiler and machinery insurance covering all mechanical and
electrical equipment against physical damage, rent loss and improvements loss
and covering, without limitation, all tenant improvements and betterments that
Borrower is required to insure pursuant to the leases on a replacement cost
basis and in an amount equal to the lesser of (i) $2,000,000 and (ii) 100% of
the full replacement cost of the Improvements on such Property (without any
deduction for depreciation).

 

(f) Worker’s compensation and disability insurance with respect to any employees
of Borrower, as required by any Legal Requirement.

 

56



--------------------------------------------------------------------------------

(g) To the extent not covered by the coverage required under Section 7.1.1(a)
above, during any period of repair or restoration, builder’s “all-risk”
insurance on the so called completed value basis in an amount equal to not less
than the full insurable value of the Property, against such risks (including
fire and extended coverage and collapse of the Improvements to agreed limits) as
Lender may reasonably request, in form and substance acceptable to Lender.

 

(h) Coverage to compensate for ordinance of law, loss of replacement cost value
due to non-conforming use, the cost of demolition and the increased cost of
construction in an amount satisfactory to Lender.

 

(i) Such other insurance (including earthquake insurance, mine subsidence
insurance and windstorm insurance) as may from time to time be reasonably
required by Lender in order to protect its interests; provided that such
coverage is customarily required by institutional lenders originating first
mortgage loans for the securitization market for comparable properties in the
same geographic location as the Property.

 

(j) Notwithstanding anything in subsection (a) above to the contrary, Borrower
shall be required to obtain and maintain coverage in its property insurance
Policy (or by a separate Policy) against loss or damage by terrorist acts in an
amount equal to 100% of the “Full Replacement Cost” of the Property; provided
that such coverage is commercially available. In the event that such coverage
with respect to terrorist acts is not included as part of the “all risk”
property policy required by subsection (a) above, Borrower shall, nevertheless
be required to obtain coverage for terrorism (as stand alone coverage) in an
amount equal to 100% of the “Full Replacement Cost” of the Property; provided
that such coverage is available. Notwithstanding the foregoing, with respect to
any such stand-alone policy covering terrorist acts, Borrower shall not be
required to pay any Insurance Premiums solely with respect to such terrorism
coverage in excess of the Terrorism Premium Cap (hereinafter defined); provided
that if the Insurance Premiums payable with respect to such terrorism coverage
exceeds the Terrorism Premium Cap, Lender may, at its option (1) purchase such
stand-alone terrorism Policy, with Borrower paying such portion of the Insurance
Premiums with respect thereto equal to the Terrorism Premium Cap and the Lender
paying such portion of the Insurance Premiums in excess of the Terrorism Premium
Cap or (2) modify the deductible amounts, policy limits and other required
policy terms to reduce the Insurance Premiums payable with respect to such
stand-alone terrorism Policy to the Terrorism Premium Cap. As used herein,
(i) “Terrorism Premium Cap” means an amount equal to 150% of the aggregate
Insurance Premiums payable with respect to all the insurance coverage under
Section 7.1.1(a) above for the last policy year in which coverage for terrorism
was included as part of the “all risk” (excluding earthquake, tier 1 wind and
Flood insurance) property policy required by subsection (a) above, adjusted
annually by a percentage equal to the increase in the Consumer Price Index
(hereinafter defined) and (ii) “Consumer Price Index” means the Consumer Price
Index for All Urban Consumers published by the Bureau of Labor Statistics of the
United States Department of Labor, New York Metropolitan Statistical Area, All
Items (1982-84 = 100), or any successor index thereto, approximately adjusted,
and in the event that the Consumer Price Index is converted to a different
standard reference base or otherwise revised, the determination of adjustments
provided for herein shall be made with the use of such conversion factor,
formula or table for converting the Consumer Price Index as may be published by
the Bureau of Labor Statistics or, if said Bureau shall not publish the same,
then with the use of such conversion factor, formula or table as may be
published by Prentice-Hall,

 

57



--------------------------------------------------------------------------------

Inc., or any other nationally recognized publisher of similar statistical
information; and if the Consumer Price Index ceases to be published, and there
is no successor thereto (i) such other index as Lender and Borrower shall agree
upon in writing or (ii) if Lender and Borrower cannot agree on a substitute
index, such other index, as reasonably selected by Lender. Borrower shall obtain
the coverage required under this subsection (j) from a carrier which otherwise
satisfies the rating criteria specified in Section 7.1.2 below (a “Qualified
Carrier”) or in the event that such coverage is not available from a Qualified
Carrier, Borrower shall obtain such coverage from the highest rated insurance
company providing such coverage.

 

7.1.2 Policies. All policies of insurance (the “Policies”) required pursuant to
Section 7.1.1 above shall (i) be issued by companies approved by Lender and
authorized to do business in the State, with a claims paying ability rating of
“A-” or better by S&P (and the equivalent by any other Rating Agency) (provided,
however for multi-layered policies, (A) if four (4) or less insurance companies
issue the Policies, then at least 75% of the insurance coverage represented by
the Policies must be provided by insurance companies with a claims paying
ability rating of “A-” or better by S&P (and the equivalent by any other Rating
Agency), with no carrier below “BBB” (and the equivalent by any other Rating
Agency) or (B) if five (5) or more insurance companies issue the Policies, then
at least sixty percent (60%) of the insurance coverage represented by the
Policies must be provided by insurance companies with a claims paying ability
rating of “A-” or better by S&P (and the equivalent by any other Rating Agency),
with no carrier below “BBB” (and the equivalent by any other Rating Agency), and
a rating of A-:VIII or better in the current Best’s Insurance Reports; (ii) name
Lender and its successors and/or assigns as their interest may appear as the
mortgagee (in the case of property insurance), loss payee (in the case of
business interruption/loss of rents coverage) and an additional insured (in the
case of liability insurance); (iii) contain (in the case of property insurance)
a Non-Contributory Standard Mortgagee Clause and a Lender’s Loss Payable
Endorsement, or their equivalents, naming Lender as the person to which all
payments made by such insurance company shall be paid; (iv) contain a waiver of
subrogation against Lender; (v) be assigned and carrier certified copies thereof
delivered to Lender (within 10 days of Lender request therefor); (vi) contain
such provisions as Lender deems reasonably necessary or desirable to protect its
interest, including (A) endorsements providing that neither Borrower, Lender nor
any other party shall be a co-insurer under the Policies, (B) that Lender shall
receive at least thirty (30) days’ prior written notice of any modification,
reduction or cancellation of any of the Policies, (C) providing that Lender is
permitted to make payments to effect the continuation of such policy upon notice
of cancellation due to non-payment of premiums and (vii) in the event any
insurance policy (except for general public and other liability and workers
compensation insurance) shall contain breach of warranty provisions, such policy
shall provide that with respect to the interest of Lender, such insurance policy
shall not be invalidated by and shall insure Lender regardless of (A) any act,
failure to act or negligence of or violation of warranties, declarations or
conditions contained in such policy by any named insured, (B) the occupancy or
use of the premises for purposes more hazardous than permitted by the terms
thereof, or (C) any foreclosure or other action or proceeding taken by Lender
pursuant to any provision of the Loan Documents. Borrower shall pay the premiums
for such Policies (the “Insurance Premiums”) as the same become due and payable
and furnish to Lender evidence of the renewal of each of the Policies together
with (unless such Insurance Premiums have been paid by Lender pursuant to
Section 3.3 hereof) receipts for or other evidence of the payment of the
Insurance Premiums reasonably satisfactory to Lender. If Borrower does not
furnish such evidence and receipts at least ten (10)

 

58



--------------------------------------------------------------------------------

days prior to the expiration of any expiring Policy, then Lender may, but shall
not be obligated to, procure such insurance and pay the Insurance Premiums
therefor, and Borrower shall reimburse Lender for the cost of such Insurance
Premiums promptly on demand, with interest accruing at the Default Rate.
Borrower shall deliver to Lender a certified copy of each Policy (or binders
with respect to the coverage provided under each such Policy together with
Accord Certificates evidencing such coverage) within thirty (30) days after its
effective date. Within thirty (30) days after request by Lender, Borrower shall
obtain such increases in the amounts of coverage required hereunder as may be
reasonably requested by Lender, taking into consideration changes in the value
of money over time, changes in liability laws, changes in prudent customs and
practices, and the like.

 

7.2 Casualty.

 

7.2.1 Notice; Restoration. If the Property is damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice thereof to Lender. Following the occurrence of a Casualty, Borrower,
regardless of whether insurance proceeds are available (unless Lender has
breached its obligation (if any) to make such insurance proceeds available
pursuant to Section 7.4.1), shall promptly proceed to restore, repair, replace
or rebuild the Property in accordance with Legal Requirements to be of at least
equal value and of substantially the same character as prior to such damage or
destruction.

 

7.2.2 Settlement of Proceeds. If a Casualty covered by any of the Policies (an
“Insured Casualty”) occurs where the loss does not exceed $2,000,000, provided
no Default or Default or Event of Default has occurred and is continuing,
Borrower may settle and adjust any claim without the prior consent of Lender;
provided such adjustment is carried out in a competent and timely manner, and
Borrower is hereby authorized to collect and receipt for the insurance proceeds
(the “Proceeds”). In the event of an Insured Casualty where the loss equals or
exceeds $2,000,000 (a “Significant Casualty”), Borrower may settle and adjust
any claim with the prior consent of Lender (which consent shall not be
unreasonably withheld or delayed) unless an Event of Default has occurred and is
continuing, in which case Lender may, in its sole discretion, settle and adjust
any claim without the consent of Borrower and agree with the insurer(s) on the
amount to be paid on the loss, and the Proceeds shall be due and payable solely
to Lender and held by Lender in the Casualty/Condemnation Subaccount and
disbursed in accordance herewith. If Borrower or any party other than Lender is
a payee on any check representing Proceeds with respect to a Significant
Casualty, Borrower shall immediately endorse, and cause all such third parties
to endorse, such check payable to the order of Lender. During the continuance of
an Event of Default, Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, to endorse such check payable to the
order of Lender. The actual, out-of-pocket expenses incurred by Lender in the
settlement, adjustment and collection of the Proceeds shall become part of the
Debt and shall be reimbursed by Borrower to Lender upon demand. Notwithstanding
anything to the contrary contained herein, if in connection with a Casualty any
insurance carrier makes a payment under a property insurance Policy that
Borrower proposes be treated as business or rental interruption insurance, then,
notwithstanding any designation (or lack of designation) by the insurance
carrier as to the purpose of such payment, as between Lender and Borrower, such
payment shall not be treated as business or rental interruption insurance
proceeds unless Borrower has demonstrated to Lender’s satisfaction that the
remaining net Proceeds that will be received from the property insurance

 

59



--------------------------------------------------------------------------------

carriers are sufficient to pay 100% of the cost of fully restoring the
Improvements or, if such net Proceeds are to be applied to repay the Debt in
accordance with the terms hereof, that such remaining net Proceeds will be
sufficient to pay the Debt in full.

 

7.3 Condemnation.

 

7.3.1 Notice; Restoration. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any condemnation or eminent domain
proceeding affecting the Property (a “Condemnation”) and shall deliver to Lender
copies of any and all papers served in connection with such Condemnation.
Following the occurrence of a Condemnation, Borrower, regardless of whether an
Award is available (unless Lender has breached its obligation (if any) to make
such Award available pursuant to Section 7.4.1), shall promptly proceed to
restore, repair, replace or rebuild the Property in accordance with Legal
Requirements to the extent practicable to be of at least equal value and of
substantially the same character (and to have the same utility) as prior to such
Condemnation.

 

7.3.2 Collection of Award. If a Condemnation occurs where the award or payment
in respect thereof (an “Award”) does not exceed $2,000,000, provided no Event of
Default has occurred and is continuing, Borrower may make any compromise,
adjustment or settlement in connection with such Condemnation with the prior
consent of Lender, not to be unreasonably withheld, provided such adjustment is
carried out in a competent and timely manner, and Borrower is hereby authorized
to collect and receipt for the Award. In the event of a Condemnation where the
Award is in excess of $2,000,000, Lender may collect, receive and retain such
Award and make any compromise, adjustment or settlement in connection with such
Condemnation with the prior consent of Borrower (unless an Event of Default is
continuing, in which case, Borrower’s prior consent shall not be required, and
Lender is hereby irrevocably appointed as Borrower’s attorney-in-fact, coupled
with an interest, with exclusive power to take such actions during the
continuance of an Event of Default), not to be unreasonably withheld (which
shall be deemed consented to if Borrower fails to respond to any request for
consent therefor within ten (10) days of request). Notwithstanding any
Condemnation (or any transfer made in lieu of or in anticipation of such
Condemnation), Borrower shall continue to pay the Debt at the time and in the
manner provided for in the Loan Documents, and the Debt shall not be reduced
unless and until any Award shall have been actually received and applied by
Lender to expenses of collecting the Award and to discharge of the Debt. Lender
shall not be limited to the interest paid on the Award by the condemning
authority but shall be entitled to receive out of the Award interest at the rate
or rates provided in the Note. If the Property is sold, through foreclosure or
otherwise, prior to the receipt by Lender of such Award, Lender shall have the
right, whether or not a deficiency judgment on the Note shall be recoverable or
shall have been sought, recovered or denied, to receive all or a portion of the
Award sufficient to pay the Debt. Except as provided in this Section 7.3.2,
Borrower shall cause any Award that is payable to Borrower to be paid directly
to Lender. Lender shall hold such Award in the Casualty/Condemnation Subaccount
and disburse such Award in accordance with the terms hereof.

 

60



--------------------------------------------------------------------------------

7.4 Application of Proceeds or Award.

 

7.4.1 Application to Restoration. If an Insured Casualty or Condemnation occurs
where (i) the loss is in an aggregate amount less than the fifteen percent
(15%) of the unpaid Principal; (ii) in the reasonable judgment of Lender, the
Property can be restored within twelve (12) months, and prior to six (6) months
before the Stated Maturity Date and prior to the expiration of the rental or
business interruption insurance with respect thereto, to the Property’s
pre-existing condition and utility as existed immediately prior to such Insured
Casualty or Condemnation and to an economic unit not less valuable and not less
useful than the same was immediately prior to the Insured Casualty or
Condemnation, and after such restoration will adequately secure the Debt;
(iii) less than (x) thirty percent (30%), in the case of an Insured Casualty or
(y) fifteen percent (15%), in the case of a Condemnation, of the rentable area
of the Improvements has been damaged, destroyed or rendered unusable as a result
of such Insured Casualty or Condemnation; (iv) Leases demising in the aggregate
at least sixty-five percent (65%) of the total rentable space in the Property
and in effect as of the date of the occurrence of such Insured Casualty or
Condemnation remain in full force and effect during and after the completion of
the Restoration (hereinafter defined); and (v) no Event of Default shall have
occurred and be then continuing, then the Proceeds or the Award, as the case may
be (after reimbursement of any expenses incurred by Lender), shall be applied to
reimburse Borrower for the cost of restoring, repairing, replacing or rebuilding
the Property (the “Restoration”), in the manner set forth herein. Borrower shall
commence and diligently prosecute such Restoration. Notwithstanding the
foregoing, in no event shall Lender be obligated to apply the Proceeds or Award
to reimburse Borrower for the cost of Restoration unless, in addition to
satisfaction of the foregoing conditions, both (x) Borrower shall pay (and if
required by Lender, Borrower shall deposit with Lender in advance) all costs of
such Restoration in excess of the net amount of the Proceeds or the Award made
available pursuant to the terms hereof; and (y) Lender shall have received
evidence reasonably satisfactory to it that during the period of the
Restoration, the Rents (inclusive of proceeds (if any) from business
interruption or other loss of income insurance) will be at least equal to the
sum of the operating expenses and Debt Service and other reserve payments
required hereunder, as reasonably determined by Lender.

 

7.4.2 Application to Debt. Except as provided in Section 7.4.1 above, any
Proceeds and/or Award may, at the option of Lender in its discretion, be applied
to the payment of (i) accrued but unpaid interest on the Note, (ii) the unpaid
Principal and (iii) other charges due under the Note and/or any of the other
Loan Documents, or applied to reimburse Borrower for the cost of any
Restoration, in the manner set forth in Section 7.4.3 below. Any such prepayment
of the Loan shall be without any Yield Maintenance Premium, unless an Event of
Default has occurred and is continuing at the time the Proceeds are received
from the insurance company or the Award is received from the condemning
authority, as the case may be, in which event Borrower shall pay to Lender an
additional amount equal to the Yield Maintenance Premium, if any, that may be
required with respect to the amount of the Proceeds or Award applied to the
unpaid Principal.

 

7.4.3 Procedure for Application to Restoration. If Borrower is entitled to
reimbursement out of the Proceeds or an Award held by Lender, such Proceeds or
Award shall be disbursed from time to time from the Casualty/Condemnation
Subaccount upon Lender being furnished with (i) evidence satisfactory to Lender
of the estimated cost of completion of the Restoration, (ii) a fixed price or
guaranteed maximum cost construction contract for Restoration satisfactory to
Lender, (iii) prior to the commencement of Restoration, all immediately
available

 

61



--------------------------------------------------------------------------------

funds in addition to the Proceeds or Award that in Lender’s judgment are
required to complete the proposed Restoration, (iv) such architect’s
certificates, waivers of lien, contractor’s sworn statements, title insurance
endorsements, bonds, plats of survey, permits, approvals, licenses and such
other documents and items as Lender may reasonably require and approve in
Lender’s discretion, and (iv) all plans and specifications for such Restoration,
such plans and specifications to be approved by Lender prior to commencement of
any work (unless such plans are for rebuilding the Improvements as they existed
prior to the Casualty or Condemnation, in which case no Lender approval shall be
required). Lender may, at Borrower’s expense, retain a consultant to review and
approve all requests for disbursements, which approval shall also be a condition
precedent to any disbursement. No payment made prior to the final completion of
the Restoration shall exceed ninety percent (90%) of the value of the work
performed from time to time (until completion of specific trades, which may be
paid in full on completion); funds other than the Proceeds or Award shall be
disbursed prior to disbursement of such Proceeds or Award; and at all times, the
undisbursed balance of such Proceeds or Award remaining in the hands of Lender,
together with funds deposited for that purpose or irrevocably committed to the
satisfaction of Lender by or on behalf of Borrower for that purpose, shall be at
least sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the Restoration, free and clear of all Liens or claims for Lien.
Provided no Default or Event of Default then exists, any surplus that remains
out of the Proceeds held by Lender after payment of such costs of Restoration
shall be paid to Borrower. Any surplus that remains out of the Award received by
Lender after payment of such costs of Restoration shall, in the discretion of
Lender, be retained by Lender and applied to payment of the Debt (without any
Yield Maintenance Premium or any other prepayment premium or penalty) or
returned to Borrower.

 

8. DEFAULTS

 

8.1 Events of Default. An “Event of Default” shall exist with respect to the
Loan if any of the following shall occur:

 

(a) any portion of the Debt is not paid when due, or Borrower shall fail to pay
when due any payment required under Sections 3.3, 3.4, 3.5, 3.6, 3.7 or 3.9
hereof (provided, however, if during a Cash Management Period, adequate funds
are available in the Deposit Account for such payments, the failure by the
Deposit Bank to allocate such funds into the appropriate Subaccounts shall not
constitute an Event of Default);

 

(b) any of the Taxes are not paid when due (unless Lender is paying such Taxes
pursuant to Section 3.3 hereof), subject to Borrower’s right to contest Taxes in
accordance with Section 5.2 hereof;

 

(c) the Policies are not kept in full force and effect, or are not delivered to
Lender upon request, as required under Section 7.1.1;

 

(d) a Transfer other than a Permitted Transfer occurs;

 

(e) any representation or warranty made by Borrower or in any Loan Document, or
by Borrower (or certified by Borrower) in any report, certificate, financial
statement or other instrument, agreement or document furnished by Borrower in
connection with any Loan

 

62



--------------------------------------------------------------------------------

Document, shall be false or misleading in any material respect as of the date
the representation or warranty was made;

 

(f) Borrower or any SPE Party shall make an assignment for the benefit of
creditors, or shall generally not be paying its debts as they become due;

 

(g) a receiver, liquidator or trustee shall be appointed for Borrower or any SPE
Party; or Borrower or any SPE Party shall be adjudicated a bankrupt or
insolvent; or any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower or any SPE
Party, as the case may be; or any proceeding for the dissolution or liquidation
of Borrower or any SPE Party shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower or any SPE Party, as the case may be, only upon the
same not being discharged, stayed or dismissed within sixty (60) days;

 

(h) Borrower breaches any covenant contained in Section 5.12.1 (a) - (f) hereof
which continues for ten (10) days after notice from Lender;

 

(i) Borrower breaches any covenant contained in Sections 5.13, 5.15, 5.22, 5.25
or 5.28 hereof;

 

(j) except as expressly permitted hereunder, the alteration, improvement,
demolition or removal of all or any portion of the Improvements without the
prior written consent of Lender;

 

(k) an Event of Default as defined or described elsewhere in this Agreement or
in any other Loan Document occurs;

 

(l) a default occurs under any term, covenant or provision set forth herein or
in any other Loan Document which specifically contains a notice requirement or
grace period and such notice has been given and such grace period has expired
without the cure of such default;

 

(m) any of the assumptions contained in any substantive non-consolidation
opinion, delivered to Lender by Lender’s counsel in connection with the Loan or
otherwise hereunder, were not true and correct as of the date of such opinion or
thereafter became untrue or incorrect in any material respects;

 

(n) a default shall be continuing under any of the other terms, covenants or
conditions of this Agreement or any other Loan Document not otherwise specified
in this Section 8.1, for ten (10) days after notice to Borrower from Lender, in
the case of any default which can be cured by the payment of a sum of money, or
for thirty (30) days after notice from Lender in the case of any other default;
provided, however, that if such non-monetary default is susceptible of cure but
cannot reasonably be cured within such thirty (30)-day period, and Borrower
shall have commenced to cure such default within such thirty (30)-day period and
thereafter diligently and expeditiously proceeds to cure the same, such thirty
(30)-day period shall be extended for an additional period of time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
default, such additional period not to exceed ninety (90) days.

 

63



--------------------------------------------------------------------------------

8.2 Remedies.

 

8.2.1 Acceleration. Upon the occurrence of an Event of Default (other than an
Event of Default described in paragraph (f) or (g) of Section 8.1 above) and at
any time and from time to time thereafter, in addition to any other rights or
remedies available to it pursuant to the Loan Documents or at law or in equity,
Lender may take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against Borrower and in and to the
Property; including declaring the Debt to be immediately due and payable
(including unpaid interest), Default Rate interest, Late Payment Charges, Yield
Maintenance Premium and any other amounts owing by Borrower), without notice or
demand; and upon any Event of Default described in paragraph (f) or (g) of
Section 8.1 above, the Debt (including unpaid interest, Default Rate interest,
Late Payment Charges, Yield Maintenance Premium and any other amounts owing by
Borrower) shall immediately and automatically become due and payable, without
notice or demand, and Borrower hereby expressly waives any such notice or
demand, anything contained in any Loan Document to the contrary notwithstanding.

 

8.2.2 Remedies Cumulative. Upon the occurrence of an Event of Default, all or
any one or more of the rights, powers, privileges and other remedies available
to Lender against Borrower under the Loan Documents or at law or in equity may
be exercised by Lender at any time and from time to time, whether or not all or
any of the Debt shall be declared, or be automatically, due and payable, and
whether or not Lender shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents. Any such actions taken by Lender shall be cumulative and concurrent
and may be pursued independently, singly, successively, together or otherwise,
at such time and in such order as Lender may determine in its discretion, to the
fullest extent permitted by law, without impairing or otherwise affecting the
other rights and remedies of Lender permitted by law, equity or contract or as
set forth in the Loan Documents. Without limiting the generality of the
foregoing, Borrower agrees that if an Event of Default is continuing, (i) to the
extent permitted by applicable law, Lender is not subject to any “one action” or
“election of remedies” law or rule, and (ii) all Liens and other rights,
remedies or privileges provided to Lender shall remain in full force and effect
until Lender has exhausted all of its remedies against the Property, the
Mortgage has been foreclosed, the Property has been sold and/or otherwise
realized upon in satisfaction of the Debt or the Debt has been paid in full. To
the extent permitted by applicable law, nothing contained in any Loan Document
shall be construed as requiring Lender to resort to any portion of the Property
for the satisfaction of any of the Debt in preference or priority to any other
portion, and Lender may seek satisfaction out of the entire Property or any part
thereof, in its discretion.

 

8.2.3 Severance. After the occurrence and during the continuance of an Event of
Default, Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents in such denominations and priorities of payment and liens as
Lender shall determine in its discretion for purposes of evidencing and
enforcing its rights and remedies. Borrower shall execute and deliver to Lender
from time to time, promptly after the request of Lender, a severance agreement

 

64



--------------------------------------------------------------------------------

and such other documents as Lender shall request in order to effect the
severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Borrower hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to make and execute all documents necessary or desirable to
effect such severance, Borrower ratifying all that such attorney shall do by
virtue thereof.

 

8.2.4 Delay. No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default, or the granting of any indulgence or
compromise by Lender shall impair any such remedy, right or power hereunder or
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default shall not be construed to be a waiver of any
subsequent Default or Event of Default or to impair any remedy, right or power
consequent thereon. Notwithstanding any other provision of this Agreement,
Lender reserves the right to seek a deficiency judgment or preserve a deficiency
claim in connection with the foreclosure of the Mortgage to the extent necessary
to foreclose on all or any portion of the Property, the Rents, the Cash
Management Accounts or any other collateral, provided that any deficiency
judgment obtained by Lender shall be subject to the terms and provisions of
Section 10.1 hereof.

 

8.2.5 Lender’s Right to Perform. If Borrower fails to perform any covenant or
obligation contained herein and such failure shall continue for a period of the
greater of (a) ten (10) days after Borrower’s receipt of written notice thereof
from Lender and (b) any longer notice requirement or grace period (if any)
specifically set forth in this Agreement after Borrower’s receipt of written
notice thereof from Lender, without in any way limiting Lender’s right to
exercise any of its rights, powers or remedies as provided hereunder, or under
any of the other Loan Documents, Lender may, but shall have no obligation to,
perform, or cause performance of, such covenant or obligation, and all costs,
expenses, liabilities, penalties and fines of Lender incurred or paid in
connection therewith shall be payable by Borrower to Lender upon demand and if
not paid shall be added to the Debt (and to the extent permitted under
applicable laws, secured by the Mortgage and other Loan Documents) and shall
bear interest thereafter at the Default Rate. Notwithstanding the foregoing,
Lender shall have no obligation to send notice to Borrower of any such failure.

 

9. SPECIAL PROVISIONS

 

9.1 Sale of Note and Secondary Market Transaction.

 

9.1.1 General; Borrower Cooperation. Lender shall have the right at any time and
from time to time (i) to sell or otherwise transfer the Loan or any portion
thereof or the Loan Documents or any interest therein to one or more investors,
(ii) to sell participation interests in the Loan to one or more investors or
(iii) to securitize the Loan or any portion thereof in a single asset
securitization or a pooled loan securitization of rated single or multi-class
securities (the “Securities”) secured by or evidencing ownership interests in
the Note and the Mortgage (each such sale, assignment, participation and/or
securitization is referred to herein as a “Secondary Market Transaction” and the
transactions referred to in this subsection (iii) shall be referred to herein as
a “Securitization”). In connection with any Secondary Market Transaction,
Borrower shall use all reasonable efforts and cooperate fully and in good faith
with Lender and otherwise

 

65



--------------------------------------------------------------------------------

assist Lender in satisfying the market standards to which Lender customarily
adheres or which may be reasonably required in the marketplace or by the Rating
Agencies in connection with any such Secondary Market Transactions, including:
(a) to (i) to provide such financial and other information with respect to the
Property, Borrower and its Affiliates, Manager and any tenants of the Property,
(ii) provide business plans and budgets relating to the Property and
(iii) perform or permit or cause to be performed or permitted such site
inspection, appraisals, surveys, market studies, environmental reviews and
reports, engineering reports and other due diligence investigations of the
Property, as may be reasonably requested from time to time by Lender or the
Rating Agencies or as may be necessary or appropriate in connection with a
Secondary Market Transaction or Exchange Act requirements (the items provided to
Lender pursuant to this paragraph (a) being called the “Provided Information”),
together, if customary, with appropriate verification of and/or consents to the
Provided Information through letters of auditors or opinions of counsel of
independent attorneys acceptable to Lender and the Rating Agencies; (b) cause
counsel to render opinions customary in securitization transactions (other than
a non-consolidation opinion, which shall be obtained by Lender, at Lender’s
expense) with respect to the Property, Borrower and its Affiliates, which
counsel and opinions shall be reasonably satisfactory to Lender and the Rating
Agencies; (c) make such representations and warranties as of the closing date of
any Secondary Market Transaction with respect to the Property, Borrower and the
Loan Documents as are customarily provided in such transactions and as may be
reasonably requested by Lender or the Rating Agencies and consistent with the
facts covered by such representations and warranties as they exist on the date
thereof, including the representations and warranties made in the Loan
Documents; (d) provide current certificates of good standing and qualification
with respect to Borrower and each SPE Party from appropriate Governmental
Authorities; and (e) execute such amendments to the Loan Documents and
Borrower’s organizational documents, as may be reasonably requested by Lender or
the Rating Agencies or otherwise to effect a Secondary Market Transaction,
provided that nothing contained in this subsection (e) shall result in an
adverse economic change or a material increase in Borrower’s non-economic
obligations in the transaction. Borrower’s cooperation obligations set forth
herein shall continue until the Loan has been paid in full. Notwithstanding
anything to the contrary contained in this Section 9.1.1, Borrower shall not be
required to incur any out-of-pocket expenses (other than the fees and expenses
of Borrower’s attorneys, accountants and consultants) in the performance of its
obligations under this Section 9.1.1.

 

9.1.2 Use of Information. Borrower understands that all or any portion of the
Provided Information and the Required Records may be included in disclosure
documents in connection with a Secondary Market Transaction, including a
prospectus or private placement memorandum (each, a “Disclosure Document”) and
may also be included in filings with the Securities and Exchange Commission
pursuant to the Securities Act of 1933, as amended (the “Securities Act”), or
the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or
provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers or other parties relating
to the Secondary Market Transaction; provided that Borrower does not incur any
liability as an issuer of securities and is not responsible for any errors or
omissions in the statements by Lender or third parties which are inconsistent
with the information that has been provided by Borrower. If the Disclosure
Document is required to be revised, Borrower shall cooperate with Lender in
updating the Provided Information or Required Records for inclusion or summary
in the Disclosure Document or for other use reasonably required in connection
with a Secondary Market Transaction by

 

66



--------------------------------------------------------------------------------

providing all current information pertaining to Borrower, Manager and the
Property necessary to keep the Disclosure Document accurate and complete in all
material respects with respect to such matters. Notwithstanding anything to the
contrary contained in this Section 9.1.2, Borrower shall not be required to
incur any out-of-pocket expenses (other than the fees and expenses of Borrower’s
attorneys, accountants and consultants) in the performance of its obligations
under this Section 9.1.2.

 

9.1.3 Borrower Obligations Regarding Disclosure Documents. In connection with a
Disclosure Document, Borrower shall: (a) if requested by Lender, certify in
writing that Borrower has carefully examined those portions of such Disclosure
Document, pertaining to Borrower, the Property, Manager and the Loan, and that
such portions do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading; and
(b) indemnify (in a separate instrument of indemnity, if so requested by Lender)
(i) any underwriter, syndicate member or placement agent (collectively, the
“Underwriters”) retained by Lender or its issuing company affiliate (the
“Issuer”) in connection with a Secondary Market Transaction, (ii) Lender and
(iii) the Issuer that is named in the Disclosure Document or registration
statement relating to a Secondary Market Transaction (the “Registration
Statement”), and each of the Issuer’s directors, each of its officers who have
signed the Registration Statement and each person or entity who controls the
Issuer or the Lender within the meaning of Section 15 of the Securities Act or
Section 30 of the Exchange Act (collectively within (iii), the “GCM Group”), and
each of its directors and each person who controls each of the Underwriters,
within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act (collectively, the “Underwriter Group”) for any losses, claims,
damages or liabilities (the “Liabilities”) to which Lender, the GCM Group or the
Underwriter Group may become subject (including reimbursing all of them for any
legal or other expenses actually incurred in connection with investigating or
defending the Liabilities) insofar as the Liabilities arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any of the Provided Information or in any of the applicable
portions of such sections of the Disclosure Document applicable to Borrower,
Manager, the Property or the Loan, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated in the applicable portions of such sections or necessary in order to make
the statements in the applicable portions of such sections in light of the
circumstances under which they were made, not misleading; provided, however,
that Borrower shall not be required to indemnify Lender for any Liabilities
relating to untrue statements or omissions which Borrower identified to Lender
in writing at the time of Borrower’s examination of such Disclosure Document.

 

9.1.4 Borrower Indemnity Regarding Filings. In connection with filings under the
Exchange Act, Borrower shall (i) indemnify Lender, the GCM Group and the
Underwriter Group for any Liabilities to which Lender, the GCM Group or the
Underwriter Group may become subject insofar as the Liabilities arise out of or
are based upon the omission or alleged omission to state in the Provided
Information a material fact required to be stated in the Provided Information in
order to make the statements in the Provided Information, in light of the
circumstances under which they were made not misleading and (ii) reimburse
Lender, the GCM Group or the Underwriter Group for any legal or other expenses
actually incurred by Lender, GCM Group or the Underwriter Group in connection
with defending or investigating the Liabilities.

 

67



--------------------------------------------------------------------------------

9.1.5 Indemnification Procedure. Promptly after receipt by an indemnified party
under Section 9.1.3 above or Section 9.1.4 above of notice of the commencement
of any action for which a claim for indemnification is to be made against
Borrower, such indemnified party shall notify Borrower in writing of such
commencement, but the omission to so notify Borrower will not relieve Borrower
from any liability that it may have to any indemnified party hereunder except to
the extent that failure to notify causes prejudice to Borrower. If any action is
brought against any indemnified party, and it notifies Borrower of the
commencement thereof, Borrower will be entitled, jointly with any other
indemnifying party, to participate therein and, to the extent that it (or they)
may elect by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice of commencement, to assume the defense thereof
with counsel satisfactory to such indemnified party in its discretion. After
notice from Borrower to such indemnified party under this Section 9.1.5,
Borrower shall not be responsible for any legal or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation; provided, however, if the defendants in
any such action include both Borrower and an indemnified party, and any
indemnified party shall have reasonably concluded that there are any legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to Borrower, then the indemnified party or
parties shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Borrower shall not be liable for the expenses
of more than one separate counsel unless there are legal defenses available to
it that are different from or additional to those available to another
indemnified party.

 

9.1.6 Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnity agreement provided for in Section 9.1.3
above or Section 9.1.4 above is for any reason held to be unenforceable by an
indemnified party in respect of any Liabilities (or action in respect thereof)
referred to therein which would otherwise be indemnifiable under Section 9.1.3
above or Section 9.1.4 above, Borrower shall contribute to the amount paid or
payable by the indemnified party as a result of such Liabilities (or action in
respect thereof); provided, however, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person not guilty of such fraudulent
misrepresentation. In determining the amount of contribution to which the
respective parties are entitled, the following factors shall be considered:
(i) the GCM Group’s and Borrower’s relative knowledge and access to information
concerning the matter with respect to which the claim was asserted; (ii) the
opportunity to correct and prevent any statement or omission; and (iii) any
other equitable considerations appropriate in the circumstances. Lender and
Borrower hereby agree that it may not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation.

 

9.1.7 Rating Surveillance. Lender will retain the Rating Agencies to provide
rating surveillance services on Securities. The pro rata expenses of such
surveillance will be paid for by Borrower based on the applicable percentage of
such expenses determined by dividing the then outstanding Principal by the then
aggregate outstanding amount of the pool created in the Secondary Market
Transaction which includes the Loan.

 

68



--------------------------------------------------------------------------------

9.1.8 Severance of Loan. Lender shall have the right, at any time (whether prior
to, in connection with, or after any Secondary Market Transaction), with respect
to all or any portion of the Loan, to modify, split and/or sever all or any
portion of the Loan as hereinafter provided. Without limiting the foregoing,
Lender may (i) cause the Note and the Mortgage to be split into a first and
second mortgage loan, (ii) create one more senior and subordinate notes (i.e.,
an A/B or A/B/C structure), (iii) create multiple components of the Note or
Notes (and allocate or reallocate the principal balance of the Loan among such
components) or (iv) otherwise sever the Loan into two (2) or more loans secured
by mortgages and by a pledge of partnership or membership interests (directly or
indirectly) in Borrower (i.e., a senior loan/mezzanine loan structure), in each
such case, in whatever proportion and whatever priority Lender determines;
provided, however, in each such instance the outstanding principal balance of
all the Notes evidencing the Loan (or components of such Notes) immediately
after the effective date of such modification equals the outstanding principal
balance of the Loan immediately prior to such modification and the weighted
average of the interest rates for all such Notes (or components of such Notes)
immediately after the effective date of such modification equals the interest
rate of the original Note immediately prior to such modification. If requested
by Lender, Borrower (and Borrower’s constituent members, if applicable) shall
execute within seven (7) Business Days after such request, such documentation as
Lender may reasonably request to evidence and/or effectuate any such
modification or severance. Borrower shall not be required to incur any out of
pocket costs or expenses in connection with the foregoing (other than the fees
and expenses of Borrower’s attorneys, accountants and consultants) or to reduce
its rights or increase its obligations or decrease its rights in respect of the
Loan (or any portion thereof). Notwithstanding anything to the contrary
contained in this Section 9.1.8, Borrower shall not be required to incur any
out-of-pocket expenses (other than the fees and expenses of Borrower’s
attorneys, accountants and consultants) in the performance of its obligations
under this Section 9.1.8. Notwithstanding any severance of the Loan into an A/B
or A/B/C structure, Lender hereby acknowledges and agrees that Borrower shall
only be obligated to obtain any consent and/or approval required under the Loan
Documents from, and deliver any notice, financial reports or other items as
required under the Loan Documents to, one (1) Person acting as agent designated
by Lender, in its sole discretion.

 

10. MISCELLANEOUS

 

10.1 Exculpation. The Loan is non-recourse to Borrower and its direct and
indirect partners, except as expressly provided below. Subject to the
qualifications below, Lender shall not enforce the liability and obligation of
Borrower to perform and observe the obligations contained in the Loan Documents
by any action or proceeding wherein a money judgment shall be sought against
Borrower or against any holder of direct or indirect interests in Borrower,
except that Lender may bring a foreclosure action, an action for specific
performance or any other appropriate action or proceeding to enable Lender to
enforce and realize upon its interest and rights under the Loan Documents, or in
the Property, the Rents or any other collateral given to Lender pursuant to the
Loan Documents; provided, however, that, except as specifically provided herein,
any judgment in any such action or proceeding shall be enforceable against
Borrower only to the extent of Borrower’s interest in the Property, in the Rents
and in any other collateral given to Lender, and Lender shall not sue for, seek
or demand any deficiency judgment against Borrower or against any holder of
direct or indirect interests in Borrower in any such action or proceeding under
or by reason of or under or in connection with any Loan Document.

 

69



--------------------------------------------------------------------------------

The provisions of this Section 10.1 shall not, however, (i) constitute a waiver,
release or impairment of any obligation evidenced or secured by any Loan
Document; (ii) impair the right of Lender to name Borrower as a party defendant
in any action or suit for foreclosure and sale under the Mortgage; (iii) affect
the validity or enforceability of any of the Loan Documents or any guaranty made
in connection with the Loan or any of the rights and remedies of Lender
thereunder; (iv) impair the right of Lender to obtain the appointment of a
receiver; (v) impair the enforcement of the Assignment of Leases;
(vi) constitute a prohibition against Lender to commence any other appropriate
action or proceeding in order for Lender to fully realize the security granted
by the Mortgage or to exercise its remedies against the Property; or
(vii) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation incurred by
Lender (including attorneys’ fees and costs reasonably incurred) (but excluding
any punitive, consequential or speculative damages) arising out of or in
connection with the following (all such liability and obligation of Borrower for
any or all of the following being referred to herein as “Borrower’s Recourse
Liabilities”):

 

(a) fraud or intentional misrepresentation by Borrower, or any SPE Party in
connection with obtaining the Loan;

 

(b) intentional physical waste of the Property or any portion thereof by
Borrower, any SPE Party or any Affiliate of Borrower or any SPE Party, or after
an Event of Default the removal or disposal by Borrower, any SPE Party or any
Affiliate of Borrower or any SPE Party of any portion of the Property without
replacement;

 

(c) any Proceeds paid to Borrower or any SPE Party (or any Affiliate of Borrower
or any SPE Party) by reason of any Insured Casualty or any Award received in
connection with a Condemnation or other sums or payments attributable to the
Property not applied by Borrower in accordance with the provisions of the Loan
Documents (except to the extent that Borrower did not have the legal right,
because of a bankruptcy, receivership or similar judicial proceeding, to direct
disbursement of such sums or payments);

 

(d) all Rents of the Property received or collected by or on behalf of the
Borrower after an Event of Default and not deposited into the Deposit Account or
applied to payment of Principal and interest due under the Note, and to the
payment of actual and reasonable operating expenses of the Property, as they
become due or payable (except to the extent that such application of such funds
is prevented by bankruptcy, receivership, or similar judicial proceeding in
which Borrower is legally prevented from directing the disbursement of such
sums);

 

(e) misappropriation by Borrower or any SPE Party (or any Affiliate of Borrower
or any SPE Party) (including failure to turn over to Lender on demand following
an Event of Default) of tenant security deposits and rents collected in advance,
or of funds held by Borrower for the benefit of another party;

 

(f) the failure to pay Taxes, provided Borrower shall not be liable (A) to the
extent funds to pay such amounts are available in the Tax and Insurance

 

70



--------------------------------------------------------------------------------

Subaccount and Lender failed to pay same or (B) Rents paid during the tax
payment period at issue are insufficient to yield sufficient funds to pay such
amounts after the payment of all monthly payments due under the Loan Documents,
insurance premiums and other operating and other expenses of the Property; or

 

(g) the breach of any representation, warranty, covenant or indemnification in
any Loan Document concerning Environmental Laws or Hazardous Substances,
including Section 4.21 hereof and Section 5.8 hereof, and clauses (viii) through
(xi) of Section 5.30 hereof.

 

Notwithstanding anything to the contrary in this Agreement or any of the Loan
Documents, (A) Lender shall not be deemed to have waived any right which Lender
may have under Section 506(a), 506(b), 1111(b) or any other provisions of the
U.S. Bankruptcy Code to file a claim for the full amount of the Debt or to
require that all collateral shall continue to secure all of the Debt in
accordance with the Loan Documents, and (B) Lender’s agreement not to pursue
personal liability of Borrower as set forth above SHALL BECOME NULL AND VOID and
shall be of no further force and effect, and the Debt shall be fully recourse to
Borrower in the event that one or more of the following occurs (each, a
“Springing Recourse Event”): (i) an Event of Default described in
Section 8.1(d) hereof shall have occurred or (ii) a breach of the covenants set
forth in Section 5.13 hereof, or (iii) the occurrence of any condition or event
described in either Section 8.1(f) hereof or Section 8.1(g) hereof and, with
respect to such condition or event described in Section 8.1(g) hereof, either
Borrower, any SPE Party or any Person owning an interest (directly or
indirectly) in Borrower or any SPE Party consents to, aids, solicits, supports,
or otherwise cooperates or colludes to cause such condition or event or fails to
contest such condition or event.

 

10.2 Brokers and Financial Advisors. (a) Borrower hereby represents that it has
dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the Loan other than Secured Capital
(“Broker”) whose fees shall be paid by Borrower pursuant to a separate
agreement. Borrower shall indemnify and hold Lender harmless from and against
any and all claims, liabilities, costs and expenses (including attorneys’ fees,
whether incurred in connection with enforcing this indemnity or defending claims
of third parties) of any kind in any way relating to or arising from a claim by
any Person (including Broker) that such Person acted on behalf of Borrower in
connection with the transactions contemplated herein. The provisions of this
Section 10.2 shall survive the expiration and termination of this Agreement and
the repayment of the Debt.

 

(b) Notwithstanding anything in Section 10.2(a) above to the contrary, Borrower
hereby acknowledges that (i) at Lender’s sole discretion, Broker may receive
further consideration from Lender relating to the Loan or any other matter for
which Lender may elect to compensate Broker pursuant to a separate agreement
between Lender and Broker and (ii) Lender shall have no obligation to disclose
to Borrower the existence of any such agreement or the amount of any such
additional consideration paid or to be paid to Broker whether in connection with
the Loan or otherwise.

 

10.3 Retention of Servicer. Lender reserves the right to retain the Servicer to
act as its agent hereunder with such powers as are specifically delegated to the
Servicer by Lender,

 

71



--------------------------------------------------------------------------------

whether pursuant to the terms of this Agreement, any pooling and servicing
agreement or similar agreement entered into as a result of a Secondary Market
Transaction, the Deposit Account Agreement or otherwise, together with such
other powers as are reasonably incidental thereto. Borrower shall pay any
reasonable fees and expenses of the Servicer (i) in connection with a release of
the Property (or any portion thereof), (ii) from and after a transfer of the
Loan to any “master servicer” or “special servicer” for any reason, including
without limitation, as a result of a decline in the occupancy level of the
Property, (iii) in connection with an assumption or modification of the Loan,
(iv) in connection with the enforcement of the Loan Documents or (v) in
connection with any other action or approval taken by Servicer hereunder on
behalf of Lender.

 

10.4 Survival. This Agreement and all covenants, agreements, representations and
warranties made herein and in the certificates delivered pursuant hereto shall
survive the making by Lender of the Loan and the execution and delivery to
Lender of the Note, and shall continue in full force and effect so long as any
of the Debt is unpaid or such longer period if expressly set forth in this
Agreement. All Borrower’s covenants and agreements in this Agreement shall inure
to the benefit of the respective legal representatives, successors and assigns
of Lender.

 

10.5 Lender’s Discretion. Whenever pursuant to this Agreement or any other Loan
Document, Lender exercises any right given to it to approve or disapprove, or
consent or withhold consent, or any arrangement or term is to be satisfactory to
Lender or is to be in Lender’s discretion, except as otherwise specified herein,
the decision of Lender to approve or disapprove, to consent or withhold consent,
or to decide whether arrangements or terms are satisfactory or not satisfactory,
or acceptable or unacceptable or in Lender’s discretion shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.

 

10.6 Governing Law.

 

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK AND THE PROCEEDS OF
THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA,
EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND
ENFORCEMENT OF THE LIENS CREATED PURSUANT TO THE LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE
PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED
BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
VALIDITY AND THE ENFORCEABILITY OF ALL LOAN DOCUMENTS AND THE DEBT. TO THE
FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND

 

72



--------------------------------------------------------------------------------

IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO § 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST BORROWER OR LENDER ARISING OUT
OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN NEW YORK COUNTY, NEW YORK AND BORROWER WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER HEREBY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO IT AT ITS ADDRESS AS SET FORTH IN SECTION 6.1 ABOVE, WHICH
MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR STATE
COURT IN NEW YORK, NEW YORK, AND AGREES THAT SAID SERVICE OF BORROWER MAILED OR
DELIVERED TO THE BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER (UNLESS LOCAL LAW REQUIRES
ANOTHER METHOD OF SERVICE), IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE
OF NEW YORK. BORROWER (i) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED
ADDRESS OF ITS ADDRESS AND/OR APPOINTED OR CHANGED AUTHORIZED AGENT HEREUNDER,
AND (ii) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE AN AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH OFFICE SHALL BE DESIGNATED AS THE
ADDRESS FOR SERVICE OF PROCESS).

 

10.7 Modification, Waiver in Writing. No modification, amendment, extension,
discharge, termination or waiver of any provision of this Agreement or of any
other Loan Document, nor consent to any departure by Borrower therefrom, shall
in any event be effective unless the same shall be in a writing signed by the
party against whom enforcement is sought, and then such waiver or consent shall
be effective only in the specific instance, and for the purpose, for which
given. Except as otherwise expressly provided herein, no notice to or demand on
Borrower shall entitle Borrower to any other or future notice or demand in the
same, similar or other circumstances. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under any other Loan Document, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under any Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under the Loan Documents, or to declare an Event of
Default for failure to effect prompt payment of any such other amount.

 

73



--------------------------------------------------------------------------------

10.8 Trial by Jury. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, BORROWER AND
LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT
BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EITHER PARTY IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER.

 

10.9 Headings/Exhibits. The Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. The Exhibits attached hereto, are hereby
incorporated by reference as a part of the Agreement with the same force and
effect as if set forth in the body hereof.

 

10.10 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

10.11 Preferences. Upon the occurrence and continuance of an Event of Default,
Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the Debt. To the
extent Borrower makes a payment to Lender, or Lender receives proceeds of any
collateral, which is in whole or part subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the Debt or part thereof intended to be satisfied shall be revived and
continue in full force and effect, as if such payment or proceeds had not been
received by Lender. This provision shall survive the expiration or termination
of this Agreement and the repayment of the Debt.

 

10.12 Waiver of Notice. Borrower shall not be entitled to any notices of any
nature whatsoever from Lender except with respect to matters for which this
Agreement or any other Loan Document specifically and expressly requires the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which no Loan
Document specifically and expressly requires the giving of notice by Lender to
Borrower.

 

10.13 Remedies of Borrower. If a claim or adjudication is made that Lender or
any of its agents, including Servicer, has acted unreasonably or unreasonably
delayed acting in any case where by law or under any Loan Document, Lender or
any such agent, as the case may be, has an obligation to act reasonably or
promptly, Borrower agrees that neither Lender nor its agents,

 

74



--------------------------------------------------------------------------------

including Servicer, shall be liable for any monetary damages, and Borrower’s
sole remedy shall be to commence an action seeking injunctive relief or
declaratory judgment. Any action or proceeding to determine whether Lender has
acted reasonably shall be determined by an action seeking declaratory judgment.
Borrower specifically waives any claim against Lender and its agents, including
Servicer, with respect to actions taken by Lender or its agents on Borrower’s
behalf. Nothing in this Section 10.13 shall limit Borrower’s remedies against
Lender under this Agreement to the extent that both (i) Lender’s breach of this
Agreement arises from the illegal acts, fraud or willful misconduct of Lender
and (ii) as a result of such breach, Borrower incurs liability or actual damages
to third parties.

 

10.14 Prior Agreements. This Agreement and the other Loan Documents contain the
entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements,
understandings and negotiations among or between such parties, whether oral or
written, are superseded by the terms of this Agreement and the other Loan
Documents.

 

10.15 Offsets, Counterclaims and Defenses. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents, including Servicer, or
otherwise offset any obligations to make payments required under the Loan
Documents. Any assignee of Lender’s interest in and to the Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which
Borrower may otherwise have against any assignor of such documents, and no such
offset, counterclaim or defense shall be interposed or asserted by Borrower in
any action or proceeding brought by any such assignee upon such documents, and
any such right to interpose or assert any such offset, counterclaim or defense
in any such action or proceeding is hereby expressly waived by Borrower.

 

10.16 Publicity. All news releases, publicity or advertising by Borrower or its
Affiliates through any media intended to reach the general public, which refers
to the Loan Documents, the Loan, Lender or any member of the GCM Group, a
purchaser of the Loan, the Servicer or the trustee in a Secondary Market
Transaction, shall be subject to the prior reasonable written approval of
Lender. Additionally, Lender shall not have the right to issue any of the
foregoing (other than as permitted under Article 9) without Borrower’s approval,
not to be unreasonably, withheld, conditioned or delayed (and which will be
deemed given if no response is given within 3 Business Days following request).

 

10.17 No Usury. Borrower and Lender intend at all times to comply with
applicable state law or applicable United States federal law (to the extent that
it permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under state law) and that this Section 10.17 shall
control every other agreement in the Loan Documents. If the applicable law
(state or federal) is ever judicially interpreted so as to render usurious any
amount called for under the Note or any other Loan Document, or contracted for,
charged, taken, reserved or received with respect to the Debt, or if Lender’s
exercise of the option to accelerate the maturity of the Loan or any prepayment
by Borrower results in Borrower having paid any interest in excess of that
permitted by applicable law, then it is Borrower’s and Lender’s express intent
that all excess amounts theretofore collected by Lender shall be credited
against the unpaid Principal and all other Debt (or, if the Debt has been or
would thereby be paid in full, refunded to

 

75



--------------------------------------------------------------------------------

Borrower), and the provisions of the Loan Documents immediately be deemed
reformed and the amounts thereafter collectible thereunder reduced, without the
necessity of the execution of any new document, so as to comply with applicable
law, but so as to permit the recovery of the fullest amount otherwise called for
thereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance or detention of the Loan shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Debt does not exceed the maximum lawful rate from
time to time in effect and applicable to the Debt for so long as the Debt is
outstanding. Notwithstanding anything to the contrary contained in any Loan
Document, it is not the intention of Lender to accelerate the maturity of any
interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.

 

10.18 Conflict; Construction of Documents. In the event of any conflict between
the provisions of this Agreement and any of the other Loan Documents, the
provisions of this Agreement shall control. The parties hereto acknowledge that
each is represented by separate counsel in connection with the negotiation and
drafting of the Loan Documents and that the Loan Documents shall not be subject
to the principle of construing their meaning against the party that drafted
them.

 

10.19 No Third Party Beneficiaries. The Loan Documents are solely for the
benefit of Lender and Borrower and nothing contained in any Loan Document shall
be deemed to confer upon anyone other than the Lender and Borrower any right to
insist upon or to enforce the performance or observance of any of the
obligations contained therein.

 

10.20 Yield Maintenance Premium. Borrower acknowledges that (a) Lender is making
the Loan in consideration of the receipt by Lender of all interest and other
benefits intended to be conferred by the Loan Documents and (b) if payments of
Principal are made to Lender prior to the Stated Maturity Date, for any reason
whatsoever, whether voluntary, as a result of Lender’s acceleration of the Loan
after an Event of Default, by operation of law or otherwise, Lender will not
receive all such interest and other benefits and may, in addition, incur costs.
For these reasons, and to induce Lender to make the Loan, Borrower agrees that,
except as expressly provided in Article 7 hereof, all prepayments, if any,
whether voluntary or involuntary, will be accompanied by the Yield Maintenance
Premium. Such Yield Maintenance Premium shall be required whether payment is
made by Borrower, by a Person on behalf of Borrower, or by the purchaser at any
foreclosure sale, and may be included in any bid by Lender at such sale.
Borrower further acknowledges that (A) it is a knowledgeable real estate
developer and/or investor; (B) it fully understands the effect of the provisions
of this Section 10.20, as well as the other provisions of the Loan Documents;
(C) the making of the Loan by Lender at the Interest Rate and other terms set
forth in the Loan Documents are sufficient consideration for Borrower’s
obligation to pay a Yield Maintenance Premium (if required); and (D) Lender
would not make the Loan on the terms set forth herein without the inclusion of
such provisions. Borrower also acknowledges that the provisions of this
Agreement limiting the right of prepayment and providing for the payment of the
Yield Maintenance Premium and other charges specified herein were independently
negotiated and bargained for, and constitute a specific material part of the
consideration given by Borrower to Lender for the making of the Loan except as
expressly permitted hereunder.

 

76



--------------------------------------------------------------------------------

10.21 Assignment. The Loan, the Note, the Loan Documents and/or Lender’s rights,
title, obligations and interests therein may be assigned by Lender and any of
its successors and assigns to any Person at any time in its discretion, in whole
or in part, whether by operation of law (pursuant to a merger or other successor
in interest) or otherwise. Upon such assignment, all references to Lender in
this Loan Agreement and in any Loan Document shall be deemed to refer to such
assignee or successor in interest and such assignee or successor in interest
shall thereafter stand in the place of Lender. Except in connection with a
Transfer and Assumption, Borrower may not assign its rights, title, interests or
obligations under this Loan Agreement or under any of the Loan Documents.

 

10.22 Certain Additional Rights of Lender. Notwithstanding anything to the
contrary which may be contained in this Agreement, Lender shall have:

 

(i) the right to routinely consult with Borrower’s management regarding the
significant business activities and business and financial developments of
Borrower, provided, however, that such consultations shall not include
discussions of environmental compliance programs or disposal of hazardous
substances. Consultation meetings should occur on a regular basis (no less
frequently than quarterly) with Lender having the right to call special meetings
at any reasonable times;

 

(ii) the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any time upon reasonable notice;

 

(iii) the right, in accordance with the terms of this Agreement, to receive
monthly, quarterly and year-end financial reports of Borrower, including balance
sheets, statements of income, shareholder’s equity and cash flow, a management
report and schedules of outstanding indebtedness;

 

(iv) the right, in accordance with the terms of this Agreement, to restrict
financing to be obtained with respect to the Property so long as any portion of
the Debt remains outstanding;

 

(v) the right, in accordance with the terms of this Agreement, to restrict, upon
the occurrence of an Event of Default, Borrower’s payments of management,
consulting, director or similar fees to Affiliates of Borrower from the Rents;

 

(vi) the right, in accordance with the terms of this Agreement (during the
continuance of a Cash Management Period), to approve any operating budget and/or
capital budget of Borrower;

 

(vii) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day to day operation of the Property);

 

(viii) the right, in accordance with the terms of this Agreement, to restrict
the transfer of interests in Borrower held by its partners, and the right to
restrict the transfer of interests in such partners, except for any transfer
that is a Permitted Transfer.

 

77



--------------------------------------------------------------------------------

The rights described above may be exercised directly or indirectly by any Person
that owns substantially all of the ownership interests in Lender. The provisions
of this Section are intended to satisfy the requirement of management rights for
purposes of the Department of Labor “plan assets” regulation 29 C.F.R.,
Section 2510.3-101.

 

10.23 Set-Off. In addition to any rights and remedies of Lender provided by this
Loan Agreement and by law, upon the occurrence of an Event of Default, Lender
shall have the right, without prior notice to Borrower, any such notice being
expressly waived by Borrower to the extent permitted by applicable law, upon any
amount becoming due and payable by Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by Lender or any
Affiliate thereof to or for the credit or the account of Borrower. Lender agrees
promptly to notify Borrower after any such set-off and application made by
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

 

10.24 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

 

COMMERCE SQUARE PARTNERS-PHILADELPHIA PLAZA, L.P., a Delaware limited
partnership By:   TDP-Commerce Square Gen-Par, LLC, a Delaware limited liability
company, its General Partner     By:   TDP-Commerce Square Gen-Par, Inc., a
Delaware corporation, its Managing Member         By:   /S/    JAMES A. THOMAS  
     

Name: James A. Thomas

       

Title: President

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation By:  
/S/    ERIC GUNDERSON

Name: Eric Gunderson

Title: Vice President



--------------------------------------------------------------------------------

 

Schedule 1

 

Required Repairs

 

Repair and waterproofing of fountain in the Fountain Court, as more particularly
described in that certain Property Condition Report: One Commerce Square,
prepared by LandAmerica Assessment Corporation, and dated as of December 12,
2005.



--------------------------------------------------------------------------------

 

Schedule 2

 

Exceptions to Representations and Warranties

 

As to Section 4.6: The Center City District tax assessment affects the Property.
In addition, there is potential legislation relating to the conversion of
Philadelphia tax assessments from partial market value to full market value upon
corresponding millage rate reductions.

 

As to Section 4.7: The prior owner of the Property, Maguire Thomas
Partners-Philadelphia Plaza Associates, a Pennsylvania partnership controlled by
James A. Thomas (the same party which Controls the Borrower) filed a Chapter 11
petition in 1997. The bankruptcy proceedings were completed when the Borrower
refinanced the Property with Goldman Sachs Co. in March 1998.

 

As to Section 4.12: The contract with Otis Elevator is not terminable on one
month’s notice or without cause.

 

As to Section 4.16(ii): Two tenants at the Property, Hunt Manufacturing and
Fiserv Securities, Inc., are not occupying their respective demised premises.

 

As to Section 4.21(iv): In April 2002, Budget Rent A Car, tenant of nearby
property 2101 Market Street, caused a release of approximately 3,500 gallons of
gasoline. Budget Rent A Car is no longer a tenant on the property and site
remediation pursuant to applicable law is proceeding. Migration to the Property
via groundwater appears unlikely, but is not impossible.

 

As to Section 4.21(vi): No underground storage tanks and Property not used as a
landfill: Borrower notes that a diesel fuel storage tank for the emergency
generator is located below the bottom concrete slab of the parking garage, in a
pit. This tank is registered with the Pennsylvania Department of Environmental
Protection.

 

As to Section 4.22: Borrower uses the trade name One Commerce Square.



--------------------------------------------------------------------------------

 

Schedule 3

 

Rent Roll



--------------------------------------------------------------------------------

 

Schedule 4

 

Organization of Borrower



--------------------------------------------------------------------------------

 

Schedule 5

 

Definition of Special Purpose Bankruptcy Remote Entity

 

A “Special Purpose Bankruptcy Remote Entity” means (x) a limited liability
company that is a Single Member Bankruptcy Remote LLC or (y) a corporation,
limited partnership or limited liability company which at all times since its
formation and at all times thereafter

 

(i) was and will be organized solely for the purpose of (A) owning and operating
the Property or (B) acting as a general partner of the limited partnership that
owns the Property or member of the limited liability company that owns the
Property or (C) acting as a general partner or managing member of the Special
Purpose Bankruptcy Remote Entity that is the general partner or managing member
of the limited partnership or limited liability company that owns the Property;

 

(ii) has not engaged and will not engage in any business unrelated to (A) the
ownership of the Property, (B) acting as general partner of the limited
partnership that owns the Property or (C) acting as a member of the limited
liability company that owns the Property, or (D) acting as a general partner or
managing member of the Special Purpose Bankruptcy Remote Entity that is the
general partner or managing member of the limited partnership or limited
liability company that owns the Property, as applicable;

 

(iii) has not had and will not have any assets other than those related to the
Property or its partnership or limited liability company interest in the limited
partnership or limited liability company that owns the Property, or its
membership interest in the limited liability company that is the general partner
of the limited partnership that owns the Property, as applicable;

 

(iv) to the fullest extent permitted by law, has not engaged, sought or
consented to and will not engage in, seek or consent to any dissolution, winding
up, liquidation, consolidation, merger, asset sale (except as expressly
permitted by this Agreement), transfer of partnership or limited liability
company interests or the like, or amendment of its limited partnership
agreement, articles of incorporation, articles of organization, certificate of
formation or limited liability company agreement (as applicable);

 

(v) if such entity is a limited partnership, has and will have, as its only
general partners, Special Purpose Bankruptcy Remote Entities that are
corporations or limited liability companies;

 

(vi) if such entity is a corporation, has and will have at least one Independent
Director, and has not caused or allowed and will not cause or allow the board of
directors of such entity to take any action requiring the unanimous affirmative
vote of 100% of the members of its board of directors unless all of the
directors and all Independent Directors shall have participated in such vote;

 

(vii) if such entity is a limited liability company, has and will have at least
one member that has been and will be a Special Purpose Bankruptcy Remote Entity
that



--------------------------------------------------------------------------------

has been and will be a corporation or limited liability company and such
corporation or limited liability company is the managing member of such limited
liability company;

 

(viii) if such entity is a limited liability company, has and will have articles
of organization, a certificate of formation and/or an operating agreement, as
applicable, providing that (A) such entity will dissolve only upon the
bankruptcy of the managing member, (B) the vote of a majority-in-interest of the
remaining members is sufficient to continue the life of the limited liability
company in the event of such bankruptcy of the managing member and (C) if the
vote of a majority-in-interest of the remaining members to continue the life of
the limited liability company following the bankruptcy of the managing member is
not obtained, the limited liability company may not liquidate the Property
without the consent of the applicable Rating Agencies for as long as the Loan is
outstanding;

 

(ix) has not, and without the unanimous consent of all of its partners,
directors or members (including all Independent Directors), as applicable, will
not, with respect to itself or to any other entity in which it has a direct or
indirect legal or beneficial ownership interest (A) file, or consent to the
filing of, a bankruptcy, insolvency or reorganization petition or otherwise
institute insolvency proceedings or otherwise seek any relief under any laws
relating to the relief from debts or the protection of debtors generally,
(B) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian or any similar official for such entity or for
all or any portion of such entity’s properties, (C) make any assignment for the
benefit of such entity’s creditors or (D) take any action that might cause such
entity to become insolvent;

 

(x) has remained and will remain solvent and has maintained and will maintain
adequate capital in light of its contemplated business operations, provided,
however, the foregoing shall not require the making of any additional capital
contributions;

 

(xi) has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;

 

(xii) has maintained and will maintain its accounts, books and records separate
from any other Person and will file its own tax returns;

 

(xiii) has maintained and will maintain its books, records, resolutions and
agreements as official records;

 

(xiv) has not commingled and will not commingle its funds or assets with those
of any other Person;

 

(xv) has held and will hold its assets in its own name;

 

(xvi) has conducted and will conduct its business in its name,

 

(xvii) has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person;

 

Sch. 5-2



--------------------------------------------------------------------------------

(xviii) has paid and will pay its own liabilities, including the salaries of its
own employees, out of its own funds and assets, provided, however, the foregoing
shall not require the making of any additional capital contributions;

 

(xix) has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;

 

(xx) has maintained and will maintain an arm’s-length relationship with its
Affiliates;

 

(xxi) (a) if such entity owns the Property, has and will have no indebtedness
other than the Loan and unsecured trade payables in the ordinary course of
business relating to the ownership and operation of Property which (1) do not
exceed, at any time, a maximum amount of 2% of the original amount of the
Principal and (2) are paid within sixty (60) days of the date incurred, or
(b) if such entity acts as the general partner of a limited partnership which
owns the Property, has and will have no indebtedness other than unsecured trade
payables in the ordinary course of business relating to acting as general
partner of the limited partnership which owns the Property which (1) do not
exceed, at any time, $10,000 and (2) are paid within thirty (30) days of the
date incurred, or (c) if such entity acts as a managing member of a limited
liability company which owns the Property, has and will have no indebtedness
other than unsecured trade payables in the ordinary course of business relating
to acting as a member of the limited liability company which owns the Property
which (1) do not exceed, at any time, $10,000 and (2) are paid within thirty
(30) days of the date incurred;

 

(xxii) has not and will not assume or guarantee or become obligated for the
debts of any other Person or hold out its credit as being available to satisfy
the obligations of any other Person except for the Loan;

 

(xxiii) has not and will not acquire obligations or securities of its partners,
members or shareholders;

 

(xxiv) has allocated and will allocate fairly and reasonably shared expenses,
including shared office space, and uses separate stationery, invoices and
checks;

 

(xxv) except in connection with the Loan, has not pledged and will not pledge
its assets for the benefit of any other Person;

 

(xxvi) has held itself out and identified itself and will hold itself out and
identify itself as a separate and distinct entity under its own name and not as
a division or part of any other Person;

 

(xxvii) has maintained and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

 

(xxviii) has not made and will not make loans to any Person;

 

Sch. 5-3



--------------------------------------------------------------------------------

(xxix) has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it;

 

(xxx) has not entered into or been a party to, and will not enter into or be a
party to, any transaction with its partners, members, shareholders or Affiliates
except in the ordinary course of its business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party;

 

(xxxi) has and will have no obligation to indemnify its partners, officers,
directors or members, as the case may be, or has such an obligation that is
fully subordinated to the Debt and will not constitute a claim against it if
cash flow in excess of the amount required to pay the Debt is insufficient to
pay such obligation; and

 

(xxxii) to the fullest extent permitted by law, will consider the interests of
its creditors in connection with all corporate, partnership or limited liability
actions, as applicable.

 

“Independent Director” means (x) in the case of a Single Member Bankruptcy
Remote LLC: a natural person selected by Borrower and reasonably satisfactory to
Lender who shall not have been at the time of such individual’s appointment as
an Independent Director of the Single Member Bankruptcy Remote LLC, does not
thereafter become while serving as an Independent Director (except pursuant to
an express provision in the Single Member Bankruptcy Remote LLC’s limited
liability company agreement providing for the Independent Director to become a
Special Member (defined below) upon the sole member of such Single Member
Bankruptcy Remote LLC ceasing to be a member in such Single Member Bankruptcy
Remote LLC) and shall not have been at any time during the preceding five
(5) years (i) a shareholder/partner/member of, or an officer or employee of,
Borrower or any of its shareholders, subsidiaries or Affiliates, (ii) a director
(other than as an Independent Director of the Borrower or in a similar capacity
with an Affiliate of the Borrower) of any shareholder, subsidiary or Affiliate
of Borrower, (iii) a customer of, or supplier to, Borrower or any of its
shareholders, subsidiaries or Affiliates (other than an Independent Director
provided by a company in the business of providing independent directors and
other related services), (iv) a Person who Controls any such shareholder,
supplier or customer, or (v) a member of the immediate family of any such
shareholder/ director/partner/member, officer, employee, supplier or customer or
of any director of Borrower (other than as an Independent Director); and (y) in
the case of a corporation, an individual selected by Borrower and reasonably
satisfactory to Lender who shall not have been at the time of such individual’s
appointment as a director, does not thereafter become while serving as an
Independent Director and shall not have been at any time during the preceding
five (5) years (i) a shareholder/partner/member of, or an officer, employee,
consultant, agent or advisor of, Borrower or any of its shareholders,
subsidiaries, members or Affiliates, (ii) a director of any shareholder,
subsidiary, member, or Affiliate of Borrower other than Borrower’s general
partner or managing member, (iii) a customer of, or supplier to, Borrower or any
of its shareholders, subsidiaries or Affiliates that derives more than 10% of
its purchases or income from its activities with Borrower or any Affiliate of
Borrower, (iv) a Person who Controls any such shareholder, supplier or customer,
or (v) a member of the immediate family (including a grandchild or sibling) of
any such

 

Sch. 5-4



--------------------------------------------------------------------------------

shareholder/director/partner/member, officer, employee, supplier or customer or
of any other director of Borrower’s general partner or managing member.

 

“Single Member Bankruptcy Remote LLC” means a limited liability company
organized under the laws of the State of Delaware which at all times since its
formation and at all times thereafter (i) complies with the following clauses of
the definition of Special Purpose Bankruptcy Remote Entity above: (i)(A),
(ii)(A), (iii), (iv), (ix), (x), (xi) and (xiii) through (xxxii); (ii) has
maintained and will maintain its accounts, books and records separate from any
other person; (iii) has and will have a limited liability company agreement
which provides that the business and affairs of Borrower shall be managed by or
under the direction of a board of one or more directors designated by Sole
Member, and at all times there shall be at least one (1) duly appointed
Independent Director on the board of directors, and the board of directors will
not take any action requiring the unanimous affirmative vote of 100% of the
members of its board of directors unless, at the time of such action there are
at least one (1) member of the board of directors who are Independent Directors,
and all of the directors and all Independent Directors shall have participated
in such vote; (iv) has and will have a limited liability company agreement which
provides that, as long as any portion of the Debt remains outstanding, (A) upon
the occurrence of any event that causes Sole Member to cease to be a member of
Borrower (other than upon continuation of the Borrower without dissolution
(x) upon an assignment by Sole Member of all of its limited liability company
interest in Borrower and the admission of the transferee, if permitted pursuant
to the organizational documents of Borrower, or (y) the resignation of Sole
Member and the admission of an additional member of Borrower, if permitted
pursuant to the organizational documents of Borrower), the person acting as an
Independent Director of Borrower shall, without any action of any Person and
simultaneously with Sole Member ceasing to be a member of Borrower,
automatically be admitted as a member of Borrower (the “Special Member”) and
shall preserve and continue the existence of Borrower without dissolution,
(B) no Special Member may resign or transfer its rights as Special Member unless
(x) a successor Special Member has been admitted to Borrower as a Special
Member, and (y) such successor Special Member has also accepted its appointment
as an Independent Director, provided, however, the Special Member shall
automatically cease to be a member of the Borrower upon the admission to the
Borrower of a substitute member and (C) except as expressly permitted pursuant
to the terms of this Agreement or the limited liability company agreement of the
Borrower, Sole Member may not resign and no additional member shall be admitted
to Borrower; (v) has and will have a limited liability company agreement which
provides that, as long as any portion of the Debt remains outstanding,
(A) Borrower shall be dissolved, and its affairs shall be would up only upon the
first to occur of the following: (x) the termination of the legal existence of
the last remaining member of Borrower or the occurrence of any other event which
terminates the continued membership of the last remaining member of Borrower in
Borrower unless the business of Borrower is continued without dissolution in a
manner permitted by its limited liability company agreement or the Delaware
Limited Liability Company Act (the “Act”) or (y) the entry of a decree of
judicial dissolution under Section 18-802 of the Act; (B) upon the occurrence of
any event that causes the last remaining member of Borrower to cease to be a
member of Borrower or that causes Sole Member to cease to be a member of
Borrower (other than (x) upon an assignment by Sole Member of all of its limited
liability company interest in Borrower and the admission of the transferee, if
permitted pursuant to the organizational documents of Borrower, or (y) the
resignation of Sole Member and the admission of an additional member of
Borrower, if permitted pursuant to the organizational

 

Sch. 5-5



--------------------------------------------------------------------------------

documents of Borrower), to the fullest extent permitted by law, the personal
representative of such member shall be authorized to, and shall, within 90 days
after the occurrence of the event that terminated the continued membership of
such member in Borrower, agree in writing to continue the existence of Borrower
and to the admission of the personal representative or its nominee or designee,
as the case may be, as a substitute member of Borrower, effective as of the
occurrence of the event that terminated the continued membership of such member
in Borrower; (C) the bankruptcy of Sole Member or a Special Member shall not
cause such member or Special Member, respectively, to cease to be a member of
Borrower and upon the occurrence of such an event, the business of Borrower
shall continue without dissolution; (D) in the event of dissolution of Borrower,
Borrower shall conduct only such activities as are necessary to wind up its
affairs (including the sale of the assets of Borrower in an orderly manner), and
the assets of Borrower shall be applied in the manner, and in the order of
priority, set forth in Section 18-804 of the Act; and (E) to the fullest extent
permitted by law, each of Sole Member and the Special Members shall irrevocably
waive any right or power that they might have to cause Borrower or any of its
assets to be partitioned, to cause the appointment of a receiver for all or any
portion of the assets of Borrower, to compel any sale of all or any portion of
the assets of Borrower pursuant to any applicable law or to file a complaint or
to institute any proceeding at law or in equity to cause the dissolution,
liquidation, winding up or termination of Borrower.

 

Sch. 5-6